Exhibit 10.3

MASTER LEASE

Between

CTR PARTNERSHIP, L.P.,

a Delaware limited partnership,

as “Landlord”

and

Entities Identified Herein

as “Tenant”

Dated: July 30, 2015

Liberty Portfolio

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.  

Article I MASTER LEASE; DEfINITIONS; Premises; TERM

     1   

1.1

   Recognition of Master Lease; Irrevocable Waiver of Certain Rights      1   

1.2

   Definitions      2   

1.3

   Lease of Premises; Ownership      2   

1.4

   Term      2   

1.5

   Net Lease      3   

Article II RENT

     3   

2.1

   Base Rent      3   

2.2

   Additional Rent      4   

2.3

   Method of Payment      4   

2.4

   Late Payment of Rent      4   

2.5

   Guaranty      4   

Article III SECURITY DEPOSIT; LETTER OF CREDIT

     4   

3.1

   Security Deposit      4   

3.2

   Letter of Credit      5   

Article IV IMPOSITIONS AND OTHER CHARGES

     7   

4.1

   Impositions      7   

4.2

   Utilities; CC&Rs      8   

4.3

   Insurance      8   

4.4

   Other Charges      8   

4.5

   Real Property Imposition Impounds      8   

4.6

   Insurance Premium Impounds      9   

Article V ACCEPTANCE OF PREMISES; no impairment

     9   

5.1

   Acceptance of Premises      9   

5.2

   No Impairment      10   

Article VI OPERATING COVENANTS

     10   

6.1

   Tenant Personal Property      10   

6.2

   Landlord Personal Property      10   

6.3

   Primary Intended Use      10   

6.4

   Compliance with Legal Requirements and Authorizations      10   

6.5

   Preservation of Business      12   

6.6

   Maintenance of Books and Records      12   

6.7

   Financial, Management and Regulatory Reports      13   

6.8

   Estoppel Certificates      13   

6.9

   Furnish Information      13   

6.10

   Affiliate Transactions      13   

6.11

   Waste      13   

6.12

   Additional Covenants      14   

6.13

   No Liens      15   

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page No.  

6.14

   Excess Beds      15   

Article VII MAINTENANCE AND REPAIR

     16   

7.1

   Tenant’s Maintenance Obligation      16   

7.2

   Premises Condition Report      16   

7.3

   Notice of Non-Responsibility      16   

7.4

   Permitted Alterations      16   

7.5

   Capital and Material Alterations      17   

7.6

   Capital Expenditures      18   

7.7

   Encroachments      19   

7.8

   Additional Land and Improvements      19   

Article VIII PERMITTED CONTESTS

     20   

Article IX INSURANCE

     20   

9.1

   Required Policies      20   

9.2

   General Insurance Requirements      22   

9.3

   Replacement Costs      22   

9.4

   Claims-Made Policies      23   

9.5

   Non-Renewal      23   

9.6

   Deductibles      23   

9.7

   Increase in Limits; Types of Coverages      23   

9.8

   No Separate Insurance      24   

Article X REPRESENTATIONS AND WARRANTIES

     24   

10.1

   General      24   

10.2

   Anti-Terrorism Representations      24   

10.3

   Additional Representations and Warranties      25   

Article XI DAMAGE AND DESTRUCTION

     26   

11.1

   Notice of Damage or Destruction      26   

11.2

   Restoration      26   

11.3

   Insufficient or Excess Proceeds      26   

11.4

   Facility Mortgagee      26   

Article XII CONDEMNATION

     27   

Article XIII DEFAULT

     27   

13.1

   Events of Default      27   

13.2

   Remedies      28   

Article XIV OBLIGATIONS OF TENANT ON EXPIRATION OR TERMINATION OF LEASE

     30   

14.1

   Surrender      30   

14.2

   Transition      31   

14.3

   Tenant Personal Property      32   

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page No.  

14.4

   Facility Trade Name      33   

14.5

   Holding Over      33   

Article XV INDEMNIFICATION

     33   

Article XVI LANDLORD’S FINANCING

     34   

16.1

   Grant Lien      34   

16.2

   Attornment      34   

16.3

   Cooperation; Modifications      34   

16.4

   Compliance with Facility Mortgage Documents      35   

Article XVII ASSIGNMENT AND SUBLETTING

     35   

17.1

   Prohibition      35   

17.2

   Landlord Consent      35   

17.3

   Transfers to Affiliates      36   

17.4

   Permitted Occupancy Agreements      36   

17.5

   Costs      36   

Article XVIII CERTAIN RIGHTS OF LANDLORD

     36   

18.1

   Right of Entry      36   

18.2

   Conveyance by Landlord      37   

18.3

   Granting of Easements, etc      37   

Article XIX ENVIRONMENTAL MATTERS

     37   

19.1

   Hazardous Materials      37   

19.2

   Notices      37   

19.3

   Remediation      37   

19.4

   Indemnity      38   

19.5

   Environmental Inspections      38   

Article XX LANDLORD’S SECURITY INTEREST

     38   

20.1

   Grant of Security Interest      38   

20.2

   Accounts Receivable Financing      39   

20.3

   Certain Changes      39   

Article XXI QUIET ENJOYMENT

     39   

Article XXII REIT RESTRICTIONS

     39   

22.1

   Characterization of Rents      39   

22.2

   General REIT Provisions      39   

22.3

   Prohibited Transactions      39   

22.4

   Personal Property REIT Requirements      40   

Article XXIII NOTICES

     40   

Article XXIV MISCELLANEOUS

     41   

24.1

   Memorandum of Lease      41   

 

(iii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page No.  

24.2

   No Merger      41   

24.3

   No Waiver      41   

24.4

   Acceptance of Surrender      41   

24.5

   Attorneys’ Fees      41   

24.6

   Brokers      41   

24.7

   Severability      41   

24.8

   Non-Recourse      41   

24.9

   Successors and Assigns      41   

24.10

   Governing Law; Jury Waiver      42   

24.11

   Entire Agreement      42   

24.12

   Headings      42   

24.13

   Counterparts      42   

24.14

   Joint and Several      42   

24.15

   Interpretation      42   

24.16

   Time of Essence      42   

24.16.1

   Further Assurances      43   

ARTICLE XXV RIGHT OF FIRST REFUSAL

     43   

25.1

   ROFR Transaction      43   

EXHIBITS/SCHEDULES

Exhibit A Defined Terms

Exhibit B Description of the Land

Exhibit C The Landlord Personal Property

Exhibit D Financial, Management and Regulatory Reports

Exhibit E Fair Market Value/Rental

Exhibit F Form of Approved Letter of Credit

Schedule 1 Facility List

Schedule 2 Tenant Ownership Structure

 

(iv)



--------------------------------------------------------------------------------

MASTER LEASE

THIS MASTER LEASE (this “Lease”) is entered into as of July 30, 2015, by and
between CTR PARTNERSHIP, L.P., a Delaware limited partnership (“Landlord”), and
those entities identified as “Tenant” on the signature pages hereto (“Tenant”).

RECITALS

A. Landlord desires to lease the Premises to Tenant and Tenant desires to lease
the Premises from Landlord upon the terms set forth in this Lease.

B. Pursuant to that certain Guaranty of Master Lease dated of even date herewith
(as amended, supplemented or otherwise modified from time to time, the
“Guaranty”), Guarantor has agreed to guaranty the obligations of each of the
entities comprising Tenant under this Lease.

C. A list of the Facilities covered by this Lease is attached hereto as Schedule
1.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

Article I

MASTER LEASE; DEFINITIONS; PREMISES; TERM

1.1 Recognition of Master Lease; Irrevocable Waiver of Certain Rights. Except as
set forth in this Section 1.1, Landlord’s and Tenant’s rights and obligations
under this Lease are subject to the condition precedent that Landlord shall have
acquired the Facilities identified on Schedule 1 attached hereto and
incorporated herein by this reference. Notwithstanding the foregoing, Tenant
agrees that, during the period from the date of this Lease first written above
to the date of acquisition of the Facilities by Landlord, Tenant will comply
with the terms and provisions of Sections 6.4.4 through 6.4.7, inclusive, and
Section 16.3 hereof. If the purchase agreement entered into by Landlord, as
buyer, for the purchase of such Facilities (the “Purchase Agreement”) terminates
for any reason prior to the consummation of the transactions contemplated
thereunder, this Lease shall automatically terminate and be of no further force
or effect.

Tenant and Landlord each acknowledges and agrees that this Lease constitutes a
single, indivisible lease of the entire Premises, and the Premises constitutes a
single economic unit. The Base Rent, Additional Rent, other amounts payable
hereunder and all other provisions contained herein have been negotiated and
agreed upon based on the intent to lease the entirety of the Premises as a
single and inseparable transaction, and such Base Rent, Additional Rent, other
amounts and other provisions would have been materially different had the
parties intended to enter into separate leases or a divisible lease. Any Event
of Default under this Lease shall constitute an Event of Default as to the
entire Premises. Each of the persons and entities comprising Tenant and
Guarantor, in order to induce Landlord to enter into this Lease, to the extent
permitted by law:

(a) Agrees, acknowledges and is forever estopped from asserting to the contrary
that the statements set forth in the preceding two paragraphs of this Section
are true, correct and complete;

 

Liberty:Pristine

 

1



--------------------------------------------------------------------------------

(b) Agrees, acknowledges and is forever estopped from asserting to the contrary
that this Lease is a new and de novo lease, separate and distinct from any other
lease between any of the entities comprising Tenant and any of the entities
comprising Landlord that may have existed prior to the date hereof;

(c) Agrees, acknowledges and is forever estopped from asserting to the contrary
that this Lease is a single lease pursuant to which the collective Premises are
demised as a whole to Tenant;

(d) Agrees, acknowledges and is forever estopped from asserting to the contrary
that if, notwithstanding the provisions of this Section, this Lease were to be
determined or found to be in any proceeding, action or arbitration under state
or federal bankruptcy, insolvency, debtor-relief or other applicable laws to
constitute multiple leases demising multiple properties, such multiple leases
could not, by the debtor, trustee, or any other party, be selectively or
individually assumed, rejected or assigned; and

(e) Forever knowingly waives and relinquishes any and all rights under or
benefits of the provisions of the Federal Bankruptcy Code Section 365 (11 U.S.C.
§ 365), or any successor or replacement thereof or any analogous state law, to
selectively or individually assume, reject or assign the multiple leases
comprising this Lease following a determination or finding in the nature of that
described in the foregoing Section 1.1(d).

1.2 Definitions. Certain initially-capitalized terms used in this Lease are
defined in Exhibit A. All accounting terms not otherwise defined in this Lease
have the meanings assigned to them in accordance with GAAP.

1.3 Lease of Premises; Ownership.

1.3.1 Upon the terms and subject to the conditions set forth in this Lease,
Landlord hereby leases to Tenant and Tenant leases from Landlord all of
Landlord’s rights and interest in and to the Premises.

1.3.2 Tenant acknowledges that the Premises are the property of Landlord and
that Tenant has only the right to the possession and use of the Premises upon
and subject to the terms and conditions of this Lease. Tenant will not, at any
time during the Term, take any position, whether in any tax return, public
filing, contractual arrangement, financial statement or otherwise, other than
that Landlord is the owner of the Premises for federal, state and local income
tax purposes and that this Lease is a “true lease”.

1.4 Term. The initial term of this Lease (the “Initial Term”) shall be for the
period commencing as of the Acquisition Date (the “Commencement Date”) and
expiring at 11:59 p.m. on the fifteenth (15th) anniversary of the date preceding
the Commencement Date; provided, however if the Commencement Date does not fall
on the first day of a calendar month, then the Initial Term shall not expire
until the last day of the calendar month in which the fifteenth
(15th) anniversary of the Commencement Date occurs (the “Initial Expiration
Date”). Tenant hereby agrees to execute a certificate memorializing the actual
Commencement Date, and such other matters relating thereto, as Landlord may
reasonably request upon Landlord’s demand therefor. The term of this Lease may
be extended for two (2) separate terms of five (5) years each (each, an
“Extension Term”) if: (a) at least nine (9), but not more than eighteen
(18) months prior to the end of the then current Term, Tenant delivers to
Landlord a written notice (an “Extension Notice”) that it desires to exercise
its right to extend the Term for one (1) Extension Term; and (b) (i) no material
Event of Default (provided that any

 

Liberty:Pristine

 

2



--------------------------------------------------------------------------------

monetary default shall be deemed “material”) shall have occurred and be
continuing on the date Landlord receives the Extension Notice, and (ii) no Event
of Default shall have occurred and be continuing on the last day of the then
current Term or on the last day of the then current Term. During any such
Extension Term, except as otherwise specifically provided for herein, all of the
terms and conditions of this Lease shall remain in full force and effect. Once
delivered to Landlord, an Extension Notice shall be irrevocable.

1.5 Net Lease. This Lease is intended to be and shall be construed as an
absolutely net lease, commonly referred to as a “net, net, net” or “triple net”
lease, pursuant to which Landlord shall not, under any circumstances or
conditions, whether presently existing or hereafter arising, and whether
foreseen or unforeseen by the parties, be required to make any payment or
expenditure of any kind whatsoever or be under any other obligation or liability
whatsoever, except as expressly set forth herein, in connection with the
Premises. All Rent payments shall be absolutely net to Landlord, free of all
Impositions, utility charges, operating expenses, insurance premiums or any
other charges or expenses in connection with the Premises, all of which shall be
paid by Tenant.

ARTICLE II

RENT

2.1 Base Rent.

2.1.1 During the Term, Tenant will pay to Landlord as base rent hereunder (the
“Base Rent”), an annual amount equal to Seventeen Million and Two Hundred
Thousand Dollars ($17,200,000). Notwithstanding the foregoing, on the first day
of the second (2nd) Lease Year and the first day of each Lease Year thereafter
during the Term (including, without limitation, any Extension Term), the Base
Rent shall increase to an annual amount equal to the sum of (a) the Base Rent
for the immediately preceding Lease Year, and (b) the Base Rent for the
immediately preceding Lease Year multiplied by the lesser of (i) the CPI
Increase or (ii) three percent (3%); provided, however, in no event shall the
foregoing calculation result in a decrease of Base Rent. Except as otherwise set
forth in this Section 2.1.1, the Base Rent shall be payable in advance in twelve
(12) equal monthly installments on or before the first (1st) Business Day of
each calendar month. Notwithstanding the foregoing, Base Rent attributable to
the first (1st) full calendar month of the Term (and the calendar month in which
the Commencement Date occurs, which may be a partial month), second (2nd) full
calendar month of the Term and third (3rd) full calendar month of the Term
(collectively, the “Deferral Period”), shall be due and payable as follows:
(x) the Base Rent attributable to the first (1st) full calendar month of the
Term and the calendar month in which the Commencement Date occurs (which may be
a partial month), shall be due and payable on the fifteenth (15th) day of the
next full calendar month following the month in which the Commencement Date
occurs, (y) the Base Rent attributable to the second (2nd) full calendar month
of the Initial Term shall be due and payable on the first (1st) day of the third
(3rd) full calendar month of the Initial Term, and (z) the Base Rent
attributable to the third (3rd) full calendar month of the Term shall be due and
payable on the fifteenth (15th) day of the third (3rd) full calendar month of
the Term; provided, however, that notwithstanding anything in this sentence that
may be construed to the contrary, all Base Rent attributable to the Deferral
Period shall be due, payable and paid to Landlord no later than December 31,
2015.

2.1.2 Notwithstanding anything in Section 2.1.1 to the contrary, the Base Rent
for the first Lease Year of each Extension Term shall be reset and expressed as
an annual amount equal to the lesser of: (a) the Fair Market Rental of the
Premises, and (b) the sum of (i) the Base Rent payable during the immediately
preceding Lease Year, and (ii) the Base Rent for the immediately preceding Lease
Year multiplied by ten percent (10%); provided, however, in no event shall Base
Rent payable in the first Lease Year of any Extension Term be less than the Base
Rent payable in the immediately preceding Lease Year.

 

Liberty:Pristine

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, on the first day of the second (2nd) Lease Year
of any Extension Term and the first day of each Lease Year thereafter during
such Extension Term, the Base Rent shall increase as provided in the second
sentence of Section 2.1.1 above.

2.2 Additional Rent. In addition to the Base Rent, Tenant shall also pay and
discharge as and when due and payable all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Lease. In the event
of any failure on the part of Tenant to pay any of those items referred to in
the previous sentence, Tenant will also promptly pay and discharge every fine,
penalty, interest and cost which may be added for non-payment or late payment of
the same. Collectively, the items referred to in the first two sentences of this
Section 2.2 are referred to as “Additional Rent.” Except as may otherwise be set
forth herein, any costs or expenses paid or incurred by Landlord on behalf of
Tenant that constitute Additional Rent shall be reimbursed by Tenant to Landlord
within ten (10) days after the presentation by Landlord to Tenant of invoices
therefor.

2.3 Method of Payment. All Rent payable hereunder shall be paid in lawful money
of the United States of America. Except as may otherwise be specifically set
forth herein, Rent shall be prorated as to any partial months at the beginning
and end of the Term. Rent to be paid to Landlord shall be paid by electronic
funds transfer debit transactions through wire transfer of immediately available
funds and shall be initiated by Tenant for settlement on or before the Payment
Date; provided, however, if the Payment Date is not a Business Day, then
settlement shall be made on the next succeeding day which is a Business Day. If
Landlord directs Tenant to pay any Base Rent to any party other than Landlord,
Tenant shall send to Landlord, simultaneously with such payment, a copy of the
transmittal letter or invoice and a check whereby such payment is made or such
other evidence of payment as Landlord may reasonably require.

2.4 Late Payment of Rent. Tenant hereby acknowledges that the late payment of
Rent will cause Landlord to incur costs not contemplated hereunder, the exact
amount of which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent other than Additional Rent payable to a
Person other than Landlord (or a Facility Mortgagee) shall not be paid within
ten (10) days of its Payment Date, Tenant shall pay to Landlord, on demand, a
late charge equal to the lesser of (a) four percent (4%) of the amount of such
installment or (b) the maximum amount permitted by law. The parties agree that
this late charge represents a fair and reasonable estimate of the costs that
Landlord will incur by reason of late payment by Tenant. The parties further
agree that such late charge is Rent and not interest and such assessment does
not constitute a lender or borrower/creditor relationship between Landlord and
Tenant. In addition, if any installment of Rent other than Additional Rent
payable to a Person other than Landlord (or a Facility Mortgagee) shall not be
paid within ten (10) days after its Payment Date, the amount unpaid, including
any late charges, shall bear interest at the Agreed Rate compounded monthly from
such Payment Date to the date of payment thereof, and Tenant shall pay such
interest to Landlord on demand. The payment of such late charge or such interest
shall neither constitute waiver of nor excuse or cure any default under this
Lease, nor prevent Landlord from exercising any other rights and remedies
available to Landlord.

2.5 Guaranty. Tenant’s obligations under this Lease are guaranteed by Guarantor
under the Guaranty.

ARTICLE III

SECURITY DEPOSIT; LETTER OF CREDIT

3.1 Security Deposit. Unless Tenant has made the LC Election pursuant to
Section 3.2 below, Tenant shall pay to Landlord upon the execution and delivery
of this Lease an amount equal to three (3) monthly payments of Base Rent as of
the Commencement Date (subject to increase as described

 

Liberty:Pristine

 

4



--------------------------------------------------------------------------------

in this Section 3.1) as security (the “Security Deposit”) for the full and
faithful performance by Tenant of each and every term, provision, covenant and
condition of this Lease. Notwithstanding the foregoing, the obligation of the
previous sentence, and the other provisions of this Section 3.1, shall abate
until the earlier to occur of (a) the date on which an Event of Default occurs
under this Lease, or (b) the date on which Tenant may elect to post the
Additional Security Deposit pursuant to Section 6.12.1. Upon the occurrence of
such Event of Default and within seven (7) days after written notice from
Landlord to Tenant thereof, Tenant shall comply with the provisions of this
Section 3.1, and the same shall apply and remain in effect until the expiration
or earlier termination of this Lease.

3.1.1 The Security Deposit shall not be deemed an advance payment of Rent or a
measure of Landlord’s damages for any default under this Lease by Tenant, nor
shall it be a bar or defense to any action that Landlord may at any time
commence against Tenant. The Security Deposit shall be the property of Landlord
and it may commingle the Security Deposit with other assets of Landlord, and
Tenant shall not be entitled to any interest on the Security Deposit.

3.1.2 Upon the occurrence of any Event of Default, Landlord, at its option and
in such order as Landlord in its sole discretion may determine, may apply the
Security Deposit to any (a) obligation of Tenant under this Lease, or (b) Losses
that Landlord may incur in connection with, or related to, this Lease, or any
Event of Default under this Lease, whether such obligation or Loss accrues
before or after the Event of Default.

3.1.3 If Landlord sells or transfers the Premises or Landlord ceases to have an
interest in the Premises, Landlord may remit any unapplied part of the Security
Deposit (or transfer the Letter of Credit if the LC Election has been made) to
the successor owner of the Premises, and from and after such payment or
transfer, Landlord shall be relieved of all liability with respect thereto. In
the case of any partial transfer or cessation, Landlord may transfer such
portion of the Security Deposit as Landlord allocates to such part of the
Premises, in its reasonable discretion.

3.1.4 Within ten (10) Business Days after any increase in Base Rent, Tenant
shall deposit with Landlord cash in the amount necessary to make the Security
Deposit equal to three (3) monthly installments of Base Rent. If Landlord
applies the Security Deposit (or any portion thereof), Tenant shall replenish
the Security Deposit in full within five (5) Business Days after demand by
Landlord, by paying to Landlord the amount of the Security Deposit as so
applied.

3.1.5 If no Event of Default has occurred and is continuing under this Lease and
Tenant has fully performed and satisfied all of its obligations under this
Lease, then Landlord shall pay the Security Deposit, or remaining unapplied
portion thereof, to Tenant within forty-five (45) days after the expiration or
earlier termination of this Lease and the surrender of the Premises to Landlord
in accordance with the terms of this Lease.

3.2 Letter of Credit. At any time that the Security Deposit is required to be
posted under this Lease, Landlord may elect (such election, the “LC Election”),
instead of a Security Deposit, to require Tenant to deposit with Landlord and
maintain during the Term and for sixty (60) days after the Expiration Date, a
Letter of Credit in an undrawn face amount equal to three (3) monthly payments
of Base Rent (the “LC Amount”) as partial collateral for Tenant’s obligations
under this Lease. During any period in which the LC Election has been made, the
following provisions shall apply:

3.2.1 Upon the occurrence of an Event of Default, Landlord may, but shall not be
required to, draw upon the Letter of Credit (in whole or in part) and apply the
cash proceeds thereof to the obligations due from Tenant under this Lease and to
compensate Landlord for the damages suffered or incurred by it in connection
with such Event of Default (or any other Event of Default). Any amount

 

Liberty:Pristine

 

5



--------------------------------------------------------------------------------

drawn by Landlord shall not be deemed: (a) to fix or determine the amounts to
which Landlord is entitled to recover under this Lease or otherwise; (b) to
waive or cure any default under this Lease; or (c) to limit or waive Landlord’s
right to pursue any remedies provided for in this Lease.

3.2.2 Together with any increase in the Base Rent, the LC Amount shall be
increased by the amount necessary to make the LC Amount equal to three
(3) monthly installments of Base Rent. Within ten (10) Business Days after such
increase in the LC Amount, Tenant shall deposit with Landlord a replacement or
supplementary Letter of Credit such that at all times during the Term of this
Lease and for forty-five (45) days after the Expiration Date, Landlord shall be
holding one or more Letters of Credit totaling, in the aggregate, the LC Amount
(as so increased). Tenant covenants as follows: (a) on or before thirty
(30) days prior to the expiration date of the then issued and outstanding Letter
of Credit, Tenant shall deposit with Landlord a replacement Letter of Credit in
the LC Amount; (b) if all or any portion of the Letter of Credit is drawn
against by Landlord, Tenant shall, within five (5) Business Days after demand by
Landlord, deposit with Landlord a replacement or supplementary Letter of Credit
such that at all times during the term of this Lease and for forty-five
(45) days after the Expiration Date, Landlord shall have the ability to draw on
one or more Letters of Credit totaling, in the aggregate, the LC Amount; and
(c) following an Issuer Revocation, Tenant shall obtain a replacement Letter of
Credit in the LC Amount from another Issuer within fifteen (15) days of
Landlord’s written demand therefor. If Tenant fails to timely perform any of the
foregoing, then in addition to any other rights and remedies available under
this Lease, Landlord may immediately draw upon the full amount of the then
issued and outstanding Letter of Credit.

3.2.3 Upon the issuance of a replacement Letter of Credit, Landlord shall have
the right to draw solely on such replacement Letter of Credit and Landlord shall
have no right to draw against the Letter of Credit which is replaced by such
replacement Letter of Credit.

3.2.4 Tenant shall have the right to deposit with Landlord one or more Letters
of Credit to satisfy the requirements of this Section 3.2, so long as the
aggregate undrawn face amount of all issued and outstanding Letters of Credit
equal the LC Amount.

3.2.5 Within five (5) Business Days after receipt of any written demand by
Landlord, Tenant shall produce to Landlord (a) evidence satisfactory to
Landlord, in the exercise of its commercially reasonable judgment, that Issuer
is then in compliance with the Issuer Standards, and (b) such other information
concerning Issuer as Landlord may reasonably request.

3.2.6 If Landlord draws on a Letter of Credit, the cash proceeds thereof not
used to compensate Landlord for amounts due to Landlord under this Lease by
reason of an Event of Default shall be held by Landlord as an additional
security deposit under this Lease and Landlord may, from time to time, without
prejudice to any other right or remedy, apply such cash proceeds to the
obligations due from Tenant under this Lease and to compensate Landlord for the
damages suffered or incurred by it in connection with such Event of Default (or
any other Event of Default). The holding of such cash proceeds by Landlord shall
not limit or stay Tenant’s obligation hereunder to cause to be issued a Letter
of Credit in the LC Amount. Absent an Event of Default (except an Event a
Default that would be fully cured by the posting of a Letter of Credit in the LC
Amount), upon Landlord’s receipt of a Letter of Credit in the LC Amount, any
such cash proceeds then held by Landlord shall be returned to Tenant. If
requested by Tenant, Landlord shall make such cash proceeds available to
collateralize a replacement Letter of Credit or supplemental Letter of Credit
pursuant to a written agreement with the applicable Issuer, whereby Landlord
shall agree to disburse such cash proceeds to the applicable Issuer upon such
Issuer’s irrevocable and unconditional commitment to issue the applicable
replacement Letter of Credit or supplemental Letter of Credit upon its receipt
of such cash proceeds. Notwithstanding the foregoing, Landlord shall not be
required to make such cash proceeds available if an Event of Default then
exists. If Tenant is not in default under this Lease as of the Expiration Date,
any cash proceeds then held by Landlord shall be returned to Tenant within
forty-five (45) days following the Expiration Date.

 

Liberty:Pristine

 

6



--------------------------------------------------------------------------------

3.2.7 In the event that when the LC Election is made, Landlord is holding the
Security Deposit pursuant to Section 3.1 above, then upon Landlord’s receipt of:
(i) written notice from Tenant making the LC Election, and (ii) a Letter of
Credit in the LC Amount satisfying the provisions of this Section 3.2, any such
cash Security Deposit then held by Landlord shall be returned to Tenant. If
requested by Tenant, Landlord shall make such cash Security Deposit available to
collateralize a Letter of Credit pursuant to a written agreement with the
applicable Issuer, whereby Landlord shall agree to disburse such cash Security
Deposit to the applicable Issuer upon such Issuer’s irrevocable and
unconditional commitment to issue the Letter of Credit upon its receipt of such
cash Security Deposit.

ARTICLE IV

IMPOSITIONS AND OTHER CHARGES

4.1 Impositions.

4.1.1 Subject to Section 4.5, Tenant shall pay all Impositions attributable to a
tax period, or portion thereof, occurring during the Term (irrespective of
whether the Impositions for such tax period are due and payable after the Term),
when due and before any fine, penalty, premium, interest or other cost may be
added for non-payment. Where feasible, such payments shall be made directly to
the taxing authorities. If any such Imposition may, at the option of the
taxpayer, lawfully be paid in installments (whether or not interest shall accrue
on the unpaid balance of such Imposition), Tenant may exercise the option to pay
same (and any accrued interest on the unpaid balance of such Imposition) in
installments (provided no such installments shall extend beyond the Term) and,
in such event, shall pay such installments during the Term before any fine,
penalty, premium, further interest or cost may be added thereto. Tenant shall
deliver to Landlord, not less than five (5) days prior to the due date of each
Imposition, copies of the invoice for such Imposition, the check delivered for
payment thereof and an original receipt evidencing such payment or other proof
of payment satisfactory to Landlord.

4.1.2 Notwithstanding Section 4.1.1 to the contrary, Landlord may elect to pay
those Impositions, if any, based on Landlord’s net income, gross receipts,
franchise taxes and taxes on its capital stock directly to the taxing authority
and within ten (10) Business Days of Landlord delivering to Tenant notice and
evidence of such payment, Tenant shall reimburse Landlord for such paid
Impositions. In connection with such Impositions, Tenant shall, upon request of
Landlord, promptly provide to Landlord such data as is maintained by Tenant with
respect to any Facility as may be necessary to prepare any returns and reports
to be filed in connection therewith.

4.1.3 Tenant shall prepare and file all tax returns and reports as may be
required by Legal Requirements with respect to or relating to all Impositions
(other than those Impositions, if any, based on Landlord’s net income, gross
receipts, franchise taxes and taxes on its capital stock).

4.1.4 Tenant may, upon notice to Landlord, at Tenant’s option and at Tenant’s
sole cost and expense, protest, appeal or institute such other proceedings as
Tenant may deem appropriate to effect a reduction of real estate or personal
property assessments and Landlord, at Tenant’s expense, shall reasonably
cooperate with Tenant in such protest, appeal or other action; provided,
however, that upon Landlord’s request in connection with any such protest or
appeal, Tenant shall post an adequate bond or deposit sufficient sums with
Landlord to insure payment of any such real estate or personal property
assessments during the pendency of any such protest or appeal.

 

Liberty:Pristine

 

7



--------------------------------------------------------------------------------

4.1.5 Landlord or Landlord’s designee shall use reasonable efforts to give
prompt notice to Tenant of all Impositions payable by Tenant hereunder of which
Landlord at any time has knowledge, provided, however, that any failure by
Landlord to provide such notice to Tenant shall in no way relieve Tenant of its
obligation to timely pay the Impositions.

4.1.6 Impositions imposed or assessed in respect of the tax-fiscal period during
which the Term terminates shall be adjusted and prorated between Landlord and
Tenant, whether or not such Imposition is imposed or assessed before or after
such termination, and Tenant’s obligation to pay its prorated share thereof
shall survive such termination.

4.2 Utilities; CC&Rs. Tenant shall pay any and all charges for electricity,
power, gas, oil, water and other utilities used in connection with each Facility
during the Term. Tenant shall also pay all costs and expenses of any kind
whatsoever which may be imposed against Landlord during the Term by reason of
any of the covenants, conditions and/or restrictions affecting any Facility or
any portion thereof, or with respect to easements, licenses or other rights
over, across or with respect to any adjacent or other property which benefits
any Facility, including any and all costs and expenses associated with any
utility, drainage and parking easements. If Landlord is billed directly for any
of the foregoing costs, Landlord shall send Tenant the bill and Tenant shall pay
the same before it is due.

4.3 Insurance. Subject to Section 4.6, Tenant shall pay or cause to be paid all
premiums for the insurance coverage required to be maintained by Tenant
hereunder.

4.4 Other Charges. Tenant shall pay all other amounts, liabilities, obligations,
costs and expenses paid or incurred with respect to the ownership, repair,
replacement, restoration, maintenance and operation of each Facility.

4.5 Real Property Imposition Impounds.

4.5.1 If required under the terms of any Facility Mortgage Document or at
Landlord’s option (to be exercised by thirty (30) days’ written notice to
Tenant) following (i) the occurrence and during the continuation of an Event of
Default, or (ii) following the occurrence of more than one (1) Event of Default
in any twelve (12) month period and for the remainder of the Term, Tenant shall
include with each payment of Base Rent a sum equal one-twelfth (1/12th) of the
amount required to discharge the annual amount of Real Property Impositions.
Landlord may, at its option, from time to time require that any particular
deposit be greater than one-twelfth (1/12th) of the estimated annual Real
Property Impositions if necessary to provide a sufficient fund from which to
make payment of such Real Property Impositions on or before the next due date of
any installment thereof. Additionally, Landlord may change its estimate of any
Real Property Imposition for any period on the basis of an actual, pending, or
threatened (in writing) change in an assessment or tax rate. In such event,
Tenant shall deposit with Landlord the amount in excess of the sums previously
deposited with Landlord for the applicable period within ten (10) days after
Landlord’s request therefor. If at any time within thirty (30) days before the
due date of any Real Property Imposition, the deposits are insufficient for the
payment in full of the obligation for which the deposits are being held, Tenant
shall remit the amount of the deficiency to Landlord within ten (10) days after
written demand from Landlord. If Landlord elects (to the extent permitted
pursuant to this Section 4.5.1), to require Tenant to impound Real Property
Impositions hereunder, Tenant shall, as soon as they are received, deliver to
Landlord copies of all notices, demands, claims, bills and receipts in relation
to the Real Property Impositions.

4.5.2 The sums deposited by Tenant under this Section 4.5 shall be held by
Landlord, shall not bear interest nor be held by Landlord in trust or as an
agent of Tenant, and may be commingled with the other assets of Landlord.
Provided no Event of Default then exists under this Lease, and

 

Liberty:Pristine

 

8



--------------------------------------------------------------------------------

provided that Tenant has timely delivered to Landlord copies of any bills,
claims or notices that Tenant has received, the sums deposited by Tenant under
this Section 4.5 shall be used by Landlord to pay Real Property Impositions as
the same become due. Upon the occurrence of any Event of Default, Landlord may
apply any funds held by it under this Section 4.5 to cure such Event of Default
or on account of any damages suffered or incurred by Landlord in connection
therewith or to any other obligations of Tenant arising under this Lease, in
such order as Landlord in its discretion may determine.

4.5.3 If Landlord transfers this Lease, it shall transfer all amounts then held
by it under this Section 4.5 to the transferee, and Landlord shall thereafter
have no liability of any kind with respect thereto. As of the Expiration Date,
any sums held by Landlord under this Section 4.5 shall be returned to Tenant,
only as and when the conditions of Section 3.1, or if the LC Election has been
made, Section 3.2, for the return of the Security Deposit or, as applicable,
Letter of Credit have been met and provided that any and all Real Property
Impositions due and owing hereunder have been paid in full.

4.5.4 Notwithstanding anything herein which may be construed to the contrary, if
Landlord elects (to the extent permitted pursuant to Section 4.5.1) to require
Tenant to impound Real Property Impositions hereunder, Landlord shall have no
liability to Tenant for failing to pay any Real Property Impositions to the
extent that: (a) any Event of Default has occurred and is continuing,
(b) insufficient deposits under this Section 4.5 are held by Landlord at the
time such Real Property Impositions become due and payable, or (c) Tenant has
failed to provide Landlord with copies of the bills, notices, and claims for
such Real Property Impositions as required pursuant to Section 4.5.1.

4.6 Insurance Premium Impounds. If required under the terms of any Facility
Mortgage Document or at Landlord’s option (to be exercised by thirty (30) days’
written notice to Tenant) following (i) the occurrence and during the
continuation of an Event of Default, or (ii) following the occurrence of more
than one (1) Event of Default in any twelve (12) month period and for the
remainder of the Term, Tenant shall be required to deposit, at the time of any
payment of Base Rent, an amount equal to one-twelfth (12th) of Tenant’s
estimated annual insurance premiums, into an impound account as directed by
Landlord. As applicable, the terms of Section 4.5 shall govern the amounts
deposited under this Section 4.6.

ARTICLE V

ACCEPTANCE OF PREMISES; NO IMPAIRMENT

5.1 Acceptance of Premises. Tenant acknowledges receipt and delivery of
possession of the Premises and confirms that Tenant has examined and otherwise
has knowledge of the condition of the Premises prior to the execution and
delivery of this Lease and has found the same to be in good order and repair,
free from Hazardous Materials not in compliance with applicable Hazardous
Materials Laws and satisfactory for its purposes hereunder. Regardless, however,
of any examination or inspection made by Tenant and whether or not any patent or
latent defect or condition was revealed or discovered thereby, Tenant is leasing
the Premises “as is” in its present condition. Tenant waives any claim or action
against Landlord in respect of the condition of the Premises including any
defects or adverse conditions not discovered or otherwise known by Tenant as of
the Commencement Date. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE PREMISES, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY
HAZARDOUS MATERIALS, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE
TO BE BORNE SOLELY BY TENANT.

 

Liberty:Pristine

 

9



--------------------------------------------------------------------------------

5.2 No Impairment. The respective obligations of Landlord and Tenant shall not
be affected or impaired by reason of (a) any damage to, or destruction of, any
Facility, from whatever cause, or any Condemnation of any Facility (except as
otherwise expressly and specifically provided in Article XI or Article XII);
(b) the interruption or discontinuation of any service or utility servicing any
Facility; (c) the lawful or unlawful prohibition of, or restriction upon,
Tenant’s use of any Facility due to the interference with such use by any
Person; (d) any claim that Tenant has or might have against Landlord on account
of any breach of warranty or default by Landlord under this Lease or any other
agreement by which Landlord is bound; (e) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Landlord or any assignee or transferee of
Landlord; (f) any Licensing Impairment; or (g) for any other cause whether
similar or dissimilar to any of the foregoing. Tenant hereby specifically waives
all rights, arising from any occurrence whatsoever, which may now or hereafter
be conferred upon it by law or equity (x) to modify, surrender or terminate this
Lease or quit or surrender any Facility, or (y) that would entitle Tenant to any
abatement, reduction, offset, suspension or deferment of Rent. The obligations
of Landlord and Tenant hereunder shall be separate and independent covenants and
agreements and Rent shall continue to be payable in all events until the
termination of this Lease, other than by reason of an Event of Default. Tenant’s
sole right to recover damages against Landlord under this Lease shall be to
prove such damages in a separate action

ARTICLE VI

OPERATING COVENANTS

6.1 Tenant Personal Property. Tenant shall obtain and install all items of
furniture, fixtures, supplies and equipment not included as Landlord Personal
Property as shall be necessary or reasonably appropriate to operate each
Facility in compliance with this Lease (the “Tenant Personal Property”).

6.2 Landlord Personal Property. Within sixty (60) days following the
Commencement Date, Tenant shall prepare (or cause to be prepared) and deliver to
Landlord a complete inventory of all furniture, fixtures, equipment and other
items of personal property located at each Facility and which constitute
Landlord Personal Property. Tenant may, from time to time, in Tenant’s
reasonable discretion, without notice to or approval of Landlord, sell or
dispose of any item of the Landlord Personal Property; provided, however, that,
unless such item is functionally obsolete, Tenant shall promptly replace such
item with an item of similar or superior quality, use and functionality, and any
such replacement item shall, for all purposes of this Lease, continue to be
treated as part of the “Landlord Personal Property.” Tenant shall, promptly upon
Landlord’s request from time to time, provide such information as Landlord may
reasonably request relative to any sales, dispositions or replacements of the
Landlord Personal Property pursuant to this Section 6.2 and shall provide to
Landlord with an updated inventory of the Landlord Personal Property.

6.3 Primary Intended Use. During the entire Term, Tenant shall continually use
each Facility for its Primary Intended Use (subject to Articles XI and XII) and
for no other use or purposes and shall operate each Facility in a manner
consistent with a high quality healthcare facility, employing sound
reimbursement principles under all applicable Third Party Payor Programs.

6.4 Compliance with Legal Requirements and Authorizations.

6.4.1 Tenant, at its sole cost and expense, shall promptly (a) comply with all
Legal Requirements and Insurance Requirements regarding the use, condition and
operation of each Facility and the Tenant Personal Property, and (b) procure,
maintain and comply with all Authorizations. The Authorizations for any Facility
shall, to the maximum extent permitted by Legal Requirements, relate and apply
exclusively to such Facility, and Tenant acknowledges and agrees that, subject
to all applicable Legal Requirements, the Authorizations are appurtenant to the
Facilities to which they apply, both during and following the termination or
expiration of the Term.

 

Liberty:Pristine

 

10



--------------------------------------------------------------------------------

6.4.2 Tenant and the Premises shall comply in all material respects with all
licensing and other Legal Requirements applicable to the Premises and the
business conducted thereon and, to the extent applicable, all Third Party Payor
Program requirements. Further, Tenant shall not commit any act or omission that
would in any way violate any certificate of occupancy affecting any Facility,
result in closure of the Facility, result in the termination or suspension of
Tenant’s ability to operate any Facility for its Primary Intended Use or result
in the termination, suspension, non-renewal or other limitation of any
Authorization, including, but not limited to, the authority to admit residents
to any Facility or right to receive reimbursement for items or services provided
at any Facility from any Third Party Payor Program.

6.4.3 Tenant shall not transfer any Authorizations to any location other than
the Facility operated by such Tenant or as otherwise required by the terms of
this Lease nor pledge any Authorizations as collateral security for any loan or
indebtedness except as required by the terms of this Lease.

6.4.4 On or before August 10, 2015 (or, if the outgoing operator has not filed
their change of ownership notice as of such date, within one (1) Business Day
following the filing thereof by said outgoing operator), Tenant shall file and
submit (or cause to be filed and submitted) all applications, petitions, and
other documents (the “Required Authorizations Applications”) that are necessary
or appropriate for it to obtain the Required Authorizations with respect to each
Facility, which Required Authorizations Applications shall include, but not be
limited to: (i) a Change of Operator Notice to be filed with the Ohio Department
of Medicaid, (ii) an application for each Tenant to obtain an operating license
for each Facility from the Department of Health of the State of Ohio,
(iii) applications necessary for the transfer or assignment of all Medicare
Provider Agreements to Tenant, and (iv) applications necessary for the transfer
or assignment of all Medicaid Provider Agreements to Tenant; provided, however,
that Tenant shall have until August 25, 2015 to submit CMS form 855A with
respect to each Facility. Tenant shall continuously and diligently pursue such
issuance of the Required Authorizations by September 30, 2015, including without
limitation by promptly responding to all requests for information, comments and
the like from any Governmental Authority. Concurrently with delivery or promptly
after receipt (as applicable), Tenant shall provide Landlord with copies of all
applications, filings, notices, and correspondence delivered to or received from
any Governmental Authority with respect to the Required Authorizations
Applications, including, but not limited to, the issuance of or rejection of the
application for, the Required Authorizations. Tenant shall keep Landlord fully
advised as to the status of Tenant’s efforts to obtain the Required
Authorizations and of any material developments in connection therewith. If
Tenant does not obtain the Required Authorizations on or prior to the outside
date for closing on the acquisition of the Facilities pursuant to the Purchase
Agreement (or if Landlord reasonably determines that Tenant obtaining the
Required Authorizations on or before said outside date is impossible), then
Landlord may elect to terminate this Lease by delivering written notice of such
election to Tenant.

6.4.5 Tenant shall use its commercially reasonable efforts to cooperate in good
faith with the current owner and/or operator of the Facilities (individually,
and collectively, “Current Operator”), including, without limitation, prior to
the acquisition of the Facilities by Landlord pursuant to the Purchase Agreement
and/or OTA, to provide such information, documents, materials and other matters
reasonably requested by the Current Operator in connection with transfer of
ownership and operation of the Facilities.

 

Liberty:Pristine

 

11



--------------------------------------------------------------------------------

6.4.6 Upon Landlord’s request (and despite the Required Authorizations not yet
having been received), and without limiting amending, or otherwise modifying
Tenant’s obligations under Section 6.4.4, Tenant shall execute, deliver, and
assume operations at the Facilities pursuant to the form of interim subleases
and interim management agreements contemplated by the Purchase Agreement.

6.4.7 Tenant shall, on or before July 30, 2015, enter into an Operations
Transfer Agreement (each, an “OTA”) with Current Operator with respect to the
Premises, which shall provide, inter alia, that the operations of the Premises
shall be transitioned to Tenant immediately after midnight on the Commencement
Date. Tenant hereby covenants that it shall comply in all material respects with
its obligations under the OTA. Tenant hereby agrees and acknowledges that if
Tenant breaches the OTA, the same may result in a breach by Landlord under the
Purchase Agreement and the forfeiture of Landlord’s earnest money deposit
thereunder. As material part of the consideration for Landlord to enter into
this Lease, Tenant hereby agrees to, and shall, indemnify, defend, protect and
hold harmless Landlord from and against any Losses that Landlord may incur under
the Purchase Agreement solely as a result of Tenant breaching its obligations
under the OTA.

6.5 Preservation of Business. Tenant acknowledges that a fair return to Landlord
on and protection of its investment in the Premises is dependent, in part, on
the concentration of similar businesses of Tenant and its Affiliates in the
geographical area of each Facility. Tenant further acknowledges that the
diversion of staff, residents, or patient care activities from any Facility to
other facilities owned or operated by Tenant, Guarantor, or any of their
respective Affiliates will have a material adverse effect on the value and
utility of such Facility. Therefore, Tenant agrees that during the Term and for
a period of one (1) year thereafter, none of Tenant, Guarantor, nor any of their
respective Affiliates shall, without the prior written consent of Landlord
(which may be granted or withheld in Landlord’s sole and absolute discretion):
(a) operate, own, develop, lease, manage, control, invest in, participate in or
otherwise receive revenues from a Competing Facility, (b) permit his, her or its
name to be used by, or in connection with, any Competing Facility, or (c) except
as is necessary to provide residents or patients with an alternative level of
care, recommend or solicit the removal or transfer of any resident or patient
from any Facility to any other nursing, health care, senior housing, or
retirement housing facility or divert actual or potential residents, patients or
care activities of any Facility to any other facilities owned or operated by
Tenant, Guarantor, or any of their respective Affiliates or from which they
receive any type of referral fees or other compensation for transfers. In
addition to the foregoing, during the Nonsolicitation Period, none of Tenant,
Guarantor, nor any of their respective Affiliates shall directly or indirectly,
engage or participate in any effort to induce any management or supervisory
personnel working on or in connection with any Facility or the operations
thereof to accept employment at any other nursing, health care, senior housing,
or retirement housing facility that is operated, owned, developed, leased,
managed, controlled, or invested in by Tenant, Guarantor, or any of their
respective Affiliates or in which Tenant, Guarantor, or any of their respective
Affiliates otherwise participates in or receives revenues from. The obligations
of Tenant and Guarantor under this Section 6.5 shall survive the expiration or
earlier termination of this Lease.

6.6 Maintenance of Books and Records. Tenant shall keep and maintain, or cause
to be kept and maintained, proper and accurate books and records in accordance
with GAAP, and a standard modern system of accounting, in all material respects
reflecting the financial affairs of Tenant and the results from operations of
each Facility, individually and collectively. Landlord shall have the right,
from time to time during normal business hours after three (3) Business Days
prior oral or written notice to Tenant, itself or through any of Landlord’s
Representatives, to examine and audit such books and records at the office of
Tenant or other Person maintaining such books and records and to make such
copies or extracts thereof as Landlord or Landlord’s Representatives shall
request and Tenant hereby agrees to reasonably cooperate with any such
examination or audit at Tenant’s cost and expense.

 

Liberty:Pristine

 

12



--------------------------------------------------------------------------------

6.7 Financial, Management and Regulatory Reports. Tenant shall provide Landlord
with the reports listed in Exhibit D within the applicable time specified
therein. All financial information provided shall be prepared in accordance with
GAAP and shall be submitted electronically using the applicable template
provided by Landlord from time to time or, if no such template is provided by
Landlord, in the form of unrestricted, unlocked “.xls” spreadsheets created
using Microsoft Excel (2003 or newer editions) or in such other form as Landlord
may reasonably require from time to time. If Tenant or any Guarantor becomes
subject to any reporting requirements of the Securities and Exchange Commission
during the Term, it shall concurrently deliver to Landlord such reports as are
delivered pursuant to applicable securities laws. In addition to, and without
limiting any other remedies which Landlord may have under this Lease, at law, or
in equity, Tenant shall be assessed with a $500 administrative fee for each
instance in which Tenant fails to provide Landlord with the reports listed in
Exhibit D within the applicable time specified therein, which administrative fee
shall be immediately due and payable to Landlord.

6.7.1 In addition to the reports required under Section 6.7 above, upon
Landlord’s request from time to time, Tenant shall provide Landlord with such
additional information and unaudited quarterly financial information concerning
each Facility, the operations thereof and Tenant and Guarantor as Landlord may
require for purposes of securing financing for the Premises or its ongoing
filings with the Securities and Exchange Commission, under both the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended,
including, but not limited to, 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord during the Term. Notwithstanding
the foregoing, neither Tenant nor Guarantor shall be required to disclose
information that is material non-public information or is subject to the quality
assurance immunity or is subject to attorney-client privilege or the attorney
work product doctrine.

6.7.2 Tenant specifically agrees that Landlord may include financial information
and such information concerning the operation of any Facility which does not
violate the confidentiality of the facility-patient relationship and the
physician-patient privilege under applicable laws, in offering memoranda or
prospectuses, or similar publications in connection with syndications, private
placements or public offerings of Landlord’s securities or interests, and any
other reporting requirements under applicable federal or state laws, including
those of any successor to Landlord.

6.8 Estoppel Certificates. Each party shall, at any time upon not less than ten
(10) Business Days prior written request by the other party, have an authorized
representative execute, acknowledge and deliver to the requesting party or its
designee a written statement certifying (a) that this Lease, together with any
specified modifications, is in full force and effect, (b) the dates to which
Rent and additional charges have been paid, (c) that no default by either party
exists or specifying any such default and (d) as to such other matters as the
requesting party may reasonably request.

6.9 Furnish Information. Tenant shall promptly notify Landlord of any condition
or event that constitutes a breach of any term, condition, warranty,
representation, or provision of this Lease and of any adverse change in the
financial condition of any Tenant or Guarantor and of any Event of Default.

6.10 Affiliate Transactions. No Tenant shall enter into, or be a party to, any
transaction with an Affiliate of any Tenant or any of the partners, members or
shareholders of any Tenant except in the Ordinary Course of Business and on
terms that are fully disclosed to Landlord in advance and are no less favorable
to any Tenant or such Affiliate than would be obtained in a comparable
arm’s-length transaction with an unrelated third party.

6.11 Waste. No Tenant shall commit or suffer to be committed any waste on any of
the Premises, nor shall any Tenant cause or permit any nuisance thereon.

 

Liberty:Pristine

 

13



--------------------------------------------------------------------------------

6.12 Additional Covenants. Tenant shall satisfy and comply with the following
performance covenants throughout the Term:

6.12.1 From and after the second (2nd) Lease Year of the Initial Term, Tenant
shall maintain a Portfolio Coverage Ratio equal to or greater than the Minimum
Rent Coverage Ratio. In the event that as of the applicable Testing Date, the
Portfolio Coverage Ratio for the applicable period of determination is less than
the Minimum Rent Coverage Ratio, an Event of Default shall not occur provided
that: (a) no other Event of Default shall have occurred and then be continuing,
(b) the Portfolio Coverage Ratio as of such Testing Date is greater than 1.00 to
1.00, and (c) Tenant shall immediately deposit with Landlord an amount equal to
the difference between: (i) the amount equal to [6] monthly payments of then
Base Rent, and (ii) the then amount of any Security Deposit or Letters of Credit
then held by Landlord pursuant to Section 3.1or Section 3.2, as applicable (the
amount of said difference, the “Additional Deposit”). The Additional Deposit
shall be held by Landlord as an additional security deposit under this Lease and
Landlord may, from time to time, without prejudice to any other right or remedy,
apply such Additional Deposit to the obligations due from Tenant under this
Lease. The Additional Deposit shall not be deemed an advance payment of Rent or
a measure of Landlord’s damages for any default under this Lease by Tenant, nor
shall it be a bar or defense to any action that Landlord may at any time
commence against Tenant. The Additional Deposit shall be the property of
Landlord and it may commingle the Additional Deposit with other assets of
Landlord, and Tenant shall not be entitled to any interest on the Additional
Deposit. Provided that no Event of Default then exists and is continuing,
following the date on which Landlord determines that the Portfolio Coverage
Ratio for two (2) consecutive Testing Dates is greater than or equal to the
Minimum Rent Coverage Ratio, Landlord will cause the Additional Deposit to be
returned to Tenant.

6.12.2 Tenant shall maintain for each fiscal quarter an occupancy rate of at
least 77.5% of the total beds In Service as of the Commencement Date in all of
the Facilities combined.

6.12.3 Subject to Section 20.2, Tenant shall not, directly or indirectly,
create, incur, assume, guarantee or otherwise become or remain directly or
indirectly liable with respect to (i) any Debt except for Permitted Debt; or
(ii) any Contingent Obligations except for Permitted Contingent Obligations.
Tenant shall not default on the payment of any Permitted Debt or Permitted
Contingent Obligations.

6.12.4 Tenant shall not, directly or indirectly, (i) acquire or enter into any
agreement to acquire any assets other than in the Ordinary Course of Business,
or (ii) engage or enter into any agreement to engage in any joint venture or
partnership with any other Person.

6.12.5 Tenant shall not cancel or otherwise forgive or release any material
claim or material debt owed to any Tenant by any Person, except for adequate
consideration or in the Ordinary Course of Business. If any proceedings are
filed seeking to enjoin or otherwise prevent or declare invalid or unlawful
Tenant’s occupancy, maintenance, or operation of a Facility or any portion
thereof for its Primary Intended Use, Tenant shall cause such proceedings to be
vigorously contested in good faith, and shall, without limiting the generality
of the foregoing, use all reasonable commercial efforts to bring about a
favorable and speedy disposition of all such proceedings and any other
proceedings.

6.12.6 After the occurrence of an Event of Default and until such Event of
Default is cured, no Tenant shall make any payments or distributions (including
salaries, bonuses, fees, principal, interest, dividends, liquidating
distributions, management fees, cash flow distributions or lease payments) to
any Guarantor or any Affiliate of any Tenant or any Guarantor, or any
shareholder, member, partner or other equity interest holder of any Tenant, any
Guarantor or any Affiliate of any Tenant or any Guarantor; provided, however,
that if any Tenant or Guarantor is an “S” corporation, partnership, disregarded
entity

 

Liberty:Pristine

 

14



--------------------------------------------------------------------------------

or has otherwise elected “pass thru” tax treatment under federal tax law, then
the foregoing restrictions on distributions shall not prohibit any such Tenant
or such Guarantor from making distributions to its equity owners solely to fund
tax liabilities of such members accrued as a result of the operations of any
such Guarantor or Tenant so long as, in no event shall the amount of any such
distributions in a given year exceed the percentage equal to the sum of the
highest state, local and federal income tax rates applicable at the time of such
distribution to the income of such equity owner multiplied by such equity
owner’s allocable share of the taxable income of such Tenant or Guarantor, as
applicable.

6.13 No Liens. Subject to the provisions of Article VIII relating to permitted
contests and excluding the applicable Permitted Encumbrances, Tenant will not
directly or indirectly create or allow to remain and will promptly discharge at
its expense any lien, encumbrance, attachment, title retention agreement or
claim upon any Facility, this Lease or Tenant’s interest in any Facility or any
attachment, levy, claim or encumbrance in respect of the Rent.

6.14 Excess Beds.

6.14.1 For the avoidance of doubt, Tenant hereby acknowledges and agrees that
all of the bed rights (whether related to a bed that is In Service or not at any
given time) associated with the operating licenses and other Authorizations for
each Facility are owned by, and are the property of, Landlord and are
appurtenant to the applicable Facility where located, notwithstanding that the
rights to operate such beds may be held in Tenant’s name under Tenant’s
Authorizations to operate a Facility. Throughout the Term (including any
Extension Term), Tenant shall maintain and preserve all of the bed rights
associated with the Authorizations for each Facility, including without
limitation (i) bed rights that are “banked,” suspended or on similar status, and
(ii) rights to currently or historically unused, non-operational or excess beds
(collectively herein, and together with the bed rights associated with any such
beds, “Excess Beds”). Tenant shall not commit any act or omission that would
result in the sale, transfer, suspension, revocation, decertification or other
material limitation of all or any portion of the bed rights associated with the
operating licenses and other Authorizations for each Facility.

6.14.2 Landlord may, at any time and from time to time, upon written notice to
tenant (an “Excess Bed Notice”) require Tenant (at no material expense to
Tenant, and without compensation to Tenant) to cooperate in reactivating and
transferring some or all of the Excess Beds at any Facility to any person or
entity designated by Landlord, including without limitation the execution and
delivery of an amendment to this Lease withdrawing the Excess Beds herefrom (and
terminating this Lease with respect to such Excess Beds). In the event that
Tenant wishes to redeploy the Excess Beds that are the subject of an Excess Bed
Notice itself and place them back into productive service for its own account at
a Facility, it shall provide Landlord, within ten (10) days of receipt of
Landlord’s Excess Bed Notice, with (a) written notice of its request to redeploy
such Excess Beds scheduled to be transferred, together with (b) a detailed
description of it proposed plans and timeline for doing so and including,
without limitation, detailed financial projections showing the financial impact
redeployment of such Excess Beds will have on the applicable Facilities.
Tenant’s redeployment request and the plans, timeline, and projections submitted
in connection therewith shall be subject to Landlord’s approval, which shall not
be unreasonably withheld. If approved, Tenant shall thereafter have ninety
(90) days from receipt of Landlord’s approval to initiate and make reasonable
progress toward the accomplishment of such plans and timeline. If (x) Tenant
fails to timely give notice of its intent to redeploy the Excess Beds,
(y) Tenant does not, in the reasonable judgment of Landlord, make adequate
progress on its redeployment plan and timeline by the ninetieth (90th) day
following Landlord’s approval, or (z) Landlord reasonably denies its approval of
Tenant’s plan and timeline, then Landlord shall have the right to proceed with
the transfer described in the Excess Bed Notice and Tenant shall cooperate
therewith as outlined herein. From and after the completion of any such
transfer, Tenant shall be relieved of all obligations to maintain and preserve
the bed rights in the transferred Excess Beds.

 

Liberty:Pristine

 

15



--------------------------------------------------------------------------------

6.14.3 Without limiting Landlord’s rights under Sections 6.14.1 and 6.14.2,
during the Term Tenant may submit a written request to Landlord requesting
Landlord’s approval, which shall not be unreasonably withheld, to Tenant
redeploying Excess Beds and placing them back into productive service at one or
more Facilities. Said written notice shall include a detailed description of
Tenant’s proposed plans and timeline for redeploying said Excess Beds and shall
also include detailed financial projections showing the financial impact of such
redeployment. In the event Landlord approves of any such redeployment, all costs
in connection therewith shall be borne exclusively by Tenant.

ARTICLE VII

MAINTENANCE AND REPAIR

7.1 Tenant’s Maintenance Obligation. Tenant shall (a) keep and maintain each
Facility in good appearance, repair and condition, and maintain proper
housekeeping, (b) promptly make all repairs (interior and exterior, structural
and nonstructural, ordinary and extraordinary, foreseen and unforeseen)
necessary to keep each Facility in good and lawful order and condition and in
compliance with all Legal Requirements, Insurance Requirements and
Authorizations and to maintain each Facility in a high quality operating and
structural condition for use for its Primary Intended Use, and (c) keep and
maintain all Landlord Personal Property and Tenant Personal Property in good
condition and repair and replace such property consistent with prudent industry
practice. All repairs performed by Tenant shall be done in a good and
workmanlike manner. Landlord shall under no circumstances be required to repair,
replace, build or rebuild any improvements on any Facility, or to make any
repairs, replacements, alterations, restorations or renewals of any nature or
description to any Facility, whether ordinary or extraordinary, structural or
non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto, or to maintain any Facility in any way. Tenant hereby
waives, to the extent permitted by law or any equitable principle, the right to
make repairs at the expense of Landlord pursuant to any law currently in effect
or hereafter enacted.

7.2 Premises Condition Report. Landlord, may from time to time and at Tenant’s
sole expense (but, no more than once every twelve (12) months at Tenant’s
expense), cause an engineer designated by Landlord, in its sole discretion, to
inspect any Facility and issue a report (a “Premises Condition Report”) with
respect to such Facility’s condition. Tenant shall, at its own expense, make any
and all repairs or replacements that are recommended by such Premises Condition
Report that relate to life safety or are otherwise required to be performed by
Tenant under Section 7.1 above.

7.3 Notice of Non-Responsibility. Nothing contained in this Lease and no action
or inaction by Landlord shall be construed as (a) constituting the consent or
request of Landlord, expressed or implied, to any contractor, subcontractor,
laborer, materialman or vendor to or for the performance of any labor or
services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to any Facility
or any part thereof; or (b) giving Tenant any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Landlord in respect thereof or to make any
agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in any
Facility or any portion thereof. Landlord may post, at Tenant’s sole cost, such
notices of non-responsibility upon, or of record against, any Facility to
prevent the lien of any contractor, subcontractor, laborer, materialman or
vendor providing work, services or supplies to Tenant from attaching against
such Facility. Tenant agrees to promptly execute and record any such notice of
non-responsibility at Tenant’s sole cost.

7.4 Permitted Alterations. Without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, Tenant shall not make any Capital
Alterations or Material Alterations. Tenant may, without Landlord’s consent,
make any other Alterations provided the same (a) do not

 

Liberty:Pristine

 

16



--------------------------------------------------------------------------------

decrease the value of the applicable Facility, (b) do not adversely affect the
exterior appearance of such Facility and (c) are consistent in terms of style,
quality and workmanship to the original Leased Improvements and Fixtures of such
Facility, and provided further that the same are constructed and performed in
accordance with the following:

7.4.1 Such construction shall not commence until Tenant shall have procured and
paid for all municipal and other governmental permits and authorizations
required therefor (as well as any permits or approvals required in connection
with any Permitted Encumbrance of such Facility); provided, however, that any
Plans and Specifications required to be filed in connection with any such
permits or authorizations that require the approval of Landlord shall have been
so approved by Landlord.

7.4.2 During and following completion of such construction, the parking that is
located on the Land of such Facility shall remain adequate for the operation of
such Facility for its Primary Intended Use and in no event shall such parking be
less than what is required by any applicable Legal Requirements or was located
on such Land prior to such construction.

7.4.3 All work done in connection with such construction shall be done promptly
and in a good and workmanlike manner using materials of appropriate grade and
quality consistent with the existing materials and in conformity with all Legal
Requirements.

7.4.4 If, by reason of the construction of any Alteration, a new or revised
certificate of occupancy for any component of such Facility is required, Tenant
shall obtain such certificate in compliance with all applicable Legal
Requirements and furnish a copy of the same to Landlord promptly upon receipt
thereof.

7.4.5 Upon completion of any Alteration, Tenant shall promptly deliver to
Landlord final lien waivers from each and every general contractor and, with
respect to Alterations costing in excess of Twenty-Five Thousand Dollars
($25,000), each and every subcontractor that provided goods or services costing
in excess of Five Thousand Dollars ($5,000) in connection with such Alterations
indicating that such contractor or subcontractor has been paid in full for such
goods or services, together with such other evidence as Landlord may reasonably
require to satisfy Landlord that no liens have been or may be created in
connection with such Alteration.

7.5 Capital and Material Alterations. If Landlord consents to the making of any
Capital Alterations or Material Alterations, Landlord may impose commercially
reasonable conditions thereon in connection with its approval thereof. In
addition to any such imposed conditions, all such Alterations shall be
constructed and performed in accordance with Sections 7.4.1 through 7.4.5 above,
together with the following:

7.5.1 Prior to commencing any such Alterations, Tenant shall have submitted to
Landlord a written proposal describing in reasonable detail such proposed
Alteration and shall provide to Landlord for approval such plans and
specifications, permits, licenses, construction budgets and other information
(collectively, the “Plans and Specifications”) as Landlord shall request,
showing in reasonable detail the scope and nature of the proposed Alteration.

7.5.2 Such construction shall not, and prior to commencement of such
construction Tenant’s licensed architect or engineer (to the extent the services
of a licensed architect or engineer are required in connection with such
Alterations) shall certify to Landlord that such construction shall not, impair
the structural strength of such Facility or overburden or impair the operating
efficiency of the electrical, water, plumbing, HVAC or other building systems of
such Facility.

 

Liberty:Pristine

 

17



--------------------------------------------------------------------------------

7.5.3 Prior to commencing any such Alterations, Tenant’s licensed architect or
engineer (to the extent the services of a licensed architect or engineer are
required in connection with such Alterations) shall certify to Landlord that the
Plans and Specifications conform to and comply with all applicable Legal
Requirements and Authorizations.

7.5.4 Promptly following the completion of the construction of any such
Alterations, Tenant shall deliver to Landlord: (a) “as built” drawings of any
such Alterations included therein, if applicable, certified as accurate by the
licensed architect or engineer selected by Tenant to supervise such work; and
(b) a certificate from Tenant’s licensed architect or engineer certifying to
Landlord that such Alterations have been completed in compliance with the Plans
and Specifications and all applicable Legal Requirements.

7.6 Capital Expenditures.

7.6.1 Tenant agrees to expend, during each Lease Year, on Capital Expenditures
for the Facilities, an amount (the “Required Capital Expenditures Amount”) equal
to the greater of (a) the product of (i) the Required Per Bed Annual Capital
Expenditures Amount (as adjusted at the end of each Lease Year to reflect the
CPI Increase during the immediately preceding Lease Year), times (ii) the
weighted average of the number of In Service beds in the Facilities during such
Lease Year or (b) with respect to any Facility for which there is a Facility
Mortgage, the amount required pursuant to the terms of any Facility Mortgage.
Within thirty (30) days following the end of each Lease Year, Tenant shall
deliver to Landlord a report (a “Capital Expenditures Report”), certified as
true, correct and complete by an officer of Tenant, summarizing and describing
in reasonable detail all of the Capital Expenditures made by Tenant during the
preceding Lease Year on each Facility, and such receipts and other information
as Landlord may reasonably request relative to the Capital Expenditures made by
Tenant during the applicable Lease Year. If the amount of the Capital
Expenditures so made and reported by Tenant during a particular Lease Year (the
“Actual Capital Expenditures Amount”) is less than the Required Capital
Expenditures Amount applicable to such period, Tenant shall, on or prior to the
due date of the Capital Expenditures Report for such period, deposit (herein, a
“Capital Expenditures Deposit”) with Landlord an amount equal to the amount by
which the Required Capital Expenditures Amount for the applicable period exceeds
the Actual Capital Expenditures Amount for such period. If the Actual Capital
Expenditures Amount so made and reported by Tenant during a particular Lease
Year is greater than the Required Capital Expenditures Amount applicable to such
period (such difference being referred to herein as the “Excess Capital
Expenditures Amount”), then, (a) provided no Event of Default then exists
hereunder, within ten (10) days after Tenant’s presentation of its Capital
Expenditures Report reflecting such greater expenditure, subject to reasonable
extension if required under the Facility Mortgage Documents, Landlord shall pay
to Tenant the Excess Capital Expenditures Amount, and (b) to the extent that the
Excess Capital Expenditures Amount exceeds the amount of funds then held by
Landlord as Capital Expenditures Deposits, such excess shall be credited against
the Required Capital Expenditures Amount for up to the next two (2) succeeding
Lease Years.

7.6.2 Tenant’s obligation to deliver the Capital Expenditures Report applicable
to the last Lease Year, together with Tenant’s obligation to deliver any Capital
Expenditures Deposit associated therewith, shall survive the expiration or
termination of this Lease. If, on the basis of such Capital Expenditures Report,
Tenant is entitled to a payment as described in Section 7.6.1 above, then,
notwithstanding anything to the contrary, such payment shall be due and payable
to Tenant only as and when the conditions of Section 3.1, or if the LC Election
has been made, Section 3.2, for the return of the Security Deposit or, as
applicable, Letter of Credit have been met. Except as provided in the preceding
sentence, upon the expiration or termination of this Lease, all Capital
Expenditures Deposits held by Landlord (including, without limitation, any
Capital Expenditures Deposits that are required to be deposited by Tenant with
respect to the last Lease Year) shall automatically and without further action
of the parties become the property of Landlord, without any obligation on
Landlord’s part to credit Tenant in any manner therefor.

 

Liberty:Pristine

 

18



--------------------------------------------------------------------------------

7.6.3 The Capital Expenditures Deposits held by Landlord shall not bear interest
and may be commingled with the other assets of Landlord. If Landlord transfers
this Lease, it shall transfer all Capital Expenditures Deposits then held by it
to the transferee, and Landlord shall thereafter have no liability of any kind
with respect thereto. Following any Event of Default and at Landlord’s option,
the Capital Expenditures Deposits held by Landlord may, in its sole discretion,
be applied to Tenant’s obligations in the order that Landlord in its sole
discretion may determine.

7.7 Encroachments. If any of the Leased Improvements of any Facility shall, at
any time, encroach upon any property, street or right-of-way adjacent to such
Facility, then, promptly upon the request of Landlord, Tenant shall, at its
expense, subject to its right to contest the existence of any encroachment and,
in such case, in the event of any adverse final determination, either (a) obtain
valid waivers or settlements of all claims, liabilities and damages resulting
from each such encroachment, whether the same shall affect Landlord or Tenant,
or (b) make such changes in such Leased Improvements, and take such other
actions, as Tenant, in the good faith exercise of its judgment, deems reasonably
practicable, to remove such encroachment, including, if necessary, the
alteration of any of such Leased Improvements, and in any event take all such
actions as may be necessary to be able to continue the operation of such Leased
Improvements for the Primary Intended Use of such Facility substantially in the
manner and to the extent such Leased Improvements were operated prior to the
assertion of such encroachment. Any such alteration shall be made in conformity
with the applicable requirements of Sections 7.4 and 7.5 provided that if Tenant
shall otherwise comply with the requirements of Sections 7.4 and 7.5, Landlord’s
consent for any such alteration shall not be required.

7.8 Additional Land and Improvements. Tenant hereby acknowledges and agrees that
certain portions of the Premises include areas of additional, surplus Land and
various improvements not specifically used in connection with, or necessary to,
the operations of the Facilities, including, without limitation, baseball
fields, individual homes and residences, and additional parking lots and similar
areas (such areas and improvements are collectively referred to herein as the
“Additional Land and Improvements”). Tenant hereby acknowledges and agrees that
Tenant’s maintenance obligations under this Lease include the maintaining of the
Additional Land and Improvements (at Tenant’s sole cost and expense) and keeping
all areas of Additional Land and Improvements secure and in good and lawful
order, condition, appearance and in compliance with all Legal Requirements,
Insurance Requirements and Authorizations and consistent with commercially
reasonable standards of maintenance, security, and repair. Tenant further agrees
that Landlord shall have the right, at any time and from time to time throughout
the Term to withdraw (or terminate this Lease with respect to and remove from
the Premises), sell, lease, develop, repurpose, redeploy or otherwise use the
Additional Land and Improvements, for itself or by any person or entity
designated by Landlord, and to require Tenant (at no material expense to Tenant,
and without compensation to Tenant) to cooperate therewith, including without
limitation the execution and delivery of an amendment to this Lease withdrawing
the Additional Land and Improvements herefrom and terminating this Lease with
respect to such Additional Land and Improvements; provided however, that in no
event shall Landlord allow any Additional Land and Improvements to be utilized
for a purpose that directly competes or materially interferes with the Primary
Intended Use of the adjacent Facility. From and after the completion of any such
withdrawal or termination, Tenant shall be relieved of all obligations to
maintain, secure, insure, pay taxes upon and otherwise preserve and maintain the
portion of the Premises attributable to such Additional Land and Improvements.
LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF
THE ADDITIONAL LAND AND IMPROVEMENTS, EITHER AS TO ITS FITNESS FOR USE, DESIGN
OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE NATURE
OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY
HAZARDOUS MATERIALS, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE
TO BE BORNE SOLELY BY TENANT.

 

Liberty:Pristine

 

19



--------------------------------------------------------------------------------

ARTICLE VIII

PERMITTED CONTESTS

Tenant, upon prior written notice to Landlord and at Tenant’s expense, may
contest, by appropriate legal proceedings conducted in good faith and with due
diligence, the amount, validity or application, in whole or in part, of any
licensure or certification decision, Imposition, Legal Requirement, Insurance
Requirement, lien, attachment, levy, encumbrance, charge or claim; provided,
however, that (a) in the case of an unpaid Imposition, lien, attachment, levy,
encumbrance, charge, or claim, the commencement and continuation of such
proceedings shall suspend the collection thereof from Landlord and from the
applicable Facility, (b) neither the applicable Facility nor any Rent therefrom
nor any part thereof or interest therein would be reasonably likely to be in
danger of being sold, forfeited, attached or lost pending the outcome of such
proceedings, (c) in the case of a Legal Requirement, neither Landlord nor Tenant
would be in any danger of civil or criminal liability for failure to comply
therewith pending the outcome of such proceedings; (d) Tenant shall give such
security as may be demanded by Landlord to insure ultimate payment of, or
compliance with, the same and to prevent any sale or forfeiture (or risk
thereof) of the applicable Facility or the Rent by reason of such non-payment or
non-compliance; (e) in the case of the contest of an Insurance Requirement, the
coverage required by Article IX shall be maintained, and (f) if such contest is
resolved against Landlord or Tenant, Tenant shall pay to the appropriate payee
the amount required to be paid, together with all interest and penalties accrued
thereon, and otherwise comply with the applicable Legal Requirement or Insurance
Requirement. Landlord, at Tenant’s expense, shall execute and deliver to Tenant
such authorizations and other documents as may reasonably be required in any
such contest, and, if reasonably requested by Tenant or if Landlord so desires,
shall join as a party therein. The provisions of this Article VIII shall not be
construed to permit Tenant to contest the payment of Rent or any other amount
payable by Tenant to Landlord hereunder. Tenant shall indemnify, defend, protect
and hold harmless Landlord from and against any Losses of any kind that may be
imposed upon Landlord in connection with any such contest and any Losses
resulting therefrom and the provisions of this Article VIII shall survive the
termination or expiration of this Lease.

ARTICLE IX

INSURANCE

9.1 Required Policies. During the Term, Tenant shall maintain the following
insurance with respect to each Facility at its sole cost and expense:

9.1.1 Fire and Extended Coverage against loss or damage by fire, vandalism and
malicious mischief, extended coverage perils commonly known as “Special Risk,”
and all physical loss perils normally included in such Special Risk insurance,
including but not limited to sprinkler leakage and windstorm, together with
coverage for earthquake (including earth movement), flood (if such Facility is
located in whole or in part within a designated 100-year flood plain area) and
terrorism, to the extent not included or specifically excluded from such Special
Risk Insurance, all in an amount equal to one hundred percent (100%) of the full
replacement cost of such Facility (as replacement cost is defined below in
Section 9.3), and including a building ordinance coverage endorsement;

9.1.2 If such Facility contains steam boilers, pressure vessels or similar
apparatus, insurance with an agreed amount endorsement (such that the insurance
carrier has accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), covering the major components of the central heating, air
conditioning and ventilating systems, boilers, other pressure vessels, high
pressure

 

Liberty:Pristine

 

20



--------------------------------------------------------------------------------

piping and machinery, elevators and escalators, if any, and other similar
equipment installed in such Facility, in an amount equal to one hundred percent
(100%) of the full replacement cost of such Facility, which policy shall insure
against physical damage to and loss of occupancy and use of such Facility
arising out of an accident, explosion, or breakdown covered thereunder;

9.1.3 If there is any storage tank, whether above ground or below ground,
located at such Facility, whether or not in use, Pollution Liability Insurance
with the same limits as required for the commercial general liability insurance
pursuant to Section 9.1.5 below;

9.1.4 Business Interruption and Extra Expense Coverage for loss of business
income on an actual loss sustained basis for no less than twelve (12) months,
covering perils consistent with the requirements of Section 9.1.1, including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, and containing an extended period indemnity endorsement that
provides that the continued loss of business income will be insured until such
income returns to the same level it was prior to the loss or the expiration of
not fewer than six (6) months after the date of the completed repairs;

9.1.5 Commercial General Liability Coverage (including products and completed
operations liability and broad form coverage, host liquor liability, broad form
property damage (with the explosion, collapse and underground damage exclusions
deleted), blanket contractual liability, independent contractors liability,
personal injury and advertising injury coverage and medical payments coverage)
against claims for bodily injury, death, medical expenses, property damage
occurring on, in or about such Facility, affording the parties protection of not
less than One Million Dollars ($1,000,000) per occurrence and Three Million
Dollars ($3,000,000) in the annual aggregate;

9.1.6 Professional Liability Coverage for damages for injury, death, loss of
service or otherwise on account of professional services rendered or which
should have been rendered, in a minimum amount of One Million Dollars
($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in the annual
aggregate;

9.1.7 Worker’s Compensation Coverage for injuries sustained by Tenant’s
employees in the course of their employment and otherwise consistent with all
applicable Legal Requirements and employer’s liability coverage with limits of
not less than Five Hundred Thousand Dollars ($500,000) each accident, Five
Hundred Thousand Dollars ($500,000) bodily injury due to disease each employee
and One Million Dollars ($1,000,000) bodily injury due to disease; and

9.1.8 During such time as Tenant is constructing any improvements, Tenant, at
its sole cost and expense, shall carry, or cause to be carried (a) a completed
operations endorsement to the commercial general liability insurance policy
referred to above, (b) builder’s risk insurance, completed value form, covering
all physical loss, in an amount and subject to policy conditions satisfactory to
Landlord, and (c) such other insurance, in such amounts, as Landlord deems
necessary to protect Landlord’s interest in the Premises from any act or
omission of Tenant’s contractors or subcontractors.

9.1.9 With respect that certain portion of the Facility referred to or known as
Liberty Retirement Community of Washington Township (the “Washington Facility”),
Tenant acknowledges and agrees that a portion of the Washington Facility
consists of Additional Land and Improvements used as baseball fields. Prior to
the use of any such Additional Land and Improvements at the Washington Facility
by Little League or any other local baseball or sports organization, Tenant
shall enter into a license, sublease or other similar occupancy agreement with
such organization (which agreement must comply with the terms of this Lease) and
Tenant shall obtain certificates of insurance from such organization evidencing:
(i) that such organization maintains commercial general liability coverage
covering its use of the Additional Land and Improvements at the Washington
Facility in amount and with an insurer reasonably acceptable to Tenant and
Landlord, and (ii) Tenant and Landlord having been added as additional insureds
to such insurance coverage.

 

Liberty:Pristine

 

21



--------------------------------------------------------------------------------

9.2 General Insurance Requirements.

9.2.1 All of the policies of insurance required to be maintained by Tenant under
this Article IX shall (a) be written in form satisfactory to Landlord and any
Facility Mortgage and issued by insurance companies (i) with a policyholder and
financial rating of not less than “A-”/“X” in the most recent version of Best’s
Key Rating Guide and (ii) authorized to do insurance business in the applicable
Situs State; (b) provide that any insurance maintained by Landlord for or with
respect to the Premises shall be excess and noncontributory with Tenant’s
insurance; and (c) include a waiver of all rights of subrogation and recovery
against Landlord.

9.2.2 All liability type policies (with the exception of Tenant’s workers’
compensation/employer’s liability insurance and professional liability
insurance) must name Landlord as an “additional insured.” All property policies
shall name Landlord as “loss payee.” All business interruption policies shall
name Landlord as “loss payee” with respect to Rent only. Losses shall be payable
to Landlord and/or Tenant as provided herein. In addition, the policies, as
appropriate, shall name as an “additional insured” or “loss payee” any Facility
Mortgagee by way of a standard form of mortgagee’s loss payable endorsement. Any
loss adjustment shall require the written consent of Landlord, Tenant, and each
Facility Mortgagee unless the amount of the loss is less than $100,000 in which
event no consent shall be required.

9.2.3 Tenant shall provide Landlord copies of the original policies or a
satisfactory ACORD evidencing the existence of the insurance required by this
Lease and showing the interest of Landlord (and any Facility Mortgagee(s)) prior
to the commencement of the Term or, for a renewal policy, not less than ten
(10) days prior to the expiration date of the policy being renewed. If Landlord
is provided with an ACORD certificate, it may demand that Tenant provide a
complete copy of the related policy within ten (10) days.

9.2.4 Tenant’s obligations to carry the insurance provided for herein may be
brought within the coverage of a so-called “blanket” policy or policies of
insurance carried and maintained by Tenant; provided, however, that the coverage
afforded Landlord will not be reduced or diminished or otherwise be materially
different from that which would exist under a separate policy meeting all other
requirements hereof by reason of the use of the blanket policy, and provided
further that the requirements of this Article IX (including satisfaction of the
Facility Mortgagee’s requirements and the approval of the Facility Mortgagee)
are otherwise satisfied, and provided further that Tenant maintains specific
allocations acceptable to Landlord. For any liability policies covering one or
more other properties in addition to the Premises, Landlord may require excess
limits as Landlord reasonably determines.

9.2.5 Each insurer under the insurance policies maintained by Tenant pursuant to
this Article IX shall agree, by endorsement on the policy or policies issued by
it, or by independent instrument furnished to Landlord, that it will give to
Landlord thirty (30) days’ written notice before the policy or policies in
question shall be altered or cancelled.

9.3 Replacement Costs. The term “replacement cost” shall mean the actual
replacement cost of the insured property from time to time with new materials
and workmanship of like kind and quality (including the cost of compliance with
changes in zoning and building codes and other laws and regulations, demolition
and debris removal and increased cost of construction). If Landlord believes
that the replacement cost has increased at any time during the Term, it shall
have the right to have such

 

Liberty:Pristine

 

22



--------------------------------------------------------------------------------

replacement cost redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “impartial appraiser”). The
determination of the impartial appraiser shall be final and binding, and, as
necessary, Tenant shall increase, but not decrease, the amount of the insurance
carried pursuant to this Article IX to the amount so determined by the impartial
appraiser. Each party shall pay one-half (1/2) of the fee, if any, of the
impartial appraiser. If Tenant has made Alterations, Landlord may at Tenant’s
expense have the replacement cost redetermined at any time after such
Alterations are made.

9.4 Claims-Made Policies. If Tenant obtains and maintains the commercial general
liability coverage and/or professional liability coverage described in
Sections 9.1.5 and 9.1.6 above on a “claims-made” basis, Tenant shall provide
continuous liability coverage for claims arising during the Term and providing
for an extended reporting period reasonably acceptable to Landlord for a minimum
of three (3) years after expiration of the Term. If such policy is canceled or
not renewed for any reason whatsoever, Tenant must provide evidence of a
replacement policy reflecting coverage with retroactive coverage back to the
commencement date of the term and maintain such coverage for a period of at
least three (3) years beyond the expiration of the Term or Tenant must obtain
tail coverage for the length of the remaining term plus an additional three
(3) years beyond the expiration of the Term.

9.5 Non-Renewal. If Tenant fails to cause the insurance required under Article
IX to be issued in the names herein called for, fails to pay the premiums
therefor or fails to deliver such policies or certificates thereof to Landlord,
at the times required, Landlord shall be entitled, but shall have no obligation,
to obtain such insurance and pay the premiums therefor, in which event the cost
thereof, together with interest thereon at the Agreed Rate, shall be repayable
to Landlord upon demand therefor.

9.6 Deductibles. Deductibles/self-insured retentions for the insurance policies
required under this Article IX shall not be greater than $50,000.00; provided,
however, that the deductibles/self-insured retentions for losses sustained from
earthquake (including earth movement), flood or windstorm (i.e., wind/hail) may
be equal to, but not greater than, five percent (5%) of the replacement cost of
the applicable Facility.

9.7 Increase in Limits; Types of Coverages. If, from time to time after the
Commencement Date, Landlord determines in the exercise of its commercially
reasonable judgment that the limits of the insurance required to be maintained
by Tenant hereunder are no longer commensurate to the limits being regularly
required by institutional landlords of similar properties in the applicable
Situs State or their institutional lenders or that a particular type of
insurance coverage is being regularly required by institutional landlords of
similar properties in the applicable Situs State or their institutional lenders
and is not then required hereunder, Landlord may notify Tenant of the same,
indicating the particular limit or type of coverage that Landlord has determined
should be increased or carried by Tenant, as applicable. Unless Tenant, in the
exercise of its commercially reasonable judgment, objects to Landlord’s
determination, then within thirty (30) days after the receipt of such notice,
Tenant shall thereafter increase the particular limit or obtain the particular
coverage, as applicable, unless and until further modified pursuant to the
provisions of this Section 9.7. Notwithstanding anything herein to the contrary,
Landlord shall not request a modification of the insurance requirements of this
Lease more frequently than once every three (3) years. If Tenant, in the
exercise of its commercially reasonable judgment, objects to Landlord’s
determination made under this Section 9.7 and Landlord and Tenant are unable to
agree upon the matter within fifteen (15) days of Tenant’s receipt of the
applicable notice from Landlord, such determination shall be made by a reputable
insurance company, consultant or expert (an “Insurance Arbitrator”) with
experience in the skilled nursing insurance industry as mutually identified by
Landlord and Tenant in the exercise of their reasonable judgment. As a condition
to a determination of commercial reasonableness with respect to any particular
matter, the Insurance Arbitrator shall be capable of providing, procuring or
identifying particular policies or coverages that would be available to Tenant
and would satisfy the requirement in issue. The determinations made by any such
experts shall be binding on

 

Liberty:Pristine

 

23



--------------------------------------------------------------------------------

Landlord and Tenant for purposes of this Section 9.7, and the costs, fees and
expenses of the same shall be shared equally by Tenant and Landlord. If Tenant
and Landlord are unable to mutually agree upon an Insurance Arbitrator, each
party shall within ten (10) days after written demand by the other select one
Insurance Arbitrator. Within ten (10) days of such selection, the Insurance
Arbitrators so selected by the parties shall select a third (3rd) Insurance
Arbitrator who shall be solely responsible for rendering a final determination
with respect to the insurance requirement in issue. If either party fails to
select an Insurance Arbitrator within the time period set forth above, the
Insurance Arbitrator selected by the other party shall alone render the final
determination with respect to the insurance requirement in issue in accordance
with the foregoing provisions and such final determination shall be binding upon
the parties. If the Insurance Arbitrators selected by the parties are unable to
agree upon a third (3rd) Insurance Arbitrator within the time period set forth
above, either party shall have the right to apply at Tenant’s and Landlord’s
joint expense to the presiding judge of the court of original trial jurisdiction
in the county in which any Facility is located to name the third (3rd) Insurance
Arbitrator.

9.8 No Separate Insurance. Tenant shall not, on Tenant’s own initiative or
pursuant to the request or requirement of any third party, (a) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article IX to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (b) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Facility Mortgagees, are
included therein as additional insureds and the loss is payable under such
insurance in the same manner as losses are payable under this Lease.
Notwithstanding the foregoing, nothing herein shall prohibit Tenant from
insuring against risks not required to be insured hereby, and as to such
insurance, Landlord and any Facility Mortgagee need not be included therein as
additional insureds, nor must the loss thereunder be payable in the same manner
as losses are payable hereunder except to the extent required to avoid a default
under the Facility Mortgage.

ARTICLE X

REPRESENTATIONS AND WARRANTIES

10.1 General. Each party represents and warrants to the other that: (a) this
Lease and all other documents executed or to be executed by it in connection
herewith have been duly authorized and shall be binding upon it; (b) it is duly
organized, validly existing and in good standing under the laws of the state of
its formation and is duly authorized and qualified to perform this Lease within
the applicable Situs State; and (c) neither this Lease nor any other document
executed or to be executed in connection herewith violates the terms of any
other agreement of such party.

10.2 Anti-Terrorism Representations.

10.2.1 Tenant hereby represents and warrants that neither Tenant, nor any
persons or entities holding any legal or beneficial interest whatsoever in
Tenant, are (a) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (b) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(c) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons” (collectively, “Prohibited Persons”).
Tenant hereby represents and warrants to Landlord that no funds tendered to
Landlord by Tenant under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws. If the
foregoing representations are untrue at any time during the Term, an Event of
Default will be deemed to have occurred, without the necessity of notice to
Tenant.

 

Liberty:Pristine

 

24



--------------------------------------------------------------------------------

10.2.2 Tenant will not during the Term of this Lease engage in any transactions
or dealings, or be otherwise associated with, any Prohibited Persons in
connection with the use or occupancy of the Premises. A breach of the
representations contained in this Section 10.2 by Tenant shall constitute a
material breach of this Lease and shall entitle Landlord to any and all remedies
available hereunder, or at law or in equity.

10.3 Additional Representations and Warranties. To induce Landlord to execute
this Lease and perform its obligations hereunder, Tenant hereby represents and
warrants to Lender that the following are true and correct as of the
Commencement Date:

10.3.1 No consent or approval of, or filing, registration or qualification with
any Governmental Authority or any other Person is required to be obtained or
completed by Tenant or any Affiliate in connection with the execution, delivery,
or performance of this Lease that has not already been obtained or completed.

10.3.2 The identity of the holders of the partnership or membership interests or
shares of stock, as applicable, in Tenant and their respective percentage of
ownership as of the Commencement Date are set forth on Schedule 2. No
partnership or limited liability company interests, or shares of stock, in
Tenant, other than those described above, are issued and outstanding. There are
no preemptive or other outstanding rights, options, warrants, conversion rights
or similar agreements or understandings for the purchase or acquisition from
Tenant of any partnership or limited liability company interest of or shares of
stock in Tenant except as may be set forth in Tenant’s organizational and
formation documents, complete, true and accurate copies of which have been
provided to Landlord.

10.3.3 Neither Tenant nor Guarantor is insolvent and there has been no
Bankruptcy Action by or against any of them. Tenant’s assets do not constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.

10.3.4 All financial statements and other documents and information previously
furnished by or on behalf of any Tenant or Guarantor to Landlord in connection
with the Facilities and this Lease are true, complete and correct in all
material respects and fairly present on a consistent basis with the financial
conditions of the subjects thereof for the immediately prior periods as of the
respective dates thereof and do not fail to state any material fact necessary to
make such statements or information not misleading, and no material adverse
change with respect to any Facility, Tenant or Guarantor has occurred since the
respective dates of such statements and information. Neither Tenant nor any
Guarantor has any material liability, contingent or otherwise, not disclosed in
such financial statements and which is required to be disclosed in such
financial statements in accordance with GAAP.

10.3.5 Tenant has each Authorization and other rights from, and has made all
declarations and filings with, all applicable Governmental Authorities, all
self-regulatory authorities and all courts and other tribunals necessary to
engage in the management and operation of the Facilities for the Primary
Intended Use. No Governmental Authority is, to Tenant’s knowledge, considering
limiting, suspending or revoking any such Authorization. All such Authorizations
are valid and in full force and effect and Tenant is in material compliance with
the terms and conditions of all such Authorizations.

 

Liberty:Pristine

 

25



--------------------------------------------------------------------------------

ARTICLE XI

DAMAGE AND DESTRUCTION

11.1 Notice of Damage or Destruction. Tenant shall promptly notify Landlord of
any damage or destruction of any Facility in excess of $10,000. Said
notification shall include: (a) the date of the damage or destruction and the
Facility or Facilities damaged, (b) the nature of the damage or destruction
together with a description of the extent of such damage or destruction, (c) a
preliminary estimate of the cost to repair, rebuild, restore or replace the
Facility, and (d) a preliminary estimate of the schedule to complete the repair,
rebuilding, restoration or replacement of the Facility.

11.2 Restoration. Tenant shall diligently repair or reconstruct any Facility
that has been damaged or destroyed to a like or better condition than existed
prior to such damage or destruction in accordance with Section 7.5. Any net
insurance proceeds payable with respect to such damage or destruction shall be
paid directly to Landlord and, provided Tenant is diligently performing the
restoration and repair work with respect to such Facility and no Event of
Default has occurred hereunder, shall be used for the repair or reconstruction
of such Facility as further set forth in this Section 11.2. Landlord shall
disburse any such net insurance proceeds as and when required by Tenant in
accordance with Landlord’s typical draw and disbursement procedures and in
accordance with normal and customary practice for the payment of a general
contractor in connection with construction projects similar in scope and nature
to the work being performed by or on behalf of Tenant, including, without
limitation, the withholding of five percent (5%) of each disbursement until the
required work is completed as evidenced by a certificate of occupancy or similar
evidence issued upon an inspection by the applicable Governmental Authority and
proof has been furnished to Landlord that no lien has attached or will attach to
the applicable Facility in connection with the restoration and repair work.

11.3 Insufficient or Excess Proceeds. If the net insurance proceeds paid to
Landlord in connection with any such damage or destruction are insufficient,
Tenant shall nevertheless remain responsible, at its sole cost and expense, to
repair and reconstruct the applicable Facility as required in this Article XI
and Tenant shall provide the required additional funds. Tenant expressly assumes
all risk of loss in connection with any damage or destruction to a Facility,
whether or not such damage or destruction is insurable or insured against.
Tenant shall pay any insurance deductible and any other uninsured Losses. If the
net insurance proceeds paid to Landlord in connection with any such damage or
destruction are more than sufficient, the surplus shall belong and be paid to
Tenant; provided, however, that any such surplus shall be paid by Landlord to
Tenant only following the disbursement of net insurance proceeds necessary to
complete the repair and restoration work as required pursuant to this Article
XI. Tenant shall not have any right under this Lease, and hereby waives all
rights under applicable law, to abate, reduce, or offset rent by reason of any
damage or destruction of any Facility by reason of an insured or uninsured
casualty.

11.4 Facility Mortgagee. Notwithstanding anything in this Lease to the contrary,
Tenant hereby acknowledges and agrees that any Facility Mortgagee may retain and
disburse any net insurance proceeds payable in connection with any damage or
destruction to a Facility. In such event, Tenant shall comply with the requests
and requirements of such Facility Mortgagee in connection with the performance
of the repair and restoration work and the disbursement of the net insurance
proceeds in connection therewith.

 

Liberty:Pristine

 

26



--------------------------------------------------------------------------------

ARTICLE XII

CONDEMNATION

Except as provided to the contrary in this Article XII, a Condemnation of any
Facility or any portion thereof shall not terminate this Lease, which shall
remain in full force and effect, and Tenant hereby waives all rights under
applicable law to abate, reduce or offset Rent by reason of any such
Condemnation. Following a Complete Taking of any Facility, Tenant may at its
election, made within thirty (30) days of the effective date of such Complete
Taking, terminate this Lease with respect to such Facility and the current Rent
shall be equitably abated as of the effective date of such termination based on
the allocable share of Landlord’s initial investment in the Premises to the
Facility subject to the Complete Taking. Following a Partial Taking of any
Facility, the Rent shall be abated to the same extent as the resulting
diminution in the Fair Market Value of such Facility and, as necessary (as
reasonably determined by Landlord), Tenant at its sole cost shall restore such
Facility in accordance with Section 7.5. Landlord alone shall be entitled to
receive and retain any award for a Condemnation other than a Temporary Taking;
provided, however, Tenant shall be entitled to submit its own claim in the event
of any such Condemnation with respect to the relocation costs incurred by Tenant
as a result thereof. In the event of a Temporary Taking of any Facility, Tenant
shall be entitled to receive and retain any and all awards for the Temporary
Taking; provided, however, that Base Rent shall not be abated during the period
of such Temporary Taking.

ARTICLE XIII

DEFAULT

13.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” and there shall be no cure period therefor except as
otherwise expressly provided in this Section 13.1:

13.1.1 Tenant shall fail to pay any installment of Rent within five (5) calendar
days of its Payment Date;

13.1.2 (a) The revocation or termination of any Authorization that would have a
material adverse effect on the operation of any Facility for its Primary
Intended Use; (b) except as permitted pursuant to the terms of Article XI or
Article XII in connection with a casualty or Condemnation, the voluntarily
cessation of operations at any Facility; (c) the sale or transfer of all or any
portion of any Authorization; or (d) the use of any Facility other than for its
Primary Intended Use;

13.1.3 Any material suspension, limitation or restriction placed upon Tenant,
any Authorization, any Facility, the operations at any Facility or Tenant’s
ability to admit residents or patients at the Premises (e.g., an admissions ban
or non-payment for new admissions by any Thirty Party Payor Program resulting
from an inspection survey); provided, however, if any such material suspension,
limitation or restriction is curable by Tenant under the applicable
Authorization or Legal Requirement, it shall not constitute an Event of Default
if Tenant promptly (but in no event more than fifteen (15) days after receiving
notice thereof) commences to cure such breach and thereafter diligently pursues
such cure to the completion thereof within either: (a) the time period in which
the applicable governmental agency has given Tenant to undertake corrective
action, or (b) if such agency has not imposed such a time period, ninety
(90) days after the occurrence of any such material suspension, limitation or
restriction;

13.1.4 (i) a default shall occur under any other lease or agreement between
Landlord or an Affiliate of Landlord and Tenant (or Guarantor) or an Affiliate
of Tenant (or Guarantor), or any letter of credit, guaranty, mortgage, deed of
trust, or other instrument executed by Tenant (or Guarantor) or an Affiliate of
Tenant (or Guarantor) in favor of Landlord or an Affiliate of Landlord, in every
case, whether now or hereafter existing, where the default is not cured within
any applicable grace period set forth therein, or (ii) a default by Tenant, any
Guarantor, or any Affiliate of Tenant or any Guarantor shall occur under the
Nomination Agreement, the Fremont Lease, or the Mansfield Lease where the
default is not cured within any applicable grace period set forth therein;

 

Liberty:Pristine

 

27



--------------------------------------------------------------------------------

13.1.5 a material default by Tenant, any Guarantor or any Affiliate of Tenant or
any Guarantor shall occur under any lease, guaranty, loan or financing
agreement, to the extent the total of all obligations thereunder exceeds
$100,000, with any other party that is not cured within any applicable cure
period provided for therein;

13.1.6 Tenant, any Guarantor, or any Affiliate of Tenant or any Guarantor shall
(a) admit in writing its inability to pay its debts generally as they become
due; (b) file a petition in bankruptcy or a petition to take advantage of any
insolvency act; (c) make an assignment for the benefit of its creditors;
(d) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or (e) file a petition or answer seeking
reorganization or arrangement under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof;

13.1.7 Any petition is filed by or against any Tenant, any Guarantor, or any
Affiliate of any Tenant or any Guarantor under federal bankruptcy laws, or any
other proceeding is instituted by or against any Tenant, any Guarantor or any
Affiliate of any Tenant or any Guarantor seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for any Tenant, any Guarantor or any Affiliate of any Tenant or any
Guarantor, or for any substantial part of the property of any Tenant, any
Guarantor or any Affiliate of any Tenant or any Guarantor, and Tenants fails to
notify Landlord of such proceeding within three (3) Business Days of the
institution thereof and such proceeding is not dismissed within sixty (60) days
after institution thereof, or any Tenant, any Guarantor or any Affiliate of any
Tenant or any Guarantor shall take any action to authorize or effect any of the
actions set forth above in this Section 13.1.7;

13.1.8 Any of the representations or warranties made by Tenant in this Lease or
by Guarantor in the Guaranty proves to be untrue when made in any material
respect;

13.1.9 Tenant fails to observe or perform any term, covenant or other obligation
of Tenant set forth in Section 6.7 and such failure is not cured within ten
(10) days after receipt of notice of such failure from Landlord;

13.1.10 Tenant fails to perform or comply with the provisions of Section 3.1 or
Section 3.2, as applicable, Section 6.11, Section 6.12, Section 6.13, Article IX
or Article XVII within the applicable time periods set forth therein, if any; or

13.1.11 Tenant fails to observe or perform any other term, covenant or condition
of this Lease and such failure is not cured by Tenant within thirty (30) days
after notice thereof from Landlord, unless such failure cannot with due
diligence be cured within a period of thirty (30) days, in which case such
failure shall not be deemed to be an Event of Default if Tenant proceeds
promptly and with due diligence to cure the failure and diligently completes the
curing thereof within [sixty (60)] days after such notice from Landlord;
provided, however, that such notice shall be in lieu of and not in addition to
any notice required under applicable law.

13.2 Remedies. Upon the occurrence of an Event of Default, Landlord may exercise
all rights and remedies under this Lease and the laws of the applicable Situs
State that are available to a lessor of real and personal property in the event
of a default by its lessee, and as to the Lease Collateral, all remedies granted
under the laws of the applicable Situs State to a secured party under its
Uniform Commercial Code. Landlord shall have no duty to mitigate damages unless
required by applicable law and shall not be responsible or liable for any
failure to relet any Facility or to collect any rent due upon any such
reletting. Tenant shall pay Landlord, immediately upon demand, all expenses
incurred by it in obtaining possession and reletting any Facility, including
fees, commissions and costs of attorneys, architects, agents and brokers.

 

Liberty:Pristine

 

28



--------------------------------------------------------------------------------

13.2.1 Without limiting the foregoing, Landlord shall have the right (but not
the obligation) to do any of the following upon an Event of Default: (a) sue for
the specific performance of any covenant of Tenant as to which it is in breach;
(b) enter upon any Facility, terminate this Lease, dispossess Tenant from any
Facility and/or collect money damages by reason of Tenant’s breach, including
the present value of all Rent which would have accrued after such termination
(which present value shall be computed by discounting the amount of accelerated
rent at the discount rate of the Federal Reserve Bank of San Francisco at the
time of acceleration plus one percent (1 %)) and all obligations and liabilities
of Tenant under this Lease which survive the termination of the Term; (c) elect
to leave this Lease in place and sue for Rent and other money damages as the
same come due; (d) (before or after repossession of a Facility pursuant to
clause (b) above and whether or not this Lease has been terminated) relet such
Facility to such tenant, for such term (which may be greater or less than the
remaining balance of the Term), rent, conditions (which may include concessions
or free rent) and uses as it may determine in its sole discretion and collect
and receive any rents payable by reason of such reletting; and (e) sell any
Lease Collateral in a non-judicial foreclosure sale.

13.2.2 Upon the occurrence of an Event of Default, and upon commencement of
proceedings to enforce the rights of Landlord hereunder, Landlord shall be
entitled, as a matter of right, to appoint a receiver to take possession of the
Premises, pending the outcome of such proceedings, to manage the operation of
the Premises, to collect and disburse all rents, issues, profits and income
generated thereby and to the extent applicable and possible, to preserve or
replace any Authorization or to otherwise substitute the licensee or provider
thereof. If a receiver is appointed pursuant hereto, the receiver shall be paid
a reasonable fee for its services and all such fees and other expenses incurred
by Landlord in connection with the appointment of the receiver shall be paid in
addition to, and not in limitation of, the Rent otherwise due to Landlord
hereunder. Tenant irrevocably consents to the appointment of a receiver
following an Event of Default and thus stipulates to and agrees not to contest
the appointment of a receiver under such circumstances and for such purposes.

13.2.3 If Tenant at any time shall fail to make any payment or perform any act
on its part required to be made or performed under this Lease, then Landlord
may, without waiving or releasing Tenant from any obligations or default
hereunder, make such payment or perform such act for the account and at the
expense of Tenant, and enter upon the applicable Facility for the purpose of
taking all such action as may be reasonably necessary. No such entry shall be
deemed an eviction of Tenant. All sums so paid by Landlord and all necessary and
incidental costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with the performance of any such act by it,
together with interest at the Agreed Rate from the date of the making of such
payment or the incurring of such costs and expenses, shall be payable by Tenant
to Landlord upon Landlord’s written demand therefor.

13.2.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing at law or in equity. Any notice or
cure period provided herein shall run concurrently with any provided by
applicable law.

13.2.5 If Landlord initiates judicial proceedings or if this Lease is terminated
by Landlord pursuant to this Article XIII, Tenant waives, to the extent
permitted by applicable law, (a) any right of redemption, re-entry, or
repossession; and (b) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

 

Liberty:Pristine

 

29



--------------------------------------------------------------------------------

13.2.6 Notwithstanding anything in this Lease to the contrary, and without
limiting any of the other rights or remedies conferred upon Landlord under this
Lease or at law or in equity, upon the occurrence of a Facility Default,
Landlord may, at its option and by notice to Tenant, terminate this Lease
immediately as to any one or more of the Facilities (selected in Landlord’s
discretion and by notice to Tenant) to which such Facility Default relates (a
termination of this Lease as to less than all of the Facilities as provided in
this Section 13.2.6 is herein referred to as a “Limited Termination Election”)
(the Facility or Facilities as to which Landlord elects to terminate this Lease
as provided in this Section 13.2.6 are herein referred to as “Terminated
Facilities”). Upon delivery of a termination notice as provided in this13.2.6,
Tenant shall have no right to cure the Facility Default in question, all rights
of Tenant under this Lease shall cease as to the Terminated Facilities so
specified and the provisions of this Section 13.2.6 shall apply. Without
limitation of the foregoing, if Landlord makes a Limited Termination Election,
the deletion of the applicable Terminated Facilities from this Lease shall be
absolutely without limitation of each Tenant’s continuing obligation (on a joint
and several basis) for the damages and other amounts owing on account of the
Event of Default giving rise to the deletion from this Lease of such Terminated
Facilities or the termination of this Lease as to such Terminated Facilities.

(a) If this Lease is terminated as to one or more Terminated Facilities pursuant
to this Section 13.2.6, then without necessity of any further action of the
parties, this Lease shall terminate as to the Terminated Facility or Terminated
Facilities, and the Terminated Facility or Terminated Facilities shall be
separated and removed herefrom, at such time (such date, the “Facility Removal
Date”) as Landlord delivers notice to Tenant exercising its termination rights
pursuant to this Section 13.2.6 (such notice, a “Termination Notice”). As of the
applicable Facility Removal Date, this Lease shall be automatically and ipso
facto amended to:

(i) Delete and eliminate the Terminated Facility or Terminated Facilities
herefrom;

(ii) Exclude the applicable Terminated Facility or Terminated Facilities from
the definition of “Premises”; and

(iii) The current Rent shall be equitably reduced as of the Facility Removal
Date based on the allocable share of Landlord’s initial investment in the
Premises to the Terminated Facility or Terminated Facilities.

(b) Promptly (and in any event within ten (10) days after delivery of Landlord’s
request therefor, Tenant shall execute and deliver to Landlord such
instrument(s) as Landlord may from time to time request reflecting the
elimination of any Terminated Facility or Terminated Facilities herefrom on the
terms described above.

ARTICLE XIV

OBLIGATIONS OF TENANT ON EXPIRATION OR TERMINATION OF LEASE

14.1 Surrender. On the Expiration Date or earlier termination or cancellation of
this Lease (or the earlier dispossession of Tenant from any Facility), Tenant
shall deliver to Landlord or Landlord’s designee (a) possession of each Facility
in a neat and clean condition, with each Facility being fully operational as of
such date and in compliance with all Authorizations, and (b) all business
records (other than corporate financial records or proprietary materials), data,
patient and resident records, and patient and resident trust accounts, which may
be necessary, desirable or advisable for the operation of each Facility for its
Primary Intended Use. Tenant shall have no obligation to perform any Alterations
necessitated by, or imposed in connection with, a change of ownership inspection
survey for the transfer

 

Liberty:Pristine

 

30



--------------------------------------------------------------------------------

of operation of such Facility to Landlord or Landlord’s designee unless such
Alterations were previously required hereunder or by the applicable licensing
authorities to be undertaken by Tenant prior to the Expiration Date (or earlier
termination date or cancellation of this Lease or earlier dispossession of
Tenant from any Facility) and Tenant failed to do so.

14.2 Transition.

14.2.1 In connection with the expiration or earlier termination of this Lease
with respect to any Facility, or the earlier dispossession of Tenant from any
Facility, Landlord shall have the right to require an Operational Transfer with
respect to such Facility by delivery to Tenant of a Transition Notice (as
defined below). As used in this Lease, “Operational Transfer” shall mean the
transfer and transition, practically and legally, of the day-to-day operations
of a Facility for the Primary Intended Use of such Facility to Landlord and/or
Landlord’s designee without interruption of the business activities therein,
regulatory or otherwise. Landlord may exercise its right to require an
Operational Transfer by delivering written notice to Tenant of Landlord’s
election to require an Operational Transfer (a “Transition Notice”) at any time.

14.2.2 In connection with an Operational Transfer, or at the time of Tenant’s
surrender of a Facility to Landlord or its designee, Tenant shall cooperate
fully with Landlord or its designee in transferring (or obtaining) all
Authorizations and Governmental Payors’ certifications and shall take all
necessary actions, including, without limitation, filing such applications,
petitions and transfer notices and making such assignments, conveyances and
transfers as are necessary, desirable or advisable to accomplish an Operational
Transfer. In connection therewith, Tenant shall transfer, to the extent
permitted by applicable law, to Landlord or Landlord’s designee all contracts,
including contracts with Governmental Authorities, which may be necessary,
desirable or advisable for the operation of each Facility for its Primary
Intended Use. Subject to all applicable Legal Requirements, Tenant hereby
assigns, effective upon the Expiration Date or earlier termination or
cancellation of this Lease (or the earlier dispossession of Tenant from any
Facility), all rights to operate the Facility to Landlord or its designee,
including all required Authorizations and all rights to apply for or otherwise
obtain them. In furtherance of the foregoing, Tenant agrees to enter into a
commercially reasonable operations transfer agreement with Landlord or
Landlord’s designee, which agreement shall provide, inter alia, for the
proration of operational revenues and liabilities based on when Landlord or its
designee actually takes possession of the applicable Facility or Facilities.

14.2.3 To the extent permitted by applicable law, and for a period not to exceed
90 days, Tenant agrees to enter into interim sublease agreements or management
agreements as may be necessary to effect a transfer of the operations of the
Facility or Facilities for their Primary Intended Use prior to the time that
Landlord or its designee, as applicable, holds all Authorizations from all
applicable Governmental Authorities necessary to so operate such Facility or
Facilities, and (b) Tenant shall remain as licensee and participating provider
in any payment programs with Governmental Payors or third party payors in which
a Facility participates until such time as Landlord or its designee has received
all Authorizations necessary to operate any Facility. Notwithstanding the
foregoing, as a condition to Tenant remaining as licensee and participating
provider as set forth above, Landlord or its designee shall, except in
connection with a termination of this Lease resulting from an Event of Default
(or the earlier dispossession of Tenant from any Facility as a result of an
Event of Default), indemnify, defend, protect and hold harmless Tenant from and
against any loss, damage, cost or expense incurred by Tenant on account of any
third party claim to the extent directly caused by the acts or omissions of
Landlord or its designee and during the period while relying on Tenant’s status
as licensee or participating provider in any payment programs with Governmental
Payors or third party payment programs in which a Facility participates.

 

Liberty:Pristine

 

31



--------------------------------------------------------------------------------

14.2.4 Notwithstanding anything in this Lease which may be construed to the
contrary, if (i) Landlord delivers a Transition Notice as to a particular
Facility or Facilities, (ii) the Term expires prior to the delivery of a
Transition Notice but Landlord has not delivered a Closure Notice, or (iii) this
Lease is terminated as a result of an Event of Default and Landlord has not
delivered a Closure Notice, then in all such cases Tenant shall thereafter
continue to operate the Facility or Facilities in accordance with all of the
requirements of this Lease until the earliest to occur of the following: (a) the
date on which a successor operator assumes operation of such Facility, (b) the
date that is one hundred twenty (120) days after the Expiration Date, or (c) the
date on which such Facility is closed by Tenant in accordance with and pursuant
to the requirements of this Lease and in connection with a Closure Notice
delivered by Landlord.

14.2.5 If Tenant operates one or more Facilities after the Expiration Date or
earlier termination of this Lease (either pursuant to Landlord’s request or
pursuant to Section 14.2.4, then, from and after the expiration of this Lease
and until the earliest to occur of the dates described in Section 14.2.4 (the
“Reimbursement Period”), (a) Landlord shall provide Tenant with a reasonable
operating budget, (b) Landlord shall include in the aforesaid operating budget,
and Tenant shall continue to pay during the Reimbursement Period, all Rent that
would have been owing under this Lease if this Lease had not expired (equitably
prorated if Tenant operates less than all of the Facilities), and (c) Landlord
shall reimburse Tenant for any operating deficits that Tenant may be required to
fund out-of-pocket on account of operating losses and expenses incurred by
Tenant by reason of, or arising out of compliance with, such budget with respect
to the Reimbursement Period. Any such reimbursement shall be due from Landlord
to Tenant within thirty (30) days after request by Tenant, provided that Tenant
shall furnish such documentation of any operating deficits, losses and expenses
as Landlord may reasonably request.

14.2.6 Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not, prior to delivery of a Closure Notice by Landlord to Tenant, commence
to wind up and terminate the operations of any Facility or relocate the patients
or occupants of any Facility to any other health care facility (a “Facility
Termination”). Notwithstanding the foregoing, if Landlord has not delivered a
Closure Notice or a Transition Notice to Tenant prior to the day that is ninety
(90) days following the Expiration Date, then Tenant may commence the Facility
Termination as to such Facility or Facilities and, upon the closure of such
Facility or Facilities in accordance with this Lease and all applicable Legal
Requirements, Tenant shall vacate such Facility or Facilities and surrender
possession thereof to Landlord in accordance with all applicable requirements of
this Lease. If, prior to the day that is ninety (90) days following the
Expiration Date, Landlord delivers a Transition Notice to Tenant, Tenant shall
not commence or otherwise engage in a Facility Termination with respect to the
applicable Facility or Facilities. If Landlord delivers a Closure Notice and
elects to institute a Facility Termination, Tenant shall, upon the prior written
approval of Landlord, take all commercially reasonable steps necessary, in
compliance with all Legal Requirements and Authorizations, to timely effectuate
the same, all at Tenant’s sole cost and expense.

14.2.7 The terms of this Section 14.2 shall survive the expiration or sooner
termination of this Lease.

14.3 Tenant Personal Property. Provided that no Event of Default then exists, in
connection with the surrender of the Premises, Tenant may upon at least five
(5) Business Days prior notice to Landlord remove from the Premises in a
workmanlike manner all Tenant Personal Property, leaving the Premises in good
and presentable condition and appearance, including repairing any damage caused
by such removal; provided that Landlord shall have the right and option to
purchase for itself or its designee the Tenant Personal Property for its then
net book value during such five (5) Business Day notice period, in which case
Tenant shall so convey the Tenant Personal Property to Landlord or its designee
by

 

Liberty:Pristine

 

32



--------------------------------------------------------------------------------

executing a bill of sale in a form reasonably required by Landlord. If there is
any Event of Default then existing, Tenant will not remove any Tenant Personal
Property from the Premises and instead will, on demand from Landlord, convey it
to Landlord or its designee for no additional consideration by executing a bill
of sale in a form reasonably required by Landlord. Title to any Tenant Personal
Property which is not removed by Tenant as permitted above upon the expiration
of the Term shall, at Landlord’s election, vest in Landlord or its designee;
provided, however, that Landlord may remove and store or dispose at Tenant’s
expense any or all of such Tenant Personal Property which is not so removed by
Tenant without obligation or accounting to Tenant.

14.4 Facility Trade Name. If this Lease is terminated by reason of an Event of
Default or Landlord exercises its option to purchase or is otherwise entitled to
retain the Tenant Personal Property pursuant to Section 14.3 above, Landlord or
its designee shall be permitted to use the name under which each Facility has
done business during the Term in connection with the continued operation of such
Facility for its Primary Intended Use, but for no other use and not in
connection with any other property or facility.

14.5 Holding Over. If Tenant shall for any reason remain in possession of any
Facility after the Expiration Date, such possession shall be a month-to-month
tenancy during which time Tenant shall pay as rental on the first (1st) Business
Day of each month one and one-half (1 1⁄2) times the total of the monthly Base
Rent payable with respect to the last Lease Year, plus all Additional Rent
accruing during the month and all other sums, if any, payable by Tenant pursuant
to this Lease. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the Expiration Date,
nor shall anything contained herein be deemed to limit Landlord’s remedies.

ARTICLE XV

INDEMNIFICATION

In addition to the other indemnities contained in this Lease, and
notwithstanding the existence of any insurance carried by or for the benefit of
Landlord or Tenant, and without regard to the policy limits of any such
insurance, Tenant shall protect, indemnify, save harmless and defend Landlord
and the Landlord Indemnified Parties from and against all Losses imposed upon or
incurred by or asserted against Landlord or any Landlord Indemnified Parties by
reason of: (a) any accident, injury to or death of Persons or loss of or damage
to property occurring on or about any Facility; (b) any use, misuse, non-use,
condition, maintenance or repair of any Facility by Tenant; (c) any failure on
the part of Tenant to perform or comply with any of the terms of this Lease or
the breach of any representation or warranty made by Tenant herein; and (d) any
claim for malpractice, negligence or misconduct committed by any Person on or
working from any Facility. Any amounts which become payable by Tenant under this
Article XV shall be paid within ten (10) days after demand by Landlord, and if
not timely paid, shall bear interest at the Agreed Rate from the date of such
demand until paid. Tenant, at its expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against Landlord or any
Landlord Indemnified Parties with counsel acceptable to Landlord in its sole
discretion and shall not, under any circumstances, compromise or otherwise
dispose of any suit, action or proceeding without obtaining Landlord’s written
consent. Landlord, at its election and sole cost and expense, shall have the
right, but not the obligation, to participate in the defense of any claim for
which Landlord or any Landlord Indemnified Parties are indemnified hereunder. If
Tenant does not act promptly and completely to satisfy its indemnification
obligations hereunder, Landlord may resist and defend any such claims or causes
of action against Landlord or any Landlord Indemnified Party at Tenant’s sole
cost. The terms of this Article XV shall survive the expiration or sooner
termination of this Lease. For purposes of this Article XV, any acts or
omissions of Tenant, or by employees, agents, assignees, contractors,
subcontractors or others acting for or on behalf of Tenant (whether or not they
are negligent, intentional, willful or unlawful), shall be strictly attributable
to Tenant.

 

Liberty:Pristine

 

33



--------------------------------------------------------------------------------

ARTICLE XVI

LANDLORD’S FINANCING

16.1 Grant Lien. Without the consent of Tenant, Landlord may from time to time,
directly or indirectly, create or otherwise cause to exist any Facility Mortgage
upon any Facility or interest therein. This Lease is and at all times shall be
subject and subordinate to any such Facility Mortgage which may now or hereafter
affect any Facility or interest therein and to all renewals, modifications,
consolidations, replacements, restatements and extensions thereof or any parts
or portions thereof; provided, however, so long as no Event of Default has
occurred, no Facility Mortgagee shall have the right to disturb Tenant’s
leasehold interest or possession of any Facility or interfere with any other
rights of Tenant accorded by the terms of this Lease. This provision shall be
self-operative and no further instrument of subordination shall be required to
give it full force and effect; provided, however, that in confirmation of such
subordination, Tenant shall execute promptly any certificate or document that
Landlord or any Facility Mortgagee may request for such purposes so long as the
same contains commercially reasonable non-disturbance and attornment provisions.

16.2 Attornment. If Landlord’s interest in any Facility or interest therein is
sold, conveyed or terminated upon the exercise of any remedy provided for in any
Facility Mortgage Documents (or in lieu of such exercise), or otherwise by
operation of law: (a) at the request and option of the new owner or superior
lessor, as the case may be, Tenant shall attorn to and recognize the new owner
or superior lessor as Tenant’s “landlord” under this Lease or enter into a new
lease substantially in the form of this Lease with the new owner or superior
lessor, and Tenant shall take such actions to confirm the foregoing within ten
(10) days after request; and (b) the new owner or superior lessor shall not be
(i) liable for any act or omission of Landlord under this Lease occurring prior
to such sale, conveyance or termination; (ii) subject to any offset, abatement
or reduction of rent because of any default of Landlord under this Lease
occurring prior to such sale, conveyance or termination; (iii) bound by any
previous modification or amendment to this Lease or any previous prepayment of
more than one month’s rent, unless such modification, amendment or prepayment
shall have been approved in writing by such Facility Mortgagee or, in the case
of such prepayment, such prepayment of rent has actually been delivered to such
new owner or superior lessor; or (iv) liable for any security deposit or other
collateral deposited or delivered to Landlord pursuant to this Lease unless such
security deposit or other collateral has actually been delivered to such new
owner or superior lessor.

16.3 Cooperation; Modifications. Notwithstanding anything in this Lease to the
contrary, Tenant hereby agrees that in connection with obtaining any Facility
Mortgage for any Facility or interest therein, including, without limitation,
where the Facility Mortgagee is an Agency Lender, Tenant shall: (i) execute and
deliver to such Agency Lender or other Facility Mortgagee (on the form required
by such Agency Lender or other Facility Mortgagee) any tenant regulatory
agreements (including, without limitation, the form of regulatory agreement
typically required by Agency Lenders), subordination agreements (including,
without limitation, the form of subordination, assignment and security agreement
typically required by Agency Lenders), or other similar agreements customarily
required by Agency Lenders and other Facility Mortgagees in connection with a
mortgage relating to a skilled nursing facility or assisted living facility, and
(ii) modify this Lease as necessary to incorporate the provisions and
requirements generally imposed by an Agency Lender or other Facility Mortgagee
in connection with a facility lease relating to a skilled nursing facility or
assisted living facility encumbered with a Facility Mortgage by an Agency Lender
or other Facility Mortgagee, including, without limitation, requirements that:
(a) Tenant comply with the operational requirements set forth in the applicable
Facility Mortgage Documents (including, without limitation, the obligations
under any regulatory agreement or subordination agreement with an Agency Lender
or other Facility Mortgagee), and (b) obligate Tenant to fund reserves with the
Agency Lender or other Facility Mortgagee for taxes, insurance and/or capital
improvement and repair obligations as may be required by said Agency Lender or
other Facility

 

Liberty:Pristine

 

34



--------------------------------------------------------------------------------

Mortgagee. In the event any Agency Lender or other Facility Mortgagee requires,
as a condition to making a Facility Mortgage, an intercreditor agreement with
any receivables lender of Tenant, Tenant shall enter into any such intercreditor
agreement and shall take all commercially reasonable efforts to cause said
receivables lender to enter into such intercreditor agreement with said Agency
Lender or other Facility Mortgagee on terms acceptable to said Agency Lender or
other Facility Mortgagee. The obligations of “Tenant” under this Section 16.3
shall also apply to Guarantor.

16.4 Compliance with Facility Mortgage Documents. Tenant acknowledges that any
Facility Mortgage Documents executed by Landlord or any Affiliate of Landlord
may impose certain obligations on the “borrower” or other counterparty
thereunder to comply with or cause the operator and/or lessee of any Facility to
comply with all representations, covenants and warranties contained therein
relating to such Facility and the operator and/or lessee of such Facility,
including, covenants relating to (a) the maintenance and repair of such
Facility; (b) maintenance and submission of financial records and accounts of
the operation of such Facility and related financial and other information
regarding the operator and/or lessee of such Facility and such Facility itself;
(c) the procurement of insurance policies with respect to such Facility;
(d) periodic inspection and access rights in favor of the Facility Mortgagee;
and (e) without limiting the foregoing, compliance with all applicable Legal
Requirements relating to such Facility and the operations thereof. For so long
as any Facility Mortgages encumber any Facility or interest therein, Tenant
covenants and agrees, at its sole cost and expense and for the express benefit
of Landlord, to operate such Facility in strict compliance with the terms and
conditions of the Facility Mortgage Documents (other than payment of any
indebtedness evidenced or secured thereby) and to timely perform all of the
obligations of Landlord relating thereto, or to the extent that any of such
duties and obligations may not properly be performed by Tenant, Tenant shall
cooperate with and assist Landlord in the performance thereof (other than
payment of any indebtedness evidenced or secured thereby); provided, however,
this Section 16.4 shall not be deemed to impose on Tenant obligations materially
more burdensome than Tenant’s obligations otherwise under this Lease. If any new
Facility Mortgage Documents to be executed by Landlord or any Affiliate of
Landlord would impose on Tenant any obligations under this Section 16.4,
Landlord shall provide copies of the same to Tenant for informational purposes
(but not for Tenant’s approval) prior to the execution and delivery thereof by
Landlord or any Affiliate of Landlord.

ARTICLE XVII

ASSIGNMENT AND SUBLETTING

17.1 Prohibition. Without the prior written consent of Landlord, which may be
withheld or conditioned in its sole and absolute discretion, Tenant shall not
suffer or permit any Transfer (including, without limitation, a Transfer of this
Lease or any interest herein) other than a Transfer that is expressly permitted
pursuant to the terms of this Lease. Any such purported Transfer without
Landlord’s prior written consent (each an “Unapproved Transfer”) shall be void
and shall, at Landlord’s sole option, constitute an Event of Default giving rise
to Landlord’s right, among other things, to terminate this Lease.

17.2 Landlord Consent. If Landlord consents to a Transfer, such Transfer shall
not be effective and valid unless and until the applicable transferee executes
and delivers to Landlord any and all documentation reasonably required by
Landlord. Any consent by Landlord to a particular Transfer shall not constitute
consent or approval of any subsequent Transfer, and Landlord’s written consent
shall be required in all such instances. No consent by Landlord to any Transfer
shall be deemed to release Tenant from its obligations hereunder and Tenant
shall remain fully liable for payment and performance of all obligations under
this Lease. Without limiting the generality of the foregoing, in connection with
any sublease arrangement that has been approved by Landlord, as a condition
precedent to any such approval, any such sublease agreement shall include
provisions required by Landlord pertaining to protecting its status as a real
estate investment trust.

 

Liberty:Pristine

 

35



--------------------------------------------------------------------------------

17.3 Transfers to Affiliates. Notwithstanding Section 17.1 to the contrary, but
subject to the rights of any Facility Mortgagee, Tenant may, without Landlord’s
prior written consent, assign this Lease or sublease any Facility to a Person
wholly owned and Controlled by Tenant or any Guarantor if all of the following
are first satisfied: (a) such assignee fully assumes Tenant’s obligations
hereunder; (b) Tenant remains fully liable hereunder and Guarantor remains fully
liable under the Guaranty; (c) the use of such Facility remains unchanged;
(d) Landlord in its reasonable discretion shall have approved the form and
content of all documents for such assignment or sublease and received an
executed counterpart thereof; (e) Tenant delivers evidence to Landlord that such
assignment or subletting is permissible under all applicable Authorizations or
that all necessary consents have been obtained to consummate such assignment or
subletting; and (f) Tenant and/or such assignee executes and delivers such other
documents as may be reasonably required by Landlord to effectuate the assignment
and continue the security interests and other rights of Landlord pursuant to
this Lease or any other documents executed in connection herewith.

17.4 Permitted Occupancy Agreements. Notwithstanding Section 17.1 to the
contrary, Tenant may enter into an occupancy agreement with residents of each
Facility without the prior written consent of Landlord provided that (a) the
agreement does not provide for life care services; (b) the agreement does not
contain any type of rate lock provision or rate guaranty for more than one
calendar year; (c) the agreement does not provide for any rent reduction or
waiver other than for an introductory period not to exceed thirty (30) days;
(d) Tenant may not collect rent for more than one month in advance other than
one month of rent collected as security for the performance of the resident’s
obligations to Tenant, which amount is held in a separate escrow account for the
benefit of such resident; and (e) all residents of each Facility are accurately
shown in accounting records for such Facility. Without the prior written consent
of Landlord, Tenant shall not materially change the form of resident occupancy
agreement that was submitted to Landlord prior to the Commencement Date;
provided, however, no consent will be required for changes required by
applicable law, including applicable licensure laws, but all changes to the form
of resident occupancy agreement will be provided to Landlord as and when such
changes are made.

17.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable costs and
expenses incurred in conjunction with the processing and documentation of any
assignment, master subletting or management arrangement, including reasonable
attorneys’ or other consultants’ fees whether or not such assignment, master
sublease or management agreement is ultimately consummated or executed.

17.6 Portsmouth Medical Offices. Tenant hereby acknowledges and agrees that
certain portions of the Facility commonly referred to as “Portsmouth” have
historically been space leased to doctors and other healthcare providers for use
as a medical office building (said portions of the Portsmouth Facility, the
“Portsmouth MOB”). Tenant agrees that it shall be solely responsible for all
leasing, property management and other matters pertaining to the Portsmouth MOB
and shall be solely responsible for all leasing matters and for any and all
obligations of the landlord entity under any leases or other occupancy
arrangements pertaining to all or any portion of the Portsmouth MOB. Tenant
shall lease, operate, and administer the Portsmouth MOB in accordance with the
terms and provisions of this Lease, including, without limitation, Section 22.3.
Landlord makes no representations or warranties whatsoever regarding the
Portsmouth MOB or any leases in connection therewith.

ARTICLE XVIII

CERTAIN RIGHTS OF LANDLORD

18.1 Right of Entry. Landlord and its representatives may enter on any Facility
at any reasonable time during normal business hours after reasonable notice to
Tenant to inspect such Facility for compliance to this Lease, to exhibit such
Facility for sale, lease or mortgaging, or for any other

 

Liberty:Pristine

 

36



--------------------------------------------------------------------------------

reason; provided, however, that no such notice shall be required in the event of
an emergency, upon an Event of Default or to post notices of non-responsibility
under any mechanic’s or materialman’s lien law. No such entry shall unreasonably
interfere with residents, patients, patient care or the operations of such
Facility.

18.2 Conveyance by Landlord. If Landlord or any successor owner of any Facility
shall convey such Facility other than as security for a debt, Landlord or such
successor owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of the Landlord under this Lease arising or accruing
from and after the date of such conveyance or other transfer and, subject to
Section 16.2, all such future liabilities and obligations shall thereupon be
binding upon the new owner.

18.3 Granting of Easements, etc. Landlord may, from time to time, with respect
to each Facility: (a) grant easements, covenants and restrictions, and other
rights in the nature of easements, covenants and restrictions, (b) release
existing easements, covenants and restrictions, or other rights in the nature of
easements, covenants or restrictions, that are for the benefit of such Facility,
(c) dedicate or transfer unimproved portions of such Facility for road, highway
or other public purposes, (d) execute petitions to have such Facility annexed to
any municipal corporation or utility district, (e) execute amendments to any
easements, covenants and restrictions affecting such Facility and (f) execute
and deliver to any Person any instrument appropriate to confirm or effect such
grants, releases, dedications and transfers (to the extent of its interests in
such Facility) without the necessity of obtaining Tenant’s consent provided that
such easement or other instrument or action contemplated by this Section 18.3
does not unreasonably interfere with Tenant’s operations at such Facility.
Notwithstanding anything in this Lease to the contrary, Landlord hereby reserves
the right to enter into any sublease, license agreement, easement or other
agreement pursuant to which a third party is given the right to access,
maintain, or operate an antenna, cell tower, satellite dish, or other
communication or telecommunication equipment on the Premises. Any license fees,
rent, or other consideration received on account of any such agreement shall be
payable to Landlord.

ARTICLE XIX

ENVIRONMENTAL MATTERS

19.1 Hazardous Materials. Tenant shall not allow any Hazardous Materials to be
located in, on, under or about any Facility or incorporated in any Facility;
provided, however, that Hazardous Materials may be brought, kept, used or
disposed of in, on or about a Facility in quantities and for purposes similar to
those brought, kept, used or disposed of in, on or about similar facilities used
for purposes similar to such Facility’s Primary Intended Use and which are
brought, kept, used and disposed of in strict compliance with all Hazardous
Materials Laws.

19.2 Notices. Tenant shall immediately advise Landlord in writing of (a) any
Environmental Activities in violation of any Hazardous Materials Laws; (b) any
Hazardous Materials Claims against Tenant or any Facility; (c) any remedial
action taken by Tenant in response to any Hazardous Materials Claims or any
Hazardous Materials on, under or about any Facility in violation of any
Hazardous Materials Laws; (d) Tenant’s discovery of any occurrence or condition
on or in the vicinity of any Facility that materially increase the risk that
such Facility will be exposed to Hazardous Materials; and (e) all communications
to or from Tenant, any governmental authority or any other Person relating to
Hazardous Materials Laws or Hazardous Materials Claims with respect to any
Facility, including copies thereof.

19.3 Remediation. If Tenant becomes aware of a violation of any Hazardous
Materials Laws relating to any Hazardous Materials in, on, under or about any
Facility or any adjacent property, or if Tenant, Landlord or any Facility
becomes subject to any order of any federal, state or local agency to repair,
close, detoxify, decontaminate or otherwise remediate any Facility or any
property adjacent

 

Liberty:Pristine

 

37



--------------------------------------------------------------------------------

thereto, Tenant shall immediately notify Landlord of such event and, at its sole
cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation in accordance with all
applicable Legal Requirements and subject to Landlord’s prior approval as to
scope, process, content and standard for completion. If Tenant fails to
implement and diligently pursue any such cure, repair, closure, detoxification,
decontamination or other remediation, Landlord shall have the right, but not the
obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.

19.4 Indemnity. Tenant shall indemnify, defend, protect, save, hold harmless and
reimburse Landlord for, from and against any and all Losses (whether or not
arising out of third-party claims and regardless of whether liability without
fault is imposed, or sought to be imposed, on Landlord) incurred in connection
with, arising out of, resulting from or incident to, directly or indirectly,
before or during (but not after) the Term, (a) Environmental Activities,
including the effects of such Environmental Activities on any Person or property
within or outside the boundaries of the Land of any Facility, (b) the presence
of any Hazardous Materials in, on, under or about any Facility and (c) the
violation of any Hazardous Material Laws. For purposes hereof, Losses include
interest, costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual,
consequential and punitive damages) for personal injuries and for injury to,
destruction of or loss of property or natural resources, relocation or
replacement costs, penalties, fines, charges or expenses, attorney’s fees,
expert fees, consultation fees and court costs, and all amounts paid in
investigating, defending or settling any of the foregoing.

19.5 Environmental Inspections. Landlord shall have the right, from time to
time, during normal business hours and upon not less than five (5) days written
notice to Tenant, except in the case of an emergency in which event no notice
shall be required, to conduct an inspection of any Facility to determine
Tenant’s compliance with this Article XIX. Such inspection may include such
testing, sampling and analyses as Landlord deems reasonably necessary and may be
performed by experts retained by Landlord. All costs and expenses incurred by
Landlord under this 19.5 shall be paid on demand by Tenant; provided, however,
absent reasonable grounds to suspect Tenant’s breach of its obligations under
this Article XIX, Tenant shall not be required to pay for more than one (1) such
inspection in any two (2) year period with respect to each Facility. The
obligations set forth in this Article XIX shall survive the expiration or
earlier termination of this Lease.

ARTICLE XX

LANDLORD’S SECURITY INTEREST

20.1 Grant of Security Interest. For the purpose of securing the payment and
performance obligations of Tenant hereunder, Tenant, as debtor, hereby grants to
Landlord, as secured party, a security interest in and an express contractual
lien upon, all of Tenant’s right, title and interest in and to the Property
Collateral, Accounts Collateral and Authorization Collateral (collectively, the
“Lease Collateral”). This Lease constitutes a security agreement covering all
such Lease Collateral. This security interest and agreement shall survive the
termination of this Lease resulting from an Event of Default. Tenant shall pay
all filing and reasonable record search fees and other costs for such additional
security agreements, financing statements, fixture filings and other documents
as Landlord may reasonably require to perfect or continue the perfection of its
security interest. Additionally, Tenant shall promptly execute such other
separate security agreements with respect to the Lease Collateral as Landlord
may request from time to time to further evidence the security interest in the
Lease Collateral created by this Lease.

 

Liberty:Pristine

 

38



--------------------------------------------------------------------------------

20.2 Accounts Receivable Financing. With Landlord’s prior written consent, which
consent shall not be unreasonably withheld, the security interests and liens
granted to Landlord in the Accounts Collateral may be subordinated to any first
priority security interest granted in connection with accounts receivable
financing secured by Tenant so long as: (a) Tenant’s financiers execute an
intercreditor agreement with Landlord in form and substance reasonably
acceptable to Landlord, and (b) no Event of Default exists hereunder.

20.3 Certain Changes. In no way waiving or modifying the provisions of Article
XVII above, Tenant shall give Landlord at least thirty (30) days’ prior written
notice of any change in Tenant’s principal place of business, name, identity,
jurisdiction of organization or corporate structure.

ARTICLE XXI

QUIET ENJOYMENT

So long as Tenant shall pay the Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy each Facility
for the Term, free of any claim or other action by Landlord or anyone claiming
by, through or under Landlord, but subject to all liens and encumbrances of
record as of the Commencement Date or thereafter provided for in this Lease or
consented to by Tenant.

ARTICLE XXII

REIT RESTRICTIONS

22.1 Characterization of Rents. The parties hereto intend that Rent and other
amounts paid by Tenant hereunder will qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto and this Agreement shall be interpreted consistent with this
intent

22.2 General REIT Provisions. Tenant understands that, in order for Landlord, or
any Affiliate of Landlord that is a real estate investment trust, to qualify as
a real estate investment trust, certain requirements must be satisfied,
including the provisions of Section 856 of the Code. Accordingly, Tenant agrees,
and agrees to cause its Affiliates, permitted subtenants, if any, and any other
parties subject to its control by ownership or contract, to reasonably cooperate
with Landlord to ensure that such requirements are satisfied, including
providing Landlord or any of its Affiliates with information about the ownership
of Tenant and its Affiliates. Tenant agrees, and agrees to cause its Affiliates,
upon request by Landlord or any of its Affiliates, to take all action reasonably
necessary to ensure compliance with such requirements.

22.3 Prohibited Transactions. Notwithstanding anything to the contrary herein,
Tenant shall not (a) sublet, assign or enter into a management arrangement for
any Facility on any basis such that the rental or other amounts to be paid by
the subtenant, assignee or manager thereunder would be based, in whole or in
part, on either (x) the income or profits derived by the business activities of
the subtenant, assignee or manager or (y) any other formula such that any
portion of any amount received by Landlord would fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Code, or any similar
or successor provision thereto; (b) furnish or render any services to the
subtenant, assignee or manager or manage or operate any Facility so subleased,
assigned or managed; (c) sublet, assign or enter into a management arrangement
for any Facility to any Person (other than a taxable REIT subsidiary of
Landlord) in which Tenant or Landlord owns an interest, directly or indirectly
(by applying constructive ownership rules set forth in Section 856(d)(5) of the
Code); or (d) sublet, assign or enter into a management arrangement for any
Facility in any other manner which could cause any portion of the amounts
received by Landlord pursuant to this Lease or any sublease to fail to qualify
as “rents from real property” within the meaning of Section 856(d) of the Code,
or any similar or successor provision thereto, or which could cause any other
income of Landlord to fail to qualify as income described in Section 856(c)(2)
of the Code. The requirements of this Section 22.3 shall likewise apply to any
further subleasing by any subtenant.

 

 

Liberty:Pristine

 

39



--------------------------------------------------------------------------------

22.4 Personal Property REIT Requirements. Notwithstanding anything to the
contrary herein, upon request of Landlord, Tenant shall cooperate with Landlord
in good faith and provide such documentation and/or information as may be in
Tenant’s possession or under Tenant’s control and otherwise readily available to
Tenant regarding the valuation of the Premises to assist Landlord in its
determination that Rent allocable for purposes of Section 856 of the Code to the
Landlord Personal Property at the beginning and end of a calendar year does not
exceed 15% of the total Rent due hereunder (the “Personal Property REIT
Requirement”). Tenant shall take such reasonable action as may be requested by
Landlord from time to time to ensure compliance with the Personal Property REIT
Requirement as long as such compliance does not (a) increase Tenant’s monetary
obligations under this Lease, (b) materially and adversely increase Tenant’s
non-monetary obligations under this Lease or (c) materially diminish Tenant’s
rights under this Lease. Accordingly, if requested by Landlord and at Landlord’s
expense, Tenant shall cooperate with Landlord as may be necessary from time to
time to more specifically identify and/or value the Landlord Personal Property
in connection with the compliance with the Personal Property REIT Requirement.

ARTICLE XXIII

NOTICES

All notices and demands, certificates, requests, consents, approvals and other
similar instruments under this Lease shall be in writing and sent by personal
delivery, U. S. certified or registered mail (return receipt requested, postage
prepaid) or FedEx or similar generally recognized overnight carrier regularly
providing proof of delivery, addressed as follows:

 

If to Tenant:

c/o Pristine Senior Living, LLC

3301 West Purdue Avenue

Muncie, Indiana 47304

Attn: Christopher T. Cook, CEO

  

If to Landlord:

c/o CareTrust REIT, Inc.

905 Calle Amanecer, Suite 300

San Clemente, California 92673

Attn: Gregory K. Stapley, CEO

With a copy to:

Williams Mullen

222 Central Park Avenue, Suite 1700

Virginia Beach, Virginia 23462

Attn: Lawrence R. Siegel, Esq.

  

With a copy to:

Sherry Meyerhoff Hanson & Crance LLP

610 Newport Center Drive, Suite 1200

Newport Beach, California 92660

Attn: James B. Callister, Esq.

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.

 

Liberty:Pristine

 

40



--------------------------------------------------------------------------------

ARTICLE XXIV

MISCELLANEOUS

24.1 Memorandum of Lease. Landlord and Tenant shall, promptly upon the request
of either, enter into a short form memorandum of this Lease, in form suitable
for recording under the laws of the applicable Situs State. Tenant shall pay all
costs and expenses of recording any such memorandum and shall fully cooperate
with Landlord in removing from record any such memorandum upon the expiration or
earlier termination of the Term.

24.2 No Merger. There shall be no merger of this Lease or of the leasehold
estate created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly, (a) this Lease or the leasehold estate
created hereby or any interest in this Lease or such leasehold estate and
(b) the fee estate in the Premises.

24.3 No Waiver. No failure by Landlord to insist upon the strict performance of
any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
Event of Default shall constitute a waiver of any such breach or of any such
term. No waiver of any breach shall affect or alter this Lease, which shall
continue in full force and effect with respect to any other then existing or
subsequent breach.

24.4 Acceptance of Surrender. No surrender to Landlord of this Lease or any
Facility, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.

24.5 Attorneys’ Fees. If Landlord or Tenant brings an action or other proceeding
against the other to enforce any of the terms, covenants or conditions hereof or
any instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the party prevailing in any such action or
proceeding and any appeal thereupon shall be paid all of its costs and
reasonable outside attorneys’ fees incurred therein.

24.6 Brokers. Landlord and Tenant each warrants to the other that it has not had
any contact or dealings with any Person which would give rise to the payment of
any fee or brokerage commission in connection with this Lease, and each shall
indemnify, protect, hold harmless and defend the other from and against any
liability for any fee or brokerage commission arising out of any act or omission
of such indemnifying party.

24.7 Severability. If any term or provision of this Lease or any application
thereof shall be held invalid or unenforceable, the remainder of this Lease and
any other application of such term or provision shall not be affected thereby.

24.8 Non-Recourse. Tenant specifically agrees to look solely to the Premises for
recovery of any judgment from Landlord; provided, however, the foregoing is not
intended to, and shall not, limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. Furthermore, in no event shall Landlord be
liable to Tenant for any indirect or consequential damages suffered by Tenant
from whatever cause.

24.9 Successors and Assigns. This Lease shall be binding upon Landlord and its
successors and assigns and, subject to the provisions of Article XVII, upon
Tenant and its successors and assigns.

 

Liberty:Pristine

 

41



--------------------------------------------------------------------------------

24.10 Governing Law; Jury Waiver. This Lease shall be governed by and construed
and enforced in accordance with the internal laws of Maryland, without regard to
the conflict of laws rules thereof; provided that that the law of the applicable
Situs State shall govern procedures for enforcing, in the respective Situs
State, provisional and other remedies directly related to such Facility and
related personal property as may be required pursuant to the law of such Situs
State, including without limitation the appointment of a receiver; and, further
provided that the law of the Situs State also applies to the extent, but only to
the extent, necessary to create, perfect and foreclose the security interests
and liens created under this Lease. EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY
AGAINST THE OTHER IN CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS LEASE, INCLUDING RELATIONSHIP OF THE PARTIES,
TENANT’S USE AND OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE
RELATING TO THE FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.

24.11 Entire Agreement. This Lease constitutes the entire agreement of the
parties with respect to the subject matter hereof, and may not be changed or
modified except by an agreement in writing signed by the parties. Landlord and
Tenant hereby agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the leasing of the Premises are merged
into and revoked by this Lease. All exhibits and schedules to this Lease are
hereby incorporated herein by this reference.

24.12 Headings. All titles and headings to sections, articles or other
subdivisions of this Lease are for convenience of reference only and shall not
in any way affect the meaning or construction of any provision.

24.13 Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. Executed copies hereof may be
delivered by telecopier, email or other electronic means and upon receipt will
be deemed originals and binding upon the parties hereto, regardless of whether
originals are delivered thereafter.

24.14 Joint and Several. If more than one Person is the Tenant under this Lease,
the liability of such Persons under this Lease shall be joint and several.

24.15 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Lease and every provision hereof has been freely and fairly negotiated.
Consequently, all provisions of this Lease shall be interpreted according to
their fair meaning and shall not be strictly construed against any party.
Whenever the words “including”, “include” or “includes” are used in this Lease,
they shall be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed. Whenever the words “herein,” “hereof” and
“hereunder” and other words of similar import are used in this Lease, they shall
be interpreted to refer to this Lease as a whole and not to any particular
article, section or other subdivision. Whenever the words “day” or “days” are
used in this Lease, they shall mean “calendar day” or “calendar days” unless
expressly provided to the contrary. All references in this Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Lease.

24.16 Time of Essence. Time is of the essence of this Lease and each provision
hereof in which time of performance is established and whenever action must be
taken (including the giving of notice or the delivery of documents) hereunder
during a certain period of time or by a particular date that ends or occurs on a
day that is not a Business Day, then such period or date shall be extended until
the immediately following Business Day.

 

Liberty:Pristine

 

42



--------------------------------------------------------------------------------

24.16.1 Further Assurances. The parties agree to promptly sign all documents
reasonably requested by the other party to give effect to the provisions of this
Lease.

ARTICLE XXV

RIGHT OF FIRST REFUSAL

25.1 ROFR Transaction. If any of Tenant, Guarantor, or any of their respective
Affiliates (individually and collectively, a “Tenant Party”) at any time
(i) desires to enter into a written agreement with a third party that is not
Landlord or an Affiliate of Landlord (for purposes of this Article XXV,
individually and collectively, “Landlord”) providing for a transaction for the
Tenant Party to operate, own, develop, finance, lease, manage, invest in,
participate in or otherwise receive revenues from a skilled nursing facility,
assisted living facility, memory care facility, independent living facility or
other healthcare facility, licensed or unlicensed (but excluding a transaction
where a Tenant Party’s sole involvement is to manage the day-to-day operations
of such a facility pursuant to a written management agreement with the owner
thereof and receive a percentage of gross revenues as compensation for its
management services), or (ii) receives an offer for the same (whether pursuant
to (i) or (ii), the “ROFR Transaction”), the remaining provisions of this
Article XXV will apply. For the avoidance of doubt, a ROFR Transaction shall not
include any individual Guarantor’s purchase of ownership interest in any company
whose stock is publicly traded on a stock exchange.

25.2 To the extent that the applicable Tenant Party desires to enter into an
agreement described in Section 25.1 with a third party that is not Landlord
providing for a ROFR Transaction, Tenant shall deliver written notice to
Landlord of the same (a “ROFR Notice”). Each ROFR Notice shall include a copy
(certified by Tenant as true, complete and correct) of the proposed agreement
that is the subject of the then-pending ROFR Transaction, or, if none, a
detailed description of the material terms of such ROFR Transaction
(collectively, the “ROFR Contract”). Within seven (7) Business Days after
Landlord’s receipt of the ROFR Notice (and all documents and material required
to be submitted therewith), Landlord shall deliver to Tenant a written response
(a “ROFR Response”) wherein Landlord shall either (i) waive its right of first
refusal with respect to such ROFR Contract (and the facility subject thereto
shall be referred to herein as a “Rejected Facility”), or (ii) indicate its
desire to engage in the ROFR Transaction on the same terms as set forth in such
ROFR Contract. If Landlord fails to deliver a ROFR Response within such seven
(7) Business Day period, Landlord shall be deemed to have delivered a ROFR
Response pursuant to clause (i).

25.3 If Landlord delivers, or is deemed to deliver, a ROFR Response pursuant to
clause (i) of Section 25.2 above, then the applicable Tenant Party may engage in
the ROFR Transaction on substantially the same terms and conditions set forth in
the ROFR Contract with no material deviations therefrom; provided, however, that
if such ROFR Transaction is not consummated within nine (9) months after
Landlord’s delivery, or deemed delivery, of the applicable ROFR Response, Tenant
shall be required to deliver a subsequent ROFR Notice with respect to such ROFR
Transaction and Landlord shall have a right of first refusal with respect
thereto pursuant to Section 25.1. Tenant shall notify Landlord in writing of any
material modifications to the ROFR Contract and upon Landlord’s receipt thereof,
Landlord shall again have a right of first refusal with respect to such ROFR
Transaction, as then materially modified, pursuant to Section 25.1.

25.4 If Landlord delivers a ROFR Response pursuant to clause (ii) of
Section 25.2 above, the applicable Tenant Party shall enter into the ROFR
Transaction with Landlord on the terms and conditions of the accepted ROFR
Contract; provided, however, that (a) the closing of such ROFR Transaction shall
occur no sooner than the later of (x) ninety (90) days after Landlord’s receipt
of the applicable ROFR

 

Liberty:Pristine

 

43



--------------------------------------------------------------------------------

Notice and (y) the closing date set forth in the applicable ROFR Contract;
(b) if any of the terms and conditions of the ROFR Contract would conflict with
the terms of this Lease because they are terms Landlord cannot agree to because
its ultimate parent company is a publicly-traded company and/or real estate
investment trust, then Landlord shall not be bound by those particular
provisions of the ROFR Contract; (c) if the consideration to be paid under the
ROFR Contract is, in whole or in part, other than cash, then Landlord may
(i) pay all cash, provided that Landlord shall pay any prepayment or yield
maintenance fees that would not have been payable if the ROFR Transaction were
consummated per the terms of the ROFR Contract, and (ii) obtain a discharge of
all indebtedness secured by the property which is the subject to the ROFR
Contract and a release of all documents of record securing such indebtedness;
and (d) the monetary consideration payable by Landlord shall equal the monetary
consideration contained in the ROFR Contract, but reduced by all costs
(including without limitation, broker’s commissions and finders’ fees) payable
by the applicable Tenant Party to third parties directly or indirectly under the
terms of such ROFR Contract to the extent the applicable Tenant Party will not
be legally required to pay the same if Landlord (as opposed to the third party
under the ROFR Contract) engages in the ROFR Transaction. If the ROFR
Transaction involves Landlord acquiring a fee simple or ground leasehold
interest in one or more skilled nursing facilities, assisted living facilities,
memory care facilities, independent living facilities or other healthcare
facilities, and provided Landlord has delivered a ROFR Response pursuant to
clause (ii) of Section 25.2 above with respect to such ROFR Transaction, then
upon Landlord’s acquisition of the subject facilities they shall, subject to
Landlord’s reasonable discretion otherwise, be added to the terms and provisions
of this Lease by Landlord and the applicable Tenant Party(ies) entering into an
amendment hereto with the amount of base rent applicable to such subject
facilities being determined based on the same methodology for determining Base
Rent for the Facilities under this Lease.

25.5 If Tenant breaches its obligations under this Article XXV, then Landlord
shall have all rights and remedies available to it at law or in equity,
including, without limitation, at its option, either or both of (a) injunctive
relief and (b) specific performance of Tenant’s obligations under this
Article XXV.

25.6 The provisions of this Article XXV shall terminate and be of no further
force or effect on the earlier to occur of: (a) the date that is seven (7) years
after the Commencement Date, or (b) the date on which five (5) healthcare
facilities (including the Facility) are leased by Landlord to one or more Tenant
Parties pursuant to this Lease and/or one or more other leases all of which,
including this Lease, are cross-defaulted to each other.

[Signature page follows]

 

Liberty:Pristine

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.

 

TENANT:    PRISTINE SENIOR LIVING OF BEAVERCREEK, LLC,    an Ohio limited
liability company    By:   PRISTINE OHIO HOLDINGS, LLC,      a Delaware limited
liability company, Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF
BELLBROOK, LLC,    an Ohio limited liability company    By:   PRISTINE OHIO
HOLDINGS, LLC,      a Delaware limited liability company, Member             By:
 

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF
CINCINNATI-DELHI, LLC,    an Ohio limited liability company    By:   PRISTINE
OHIO HOLDINGS, LLC,      a Delaware limited liability company, Member          
  By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager   

 

S-1



--------------------------------------------------------------------------------

PRISTINE SENIOR LIVING OF CINCINNATI-RIVERVIEW, LLC,    an Ohio limited
liability company    By:   PRISTINE OHIO HOLDINGS, LLC,      a Delaware limited
liability company, Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager    PRISTINE SENIOR LIVING OF
CINCINNATI-THREE RIVERS, LLC,    an Ohio limited liability company    By:  
PRISTINE OHIO HOLDINGS, LLC,      a Delaware limited liability company, Member
            By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF
DAYTON-CENTERVILLE, LLC,    an Ohio limited liability company    By:   PRISTINE
OHIO HOLDINGS, LLC,      a Delaware limited liability company, Member          
  By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF
ENGLEWOOD, LLC,    an Ohio limited liability company    By:   PRISTINE OHIO
HOLDINGS, LLC,      a Delaware limited liability company, Member             By:
 

/s/ Christopher T. Cook

       Christopher T. Cook, Manager   

 

S-2



--------------------------------------------------------------------------------

PRISTINE SENIOR LIVING OF JAMESTOWN, LLC,    an Ohio limited liability company
   By:   PRISTINE OHIO HOLDINGS, LLC,      a Delaware limited liability company,
Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF
PORTSMOUTH, LLC,    an Ohio limited liability company    By:   PRISTINE OHIO
HOLDINGS, LLC,      a Delaware limited liability company, Member             By:
 

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF OXFORD,
LLC,    an Ohio limited liability company    By:   PRISTINE OHIO HOLDINGS, LLC,
     a Delaware limited liability company, Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager    PRISTINE SENIOR LIVING OF MIDDLETOWN,
LLC,    an Ohio limited liability company    By:   PRISTINE OHIO HOLDINGS, LLC,
     a Delaware limited liability company, Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager   

 

S-3



--------------------------------------------------------------------------------

PRISTINE SENIOR LIVING OF TOLEDO, LLC,    an Ohio limited liability company   
By:   PRISTINE OHIO HOLDINGS, LLC,      a Delaware limited liability company,
Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF WILLARD,
LLC,    an Ohio limited liability company    By:   PRISTINE OHIO HOLDINGS, LLC,
     a Delaware limited liability company, Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager           PRISTINE SENIOR LIVING OF XENIA,
LLC,    an Ohio limited liability company    By:   PRISTINE OHIO HOLDINGS, LLC,
     a Delaware limited liability company, Member             By:  

/s/ Christopher T. Cook

       Christopher T. Cook, Manager          

[Signatures continue on next page]

 

S-4



--------------------------------------------------------------------------------

LANDLORD:    CTR PARTNERSHIP, L.P.,    a Delaware limited partnership    By:   
CareTrust GP, LLC,       a Delaware limited liability company       Its: General
Partner       By:    CareTrust REIT, Inc.,          a Maryland corporation      
   Its: Sole Member   

   By:   

/s/ Gregory K. Stapley

         Name: Gregory K. Stapley          Title: President   

 

S-5



--------------------------------------------------------------------------------

JOINDER

Christopher T. Cook, an individual, Stephen C. Ryan, an individual, and Pristine
Senior Living, LLC, an Indiana limited liability company, individually and
collectively as Guarantor, hereby join in this Lease for the limited purpose of
assuming and agreeing to be bound by the obligations contained in Sections 1.1,
6.5, 16.3 and 19.4 and Article XXV (subject to limitations on liability for the
benefit of Messrs. Cook and Ryan as more particularly set forth in the
Guaranty).

 

/s/ Christopher T. Cook

   Christopher T. Cook   

/s/ Stephen C. Ryan

   Stephen C. Ryan    PRISTINE SENIOR LIVING, LLC,    an Indiana limited
liability company    By:   

/s/ Christopher T. Cook

      Christopher T. Cook, Manager   

 

Joinder-1



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

For all purposes of this Lease, except as otherwise expressly provided in the
Lease or unless the context otherwise requires, the following terms have the
meanings assigned to them in this exhibit and include the plural as well as the
singular:

“Accounts Collateral” means, collectively, all of the following: (i) all of the
accounts, accounts receivable, payment intangibles, health-care-insurance
receivables and any other right to the payment of money in whatever form, of any
of the Tenant Sublessees, or any other indebtedness of any Person owing to any
of the Tenant Sublessees (whether constituting an account, chattel paper,
document, instrument or general intangible), whether presently owned or
hereafter acquired, arising from the provision of merchandise, goods or services
by any Tenant Sublessee, or from the operations of any Tenant Sublessee at each
Facility, including, without limitation, the right to payment of any interest or
finance charges and other obligations with respect thereto; (ii) all of the
rights, titles and interests of any of the Tenant Sublessees in, to and under
all supporting obligations and all other liens and property subject thereto from
time to time securing or purporting to secure any such accounts, accounts
receivable, payment intangibles, health-care insurance receivables or other
indebtedness owing to any of the Tenant Sublessees; (iii) all of the rights,
titles and interests of any of the Tenant Sublessees in, to and under all
guarantees, indemnities and warranties, letter-of-credit rights, supporting
obligations, insurance policies, financing statements and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of any such accounts, accounts receivable, payment intangibles,
health-care insurance receivables or other indebtedness owing to any of the
Tenant Sublessees; (iv) all of the now owned or hereafter acquired deposits of
any of the Tenant Sublessees representing proceeds from accounts and any deposit
account into which the same may be deposited, all other cash collections and
other proceeds of the foregoing accounts, accounts receivable, payment
intangibles, health-care insurance receivables or other indebtedness (including,
without limitation, late charges, fees and interest arising thereon, and all
recoveries with respect thereto that have been written off as uncollectible),
and all deposit accounts into which the same are deposited; (v) all proceeds
(whether constituting accounts, chattel paper, documents, instruments or general
intangibles) with respect to the foregoing; and (vi) all books and records with
respect to any of the foregoing.

“Acquisition Date” shall mean the date the Facilities are acquired by Landlord
pursuant to the Purchase Agreement.

“Actual Capital Expenditures Amount” has the meaning set forth in Section 7.6.1.

“Additional Deposit” has the meaning set forth in Section 6.12.1.

“Additional Rent” has the meaning set forth in Section 2.2.

“Affiliate” means with respect to any Person, any other Person which Controls,
is Controlled by or is under common Control with the first Person.

“Agency Lender” means any of: (i) the U.S. Department of Housing and Urban
Development, (ii) the Federal National Mortgage Association (Fannie Mae), or
(iii) the Federal Home Loan Mortgage Corporation (Freddie Mac), or any
designees, agents, originators, or servicers of any of the foregoing.

 

Exhibit A-1



--------------------------------------------------------------------------------

“Agreed Rate” means, on any date, a rate equal to three percent (3%) per annum
above the then-applicable Lease Rate, but in no event greater than the maximum
rate then permitted under applicable law. Interest at the aforesaid rates shall
be determined for actual days elapsed based upon a 360 day year.

“Alterations” means, with respect to each Facility, any alteration, improvement,
exchange, replacement, modification or expansion of the Leased Improvements or
Fixtures at such Facility.

“Authorization” means, with respect to each Facility, any and all licenses,
permits, certifications, accreditations, Provider Agreements, CONs, certificates
of exemption, approvals, waivers, variances and other governmental or
“quasi-governmental” authorizations necessary or advisable for the use of such
Facility for its Primary Intended Use and receipt of reimbursement or other
payments under any Third Party Payor Program in which such Facility
participates.

“Authorization Collateral” means any Authorizations issued or licensed to, or
leased or held by, Tenant.

“Bankruptcy Action” means, with respect to any Person, (i) such Person filing a
voluntary petition under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law; (ii) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other federal or state bankruptcy
or insolvency law which is not dismissed within sixty (60) days of the filing
thereof, or soliciting or causing to be solicited petitioning creditors for any
involuntary petition against such Person; (iii) such Person filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited petitioning creditors for any involuntary petition from any Person;
(iv) such Person seeking, consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for such Person or any portion of the Facility; (v) such Person making an
assignment for the benefit of creditors; or (vi) such Person taking any action
in furtherance of any of the foregoing.

“Bankruptcy Code” means 11 U.S.C. § 101 et seq., as the same may be amended from
time to time.

“Base Rent” has the meaning set forth in Section 2.1.1.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which national banks in the City of New York, New York, are
authorized, or obligated, by law or executive order, to close.

“Capital Alterations” means any Alteration for which the budgeted cost exceeds
[[Twenty-five Thousand Dollars ($25,000).

“Capital Expenditures” mean, with respect to each Facility, repairs,
replacements and improvements to such Facility (other than the Landlord Personal
Property) that (i) constitute capital expenditures in accordance with GAAP and
(ii) have been completed in a good, workmanlike and lien free fashion and in
compliance with all Legal Requirements and the terms of Sections 7.4 and 7.5
applicable to any Alterations. Capital Expenditures shall not include
(a) expenses related to routine repairs and maintenance, (b) purchases of office
equipment, or (c) any other expenditures reasonably determined by Landlord to be
inappropriately characterized as a “capital expenditure”.

“Capital Expenditures Deposit” has the meaning set forth in Section 7.6.1.

 

Exhibit A-2



--------------------------------------------------------------------------------

“Capital Expenditures Report” has the meaning set forth in Section 7.6.1.

“Cash Flow” shall mean the aggregate net income of Tenant attributable to the
operation of the Facilities as reflected on the income statement of Tenant, plus
(i) the provision for depreciation and amortization in such income statement,
plus (ii) the provision for management fees in such income statement, plus
(iii) the provision for income taxes in such income statement, plus (iv) the
provision for Base Rent payments and interest and lease payments, if any,
relating to the Facilities in such income statement, plus (v) the provision for
any other non-operating items in such income statement, and minus (vi) an
imputed management fee equal to five percent (5%) of gross revenues of the
Facilities (net of contractual allowances).

“Change in Control” means, as applied to any Person, a change in the Person that
ultimately exerts effective Control over the first Person.

“Closure Notice” means a written notice delivered by Landlord to Tenant pursuant
to which Landlord notifies Tenant that Tenant may commence a Facility
Termination as to a particular Facility or Facilities.

“CMS” means the United States Department of Health, Centers for Medicare and
Medicaid Services or any successor agency thereto.

“Code” means the Internal Revenue Code of 1986 and, to the extent applicable,
the Treasury Regulations promulgated thereunder, each as amended from time to
time.

“Commencement Date” has the meaning set forth in Section 1.4.

“Competing Facility” means a [skilled nursing facility, assisted living
facility, memory care facility, independent living facility] or other health
care facility providing services similar to those of the Primary Intended Use of
any Facility, licensed or unlicensed, existing or to be constructed that
(i) competes in any direct or indirect way with, or is comparable in any way to,
any Facility and (ii) is located within a 15-mile radius of any Facility.

“Complete Taking” means the Condemnation of all or substantially all of a
Facility or a Condemnation that results in a Facility no longer being capable of
being operated for its Primary Intended Use.

“CON” means, with respect to each Facility, a certificate of need or similar
permit or approval (not including conventional building permits) from a
Governmental Authority related to (i) the construction and/or operation of such
Facility for the use of a specified number of beds in a nursing facility,
assisted living facility, senior independent living facility and/or
rehabilitation hospital, or (ii) the alteration of such Facility or (iii) the
modification of the services provided at such Facility used as a nursing
facility, assisted living facility, senior independent living facility and/or
rehabilitation hospital.

“Condemnation” means the exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

“Condemnor” means any public or quasi-public authority, or private corporation
or individual, having the power of condemnation.

 

Exhibit A-3



--------------------------------------------------------------------------------

“Contingent Obligation” means any direct or indirect liability of Tenant:
(i) with respect to any Debt of another Person; (ii) with respect to any undrawn
portion of any letter of credit issued for the account of Tenant as to which
Tenant is otherwise liable for the reimbursement of any drawing; (iii) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement; or (iv) for any obligations of another
Person pursuant to any guaranty or pursuant to any agreement to purchase,
repurchase or otherwise acquire any obligation or any property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to preserve the solvency, financial condition or level of income
of another Person. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guarantied or otherwise supported or, if not a fixed
and determinable amount, the maximum amount so guarantied or otherwise
supported.

“Control”, together with the correlative terms “Controlled” and “Controls,”
means, as applied to any Person, the possession, directly or indirectly, of the
power to direct the management and policies of that Person, whether through
ownership, voting control, by contract or otherwise.

“CPI” means the United States Department of Labor, Bureau of Labor Statistics
Consumer Price Index for All Urban Wage Earners and Clerical Workers, United
States Average, Subgroup “All Items” (1982—1984 = 100). If the foregoing index
is discontinued or revised during the Term, the governmental index or
computation with which it is replaced shall be used to obtain substantially the
same result as if such index had not been discontinued or revised.

“CPI Increase” means the percentage increase (but not decrease) in (i) the CPI
published for the beginning of each Lease Year, over (ii) the CPI published for
the beginning of the immediately preceding Lease Year.

“Debt” For any Person, without duplication: (i) all indebtedness of such Person
for borrowed money, for amounts drawn under a letter of credit or for the
deferred purchase price of property for which such Person or its assets is
liable; (ii) all unfunded amounts under a loan agreement, letter of credit or
other credit facility for which such Person would be liable if such amounts were
advanced thereunder; (iii) all amounts required to be paid by such Person as a
guaranteed payment to partners or a preferred or special dividend, including any
mandatory redemption of shares or interests; (iv) all indebtedness guaranteed by
such Person, directly or indirectly; (v) all obligations under leases that
constitute capital leases for which such Person is liable; (vi) all obligations
of such Person under interest rate swaps, caps, floors, collars and other
interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss;
(vii) off-balance sheet liabilities of such Person; and (viii) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business.

“Environmental Activities” mean, with respect to each Facility, the use,
generation, transportation, handling, discharge, production, treatment, storage,
release or disposal of any Hazardous Materials at any time to or from such
Facility or located on or present on or under such Facility.

“Event of Default” has the meaning set forth in Section 13.1.

“Excess Capital Expenditures Amount” has the meaning set forth in Section 7.6.

“Expiration Date” means the Initial Expiration Date, as may be extended pursuant
to Section 1.4.

“Extension Notice” has the meaning set forth in Section 1.4.

 

Exhibit A-4



--------------------------------------------------------------------------------

“Extension Term” has the meaning set forth in Section 1.4.

“Facility” means each healthcare facility located on the Premises, as identified
on Schedule 1 attached hereto, including, where the context requires, the Land,
Leased Improvements, Intangibles and Landlord Personal Property associated with
such healthcare facility.

“Facility Default” means an Event of Default that relates directly to one or
more of the Facilities (such as, for example only and without limitation, an
Event of Default arising from a failure to maintain or repair, or to operate for
the Primary Intended Use, or to maintain the required Authorizations for, one or
more of the Facilities), as opposed to an Event of Default that, by its nature,
does not relate directly to any of the Facilities.

“Facility Mortgage” means any mortgage, deed of trust or other security
agreement or lien encumbering any Facility and securing an indebtedness of
Landlord or any Affiliate of Landlord or any ground, building or similar lease
or other title retention agreement to which any Facility are subject from time
to time.

“Facility Mortgage Documents” means with respect to each Facility Mortgage and
Facility Mortgagee, the applicable Facility Mortgage, loan or credit agreement,
lease, note, collateral assignment instruments, guarantees, indemnity agreements
and other documents or instruments evidencing, securing or otherwise relating to
the loan made, credit extended, lease or other financing vehicle pursuant
thereto. Facility Mortgage Documents shall also include, without limitation, any
documents typically required by any Agency Lender in connection with a Facility
Mortgage, including, but not limited to: (i) tenant regulatory agreements,
(ii) intercreditor agreements with any receivables lender of Tenant, and
(iii) any subordination, assignment, and security agreements.

“Facility Mortgagee” means the holder or beneficiary of a Facility Mortgage and
any other rights of the lender, credit party or lessor under the applicable
Facility Mortgage Documents, including, without limitation, any Agency Lender.

“Facility Removal Date” has the meaning set forth in Section 13.2.6.

“Facility Termination” has the meaning set forth in Section 14.2.6.

“Fair Market Rental” means the fair market rent for the Premises as determined
pursuant to Exhibit E.

“Fair Market Value” means the fair market value of a Facility as determined
pursuant to Exhibit E.

“Fixtures” means all equipment, machinery, fixtures and other items of real
and/or personal property, including all components thereof, now and hereafter
located in, on, or used in connection with and permanently affixed to or
incorporated into the Leased Improvements, including all furnaces, boilers,
heaters, electrical equipment, heating, plumbing, lighting, ventilating,
refrigerating, incineration, air and water pollution control, waste disposal,
air-cooling and air-conditioning systems, apparatus, sprinkler systems, fire and
theft protection equipment and built-in oxygen and vacuum systems, all of which,
to the greatest extent permitted by law, are hereby deemed to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto.

“Fremont Lease” means that certain Lease Agreement dated as of January 29, 2002
(as amended by that certain First Amendment to Lease Agreement dated as of
April, 2002, and as further amended by that certain Second Amendment to Lease
Agreement dated as of March 6, 2012 and pertaining to that certain real property
located at 1865 Countryside Drive, Fremont Ohio 43420 and more particularly
described in the Nomination Agreement.

 

Exhibit A-5



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles, consistently applied.

“Governmental Authority” means any court, board, agency, commission, bureau,
office or authority or any governmental unit (federal, state, county, district,
municipal, city or otherwise) and any regulatory, administrative or other
subdivision, department or branch of the foregoing, whether now or hereafter in
existence, including, without limitation, CMS, the United States Department of
Health and Human Services, any state licensing agency or any accreditation
agency or other quasi-governmental authority.

“Governmental Payor” means any state or federal health care program providing
medical assistance, health care insurance or other coverage of health care items
or services for eligible individuals, including but not limited to the Medicare
program more fully described in Title XVIII of the Social Security Act (42
U.S.C. §§ 1395 et seq.) and the Medicaid program more fully described in
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and the
regulations promulgated thereunder.

“Guarantor” means, individually and collectively, Christopher T. Cook, Stephen
C. Ryan and Pristine Senior Living, LLC, an Indiana limited liability company,
together with any and all permitted successors and assigns of the foregoing
named guarantors and any additional Person that guaranties the obligations of
Tenant hereunder from time to time.

“Guaranty” has the meaning set forth in the Recitals to this Agreement.

“Hazardous Materials” mean (i) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
Facility or to Persons on or about any Facility or cause any Facility to be in
violation of any Hazardous Materials Laws; (ii) asbestos in any form which is
friable; (iii) urea formaldehyde in foam insulation or any other form;
(iv) transformers or other equipment which contain dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty (50) parts per million or
any other more restrictive standard then prevailing; (v) medical wastes and
biohazards; (vi) radon gas; and (vii) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any governmental
authority or may or could pose a hazard to the health and safety of the
occupants of any Facility or the owners and/or occupants of property adjacent to
or surrounding any Facility, including, without limitation, any materials or
substances that are listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) as amended from time to time.

“Hazardous Materials Laws” mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.

“Hazardous Materials Claims” mean any and all enforcement, clean-up, removal or
other governmental or regulatory actions or orders threatened, instituted or
completed pursuant to any Hazardous Material Laws, together with all claims made
or threatened by any third party against any Facility, Landlord or Tenant
relating to damage, contribution, cost recovery compensation, loss or injury
resulting from any Hazardous Materials.

 

Exhibit A-6



--------------------------------------------------------------------------------

“Impositions” means any property (real and personal) and other taxes and
assessments levied or assessed with respect to this Lease, any Facility,
Tenant’s interest therein or Landlord, with respect to any Facility, including,
without limitation, any state or county occupation tax, transaction privilege,
franchise taxes, margin taxes, business privilege, rental tax or other excise
taxes. Notwithstanding the foregoing, Impositions shall not include any local,
state or federal income tax based upon the net income of Landlord and any
transfer tax or stamps arising from Landlord’s transfer of any interest in any
Facility.

“Initial Expiration Date” has the meaning set forth in Section 1.4.

“Initial Term” has the meaning set forth in Section 1.4.

“Insurance Requirements” mean all terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy, together with all
fire underwriters’ regulations promulgated from time to time.

“In Service” shall refer to those beds at the Facilities which are licensed and
“In Service” as provided on Schedule 1 attached to this Lease.

“Intangibles” means the interest, if any, of Landlord in and to any of the
following intangible property owned by Landlord in connection with the Land and
the Leased Improvements: (i) the identity or business of each Facility as a
going concern, including, without limitation, any names or trade names by which
each Facility may be known, and all registrations for such names, if any;
(ii) to the extent assignable or transferable, the interest, if any, of Landlord
in and to each and every guaranty and warranty concerning the Leased
Improvements or Fixtures, including, without limitation, any roofing, air
conditioning, heating, elevator and other guaranty or warranty relating to the
construction, maintenance or repair of the Leased Improvements or Fixtures; and
(iii) the interest, if any, of Landlord in and to all Authorizations to the
extent the same can be assigned or transferred in accordance with applicable
law; provided, however, that the foregoing shall not include any CON issued to
or held by Landlord which shall only be licensed to Tenant on a temporary basis,
which license shall be revocable at any time by Landlord.

“Issuer” means the financial institution that, from time to time, has issued a
Letter of Credit.

“Issuer Revocation” means that an Issuer shall fail to be in compliance with all
of the Issuer Standards, or shall admit in writing its inability to pay its
debts generally as they become due, shall file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, shall consent to the
appointment of a receiver or conservator of itself or the whole or any
substantial part of its property, shall file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, shall have a
receiver, conservator or liquidator appointed for it (including an FDIC
receiver, conservator or liquidator), or shall become subject to operational
supervision by any federal or state regulatory authority.

“Issuer Standards” mean that the Issuer: (i) has at the time of determination
net worth, as determined in accordance with GAAP, in excess of Five Hundred
Million Dollars ($500,000,000.00); and (ii) has a current long-term credit
rating from at least two (2) nationally recognized statistical rating
organizations (such as Standard & Poor’s, Moody’s Investor Services or Fitch
Ratings) equivalent to or greater than A-/A3.

“Land” means, individually and collectively, the real property described in
Exhibit B attached to this Lease.

 

Exhibit A-7



--------------------------------------------------------------------------------

“Landlord” has the meaning set forth in the opening preamble, together with any
and all successors and assigns of the Landlord originally named herein.

“Landlord Personal Property” means the machinery, equipment, furniture and other
personal property described in Exhibit C attached to this Lease, together with
all replacements, modifications, alterations and substitutes thereof (whether or
not constituting an upgrade).

“Landlord Indemnified Parties” means Landlord’s Affiliates and Landlord’s and
its Affiliates’ agents, employees, owners, partners, members, managers,
contractors, representatives, consultants, attorneys, auditors, officers and
directors.

“Landlord’s Representatives” means Landlord’s agents, employees, contractors,
consultants, attorneys, auditors, architects and other representatives.

“LC Amount” has the meaning set forth in Section 3.2.

“Lease” has the meaning set forth in the opening preamble.

“Lease Rate” means the quotient obtained by dividing Base Rent payable by the
aggregate amount of Landlord’s investment in the Premises.

“Lease Year” means each successive period of twelve (12) calendar months during
the Term, commencing as of the same day and month (but not year, except in the
case of the first (1st) Lease Year) as the Commencement Date; provided, however,
if the Commencement Date does not fall on the first day of a calendar month,
then “Lease Year” shall mean each successive period of twelve (12) calendar
months during the Term, ending on the same day and month (but not year, except
in the case of the last Lease Year of the Initial Term) as the day and month on
which the Initial Expiration Date will occur.

“Leased Improvements” means all buildings, structures and other improvements of
every kind now or hereafter located on the Land including, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits, and lines (on-site and
off-site to the extent Landlord has obtained any interest in the same), parking
areas and roadways appurtenant to such buildings and structures.

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws (including common law and Hazardous Materials Laws),
rules, policies, guidance, codes, orders, regulations, ordinances, permits,
licenses, covenants, conditions, restrictions, judgments, decrees and
injunctions applicable to Tenant or affecting any Facility or the applicable
Tenant Personal Property or the maintenance, construction, use, condition,
operation or alteration thereof, whether now or hereafter enacted and in force,
including, any and all of the foregoing that relate to the use of each Facility
for its Primary Intended Use.

“Letter of Credit” means an unconditional, irrevocable, standby letter of credit
in the form of Exhibit F, naming Landlord as beneficiary, and issued by an
Issuer that satisfies the Issuer Standards and is otherwise acceptable to
Landlord in its commercially reasonable discretion.

“Licensing Impairment” means, with respect to each Facility, (i) the revocation,
suspension or non-renewal of any Authorization, (ii) any withholding,
non-payment, reduction or other adverse change respecting any Provider
Agreement, (iii) any admissions hold under any Provider Agreement, or (iv) any
other act or outcome similar to the foregoing that would impact Tenant’s ability
to continue to operate such Facility for its Primary Intended Use or to receive
any rents or profits therefrom.

 

Exhibit A-8



--------------------------------------------------------------------------------

“Limited Termination Election” has the meaning set forth in Section 13.2.6.

“Losses” mean all claims, demands, expenses, actions, judgments, damages,
penalties, fines, liabilities, losses of every kind and nature, suits,
administrative proceedings, costs and fees, including, without limitation,
reasonable attorneys’ and reasonable consultants’ fees and expenses.

“Mansfield Lease” means that certain Nursing Home Lease dated September 10, 2003
(as amended by that certain First Amendment to Nursing Home Lease dated as of
August 16, 2013) and pertaining to that certain real property located at 535
Lexington Avenue, Mansfield, Ohio 44907 and more particularly described in the
Nomination Agreement.

“Material Alterations” mean any Alterations that (i) would materially enlarge or
reduce the size of the applicable Facility, (ii) would tie in or connect with
any improvements on property adjacent to the applicable Land, or (iii) would
affect the structural components of the applicable Facility or the main
electrical, mechanical, plumbing, elevator or ventilating and air conditioning
systems for such Facility in any material respect.

“Minimum Rent Coverage Ratio” shall mean a Portfolio Coverage Ratio of 1.35 to
1.00.

“Nomination Agreement” means that certain Nomination Agreement dated as of
July 30, 2015, 2015 by and between Landlord, as nominator, and those entities
defined therein as “New Operator” (which entities are affiliates of Tenant and
Guarantor), collectively as nominees, and pertaining to the Fremont Lease and
the Mansfield Lease.

“Nonsolicitation Period” means the period commencing on the date that is three
years prior to the expiration of the then Term and expiring on the date that is
one (1) year following the expiration of the Term; provided, however, if during
the Nonsolicitation Period, Tenant delivers an Extension Notice pursuant to this
Lease, then (absent the existence an Event of Default on the date such Extension
Notice is delivered) the Nonsolicitation Period shall not commence until the
date that is three years prior to the expiration of the then Extension Term.

“OFAC” has the meaning set forth in Section 10.2.1.

“Operational Transfer” has the meaning set forth in Section 14.2.1.

“Ordinary Course of Business” means In respect of any transaction involving
Tenant, the ordinary course of business of Tenant, as conducted by Tenant in
accordance with past practices. In respect of any transaction involving a
Facility or the operations thereof, the ordinary course of operations for such
Facility, as conducted by Tenant in accordance with past practices.

“Partial Taking” means any Condemnation of a Facility or any portion thereof
that is not a Complete Taking.

“Payment Date” means any due date for the payment of the installments of Base
Rent or any other sums payable under this Lease.

“Permitted Contingent Obligations” means each of the following: (i) Contingent
Obligations arising in respect of Tenant’s obligations under this Lease;
(ii) Contingent Obligations resulting from endorsements for collection or
deposit in the Ordinary Course of Business; (iii) Contingent Obligations

 

Exhibit A-9



--------------------------------------------------------------------------------

incurred in the Ordinary Course of Business with respect to surety and appeal
bonds, performance bonds and other similar obligations not to exceed, with
respect to any particular Tenant, $50,000 in the aggregate at any time
outstanding; (iv) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under this Lease; and
(v) other Contingent Obligations not permitted by clauses (i) through
(iv) above, not to exceed, with respect to each Tenant, $100,000 in the
aggregate at any time outstanding.

“Permitted Debt” means the following: (i) the obligations of Tenant under this
Lease, (ii) subject to Section 20.2, accounts receivable financing, and
(iii) trade accounts payable arising and paid on a timely basis in the Ordinary
Course of Business.

“Permitted Encumbrances” means, with respect to each Facility, collectively,
(i) all easements, covenants, conditions, restrictions, agreements and other
matters with respect to such Facility that (a) are of record as of the
Commencement Date, (b) Landlord entered into after the Commencement Date
(subject to the terms hereof); or (c) are specifically consented to in writing
by Landlord, (ii) any liens for Impositions that are not yet due and payable;
(iii) occupancy rights of residents and patients of such Facility; and
(iv) liens of mechanics, laborers, materialman, suppliers or vendors for sums
not yet due, provided that such reserve or other appropriate provisions as shall
be required by law or GAAP or pursuant to prudent commercial practices shall
have been made therefor.

“Person” means any individual, partnership, association, corporation, limited
liability company or other entity.

“Plans and Specifications” has the meaning set forth in Section 7.5.1.

“Portfolio Coverage Ratio” means, as determined on a Testing Date based on the
applicable period of determination or measurement, the ratio of (i) the Cash
Flow for all of the Facilities for the applicable period to (ii) Base Rent
payments relating to such Facilities payable under this Lease for the applicable
period.

“Premises” means, collectively, the Land, Leased Improvements, Related Rights,
Fixtures, Intangibles and Landlord Personal Property.

“Premises Condition Report” has the meaning set forth in Section 7.2.

“Primary Intended Use” means, as to each Facility, the type of healthcare
facility corresponding to such Facility as shown on Schedule 1 attached hereto,
with no less than the number of [licensed beds] [units] as shown on Schedule 1
and for ancillary services relating thereto.

“Prime Rate” means, on any date, a rate equal to the annual rate on such date
reported in The Wall Street Journal to be the “prime rate.”

“Prohibited Persons” has the meanings set forth in Section 10.2.1.

“Property Collateral” means all of Tenant’s right, title and interest in and to
the Tenant Personal Property and any and all products, rents, proceeds and
profits thereof in which Tenant now owns or hereafter acquires an interest or
right.

 

Exhibit A-10



--------------------------------------------------------------------------------

“Provider Agreements” means any agreements issued to or held by Tenant pursuant
to which any Facility is licensed, certified, approved or eligible to receive
reimbursement under any Third Party Payor Program.

“Purchase Agreement” has the meaning set forth in Section 1.1.

“Real Property Impositions” mean any real property Impositions secured by a lien
encumbering any Facility or any portion thereof.

“Reimbursement Period” has the meaning set forth in Section 14.2.5.

“Rejected Facility” has the meaning set forth in Article XXV.

“Related Rights” means all easements, rights and appurtenances relating to the
Land and the Leased Improvements.

“Rent” means, collectively, Base Rent and Additional Rent.

“Required Capital Expenditures Amount” has the meaning set forth in
Section 7.6.1.

“Required Per Bed Annual Capital Expenditures Amount” means four hundred dollars
($400) per bed “In Service” per Lease Year that Tenant is required to expend on
Capital Expenditures with respect to each Facility pursuant to Section 7.6.1,
which amount is subject to increase pursuant to Section 7.6.1.

“ROFR Contract” shall have the meaning set forth in Article XXV.

‘ROFR Notice” shall have the meaning set forth in Article XXV.

“ROFR Response” shall have the meaning set forth in Article XXV.

“ROFR Transaction” shall have the meaning set forth in Article XXV.

“Security Deposit” shall have the meaning set forth in Section 3.1.

“Situs State” means the state or commonwealth where a Facility is located.

“Temporary Taking” means any Condemnation of a Facility or any portion thereof,
whether the same would constitute a Complete Taking or a Partial Taking, where
the Condemnor or its designee uses or occupies such Facility, or any portion
thereof, for no more than twelve consecutive (12) months.

“Tenant” has the meaning set forth in the opening preamble, together with any
and all permitted successors and assigns of the Tenant originally named herein.

“Tenant Party” shall have the meaning set forth in Article XXV.

“Tenant Personal Property” shall have the meaning set forth in Section 6.1.

“Tenant Sublessees” mean Tenant, and any direct or indirect subtenants or
operator of any Facility, together with their successors and assigns and any
additions thereto or replacements thereof.

“Term” means the Initial Term, plus any duly authorized Extension Terms.

 

Exhibit A-11



--------------------------------------------------------------------------------

“Terminated Facilities” has the meaning set forth in Section 13.2.6.

“Termination Notice” has the meaning set forth in Section 13.2.6.

“Testing Date” means the date as of which the Portfolio Coverage Ratio shall be
determined for the applicable measurement period, which date shall be the last
day of each calendar quarter during the Term. Upon each Testing Date, the
Portfolio Coverage Ratio shall be determined based upon the twelve trailing
calendar months ending on such Testing Date.

“Third Party Payor Programs” shall mean any third party payor programs pursuant
to which healthcare facilities qualify for payment or reimbursement for medical
or therapeutic care or other goods or services rendered, supplied or
administered to any admittee, occupant, resident or patient by or from any
Governmental Authority, Governmental Payor, bureau, corporation, agency,
commercial insurer, non-public entity, “HMO,” “PPO” or other comparable party.

“Transfer” means any of the following, whether effectuated directly or
indirectly, through one or more step transactions or tiered transactions,
voluntarily or by operation of law, (i) assigning, conveying, selling, pledging,
mortgaging, hypothecating or otherwise encumbering, transferring or disposing of
all or any part of this Lease or Tenant’s leasehold estate hereunder,
(ii) subletting of all or any part of any Facility; (iii) engaging the services
of any Person for the management or operation of all or any part of any
Facility; (iv) conveying, selling, assigning, transferring, pledging,
hypothecating, encumbering or otherwise disposing of any stock, partnership,
membership or other interests (whether equity or otherwise) in Tenant, Guarantor
or any Person that Controls Tenant or any Guarantor, if such conveyance, sale,
assignment, transfer, pledge, hypothecation, encumbrance or disposition results,
directly or indirectly, in a Change in Control of Tenant or Guarantor (or of
such controlling Person); (v) merging or consolidating Tenant, Guarantor, or any
Person that Controls Tenant or Guarantor with or into any other Person, if such
merger or consolidation, directly or indirectly, results in a Change in Control
of Tenant or Guarantor (or in such controlling Person); (vi) dissolving Tenant
or Guarantor or any Person that Controls Tenant or Guarantor; (vii) selling,
conveying, assigning, or otherwise transferring all or substantially all of the
assets of Tenant, Guarantor or any Person that Controls Tenant or Guarantor;
(viii) selling, conveying, assigning or otherwise transferring any of the assets
of Tenant or Guarantor, if the consolidated net worth of Tenant or Guarantor
immediately following such transaction is not at least equal to the consolidated
net worth of Tenant or Guarantor, as applicable, as of the Commencement Date;
(ix) assigning, conveying, selling, pledging, mortgaging, hypothecating or
otherwise encumbering, transferring or disposing of any Authorization; or
(ix) entering into or permitting to be entered into any agreement or arrangement
to do any of the foregoing or granting any option or other right to any Person
to do any of the foregoing, other than to Landlord under this Lease. For
purposes hereof, Guarantor shall be deemed a Person that Controls Tenant,
whether or not the same is true.

“Transition Notice” shall have the meaning set forth in Section 14.2.1.

 

Exhibit A-12



--------------------------------------------------------------------------------

EXHIBIT B

DESCRIPTION OF THE LAND

[see attached]

Beavercreek

Situated in the State of Ohio, in the County of Greene, and in the City of
Beavercreek:

Being all of Lot 1 of the Park Overlook Partners Record Plan, as recorded in
Plat Cabinet 37, Pages 218A-219A, of the Greene County Plat Records.

SAVE AND EXCEPT THE FOLLOWING (OR 3574, Page 911):

Situated in the City of Beavercreek, County of Greene and State of Ohio:

And known as being located in Section 5, Township 2 East, Range 7 North, and
being a part of Lot 1 of Park Overlook Partners, of Record in Plat Cabinet 37,
slide 218A-219A, as described in a Deed to Liberty Nursing Properties of
Beavercreek, Ltd., of Record in Official Record Volume 3143, Page 813, all
Records referenced herein are on file at the Office of the Recorder, Greene
County, Ohio, being a parcel of land lying on the right side of the proposed
centerline of construction for Grange Hall Road, as shown on the centerline plat
for GRE-CR25-4.76, of record in Plat Cabinet             , slides             ,
said parcel being more particularly described as follows:

Commencing for reference at a MAG nail set at the intersection of the centerline
of right-of-way for Grange Hall Road (to the North) and the South line of said
Section 5, being the Southwest corner of said Park Overlook Partners Plat, said
MAG nail set being 30.39 feet right of Grange Hall Road proposed centerline of
construction Station 37+26.82, (reference an iron pin set South 84 deg. 08’ 10”
East at a distance of 5.39 feet, said iron pin set being at the intersection of
the centerline of right-of-way for Grange Hall Road (to the South) and the South
line of said Section 5);

Thence North 05 deg. 34’ 01” East, along the centerline of right-of-way for said
Grange Hall Road, along the West line of said Park Overlook Partners Plat, a
distance of 401.10 feet to a point, said point being 11.10 feet right of Grange
Hall Road proposed centerline of construction Station 41+23.57;

Thence South 84 deg. 25’ 59” East, along a line perpendicular from the previous
course, a distance of 25.00 feet to the intersection of the existing West
right-of-way line for said Grange Hall Road and the existing North right of way
line for Park Overlook Drive, both as dedicated by said Park Overlook Partners
Plat, being the Southwest corner of said Lot 1, being 36.09 feet right of Grange
Hall Road proposed centerline of construction Station 41+23.92, and being the
true point of beginning for the herein described right-of-way parcel;

 

Exhibit B-1



--------------------------------------------------------------------------------

Thence North 05 deg. 34’ 01” East, along the existing East right-of-way line for
said Grange Hall Road, as dedicated in said Park Overlook Partners Plat and by
Official Record Volume 2450, Page 933, along the West line of said Lot 1, a
distance of 447.31 feet to an angle point in said existing right-of-way line,
being on the South line of a dedicated right-of-way parcel of record in Official
Record Volume 2450, Page 940, said point being a Northwest corner of said Lot 1,
and being 29.87 feet right of Grange Hall Road proposed centerline of
construction Station 45+ 71.19;

Thence South 84 deg. 18’ 33” East, continuing along the existing East
right-of-way line for said Grange Hall Road, along a North line of said Lot 1, a
distance of 8.50 feet to an iron pin set, said iron pin set being 38.37 feet
right of Grange Hall Road proposed centerline of construction Station 45+71.29;

Thence South 05 deg. 34’ 01” West, across said Lot 1, along a line parallel to
and 8.50 feet Easterly from the existing East right-of-way line for said Grange
Hall Road, a distance of 436.33 feet to an iron pin set, said iron pin set being
44.44 feet right of Grange Hall Road proposed centerline of construction Station
41+35.00;

Thence South 20 deg. 37’ 37” East, continuing across said Lot 1, a distance of
12.25 feet to an iron pin set on the existing South right-of-way line for said
Park Overlook Drive, being on the South line of said Lot 1, and being 50.00 feet
right of Grange Hall Road proposed centerline of construction Station 41+24.08;

Thence North 84 deg. 19’ 00” West, along the existing North right-of-way line
for said Park Overlook Drive, along the South line of said Lot 1, a distance of
13.91 feet to the true point of beginning for the herein described right-of-way
parcel.

The above described right-of-way parcel contains a total area of 0.088 acres
within Greene County Auditor’s Parcel Number B42-1-11-7100.

The bearings described herein are based on the bearing of North 00 deg. 37’ 30”
West for the centerline of Grange Hall Road North of Kemp Road, and are
referenced to Grid North, the Ohio State Plane Coordinate System (South Zone)
and the North American Datum of 1983 (CORS ‘96 adjustment), as established
utilizing a GPS survey and NGS OPUS solution (File #11-11343480).

Iron pins set are 30-inch by 5/8-inch diameter rebar with caps stamped “American
Structurepoint PS 8438”.

The above described right-of-way parcel was prepared and reviewed on December 2,
2013 by Brian P. Bingham, Registered Professional Surveyor No. 8438, is based on
an actual survey performed by American Structurepoint, Inc., in January, 2012,
and is true and correct to the best of my knowledge and belief.

PPN: B42000100110007100

 

Exhibit B-2



--------------------------------------------------------------------------------

Bellbrook

PARCEL 1:

Situated in the Section 8, Town 2, Range 6 M.R.S., Township of Sugarcreek,
County of Greene and State of Ohio:

And known as being all of Lot No. 213-B of Carriage By The Lake, Section One-B
as recorded in Plat Cabinet 37, Pages 360B-361A in the Plat Records of Greene
County, Ohio, being a replat of Lot 213-A and a 3.5210 acre tract of land both
conveyed to Liberty Nursing Properties of Bellbrook, LLC by Deed recorded in
Volume 3341 Page 401 and Volume 3484 page 857 in the Deed Records of Greene
County, Ohio, and being more particularly described as follows:

Beginning at a 5/8-inch iron pin found in the west right-of-way line of North
Lakeman Avenue (60 feet Right-of-Way) at the northeast corner of Lot 213-A of
Carriage By The Lake, Section One-A as recorded in Plat Book 18, Pages 99-101,
nka Plat Cabinet 33, Pages 552A-553A, said iron pin also being at the southeast
corner of Lot 147 of Carriage By The Lake, Section 1 as recorded in Plat Book
17, Pages 90-93, nka Plat Cabinet 33, Pages 482B -484A all in the Plat Records
of Greene County, Ohio;

Thence in a southerly direction with the west right-of-way line of said North
Lakeman Avenue and with the east line of said Lot 213-A, South 00 deg. 03’ 24”
East for two hundred seventy-two and 81/100 (272.81) feet to a 5/8-inch iron pin
found at the southeast corner of said Lot 213-A, said iron pin also being at the
northeast corner of Lot 207-A of Carriage By The Lake, Section 1 as recorded in
Plat Book 23 Pages 148-149, nka Plat Cabinet 33 Pages 941B—942A;

Thence in a westerly direction with the south line of said Lot 213-A and with
the north line of said Lot 207A on the following two courses:

South 89 deg. 56’ 36” West for one hundred forty and 00/100 (140.00) feet to an
iron pin set and South 68 deg. 57’ 48” West for fourteen and 81/100 (14.81) feet
to a 1/2-inch iron pin found at the northwest corner of said Lot 207A, said iron
pin also being the northeast corner of a 0.844 acre tract of land conveyed to
Anil V. & Bharati A. Kamdar, Trs. by deed recorded in Official Record Volume
1391, Page 461;

Thence in a westerly direction with the north line of said Kamdar, Trs. land,
South 89 deg. 56’ 36” West for one hundred fifty and 20/100 (150.20) feet to a
1/2-inch iron pin found at the northwest corner of said Kamdar land; said
1/2-inch iron pin also being at the southwest corner of said Lot 213-A;

Thence in a southerly direction with the west line of said Kamdar, Trs. land,
South 02 deg. 52’ 56” West for twenty-seven and 26/100 (27.26) feet to an iron
pin set at the northeast corner of a 0.5992 acre tract of land conveyed to Jerry
Hensley Bellbrook, LLC by deed recorded in Official Record Volume 2893 Page 379;

 

Exhibit B-3



--------------------------------------------------------------------------------

Thence in a westerly direction with the north line of said Jerry Hensley
Bellbrook, LLC land and with its westerly extension (a new division line) and
with the north line of a 1.190 acre tract of land conveyed to M & M Real
Estate—Bellbrook, LLC by deed recorded in Official Record Volume 3160, Page 279,
South 89 deg. 56’ 36” West, passing a 5/8-inch iron pin capped “Haley-Dusa”
found at one hundred twenty and 00/100 (120.00) feet at the northwest corner of
said Jerry Hensley Bellbrook, LLC land, also passing an iron pin set at two
hundred sixty-two and 99/100 (262.99) feet at the northeast corner of said M & M
Real Estate—Bellbrook, LLC land, for a total distance of five hundred three and
32/100 (503.32) feet to an iron pin set in an easterly line of Lot 2 of Bayberry
Cove as recorded in Plat Cabinet 34, Pages 304B-305A, said iron pin also being
in the east line of a private roadway easement (Bayberry Cove Drive);

Thence in a northerly direction with an easterly line of said Lot 2 and with the
east line of said private roadway casement (Bayberry Cove Drive) and its
northerly extension, North 03 deg. 15’ 19” East for three hundred five and
85/100 (305.85) feet to a 5/8-inch iron pin capped “Woolpert” found at a corner
of said Lot 2;

Thence in an easterly direction with a southerly line of said Lot 2, North 89
deg. 56’ 36” East for seven hundred ninety-one and 07/100 (791.07) feet to the
point of beginning;

Containing 5.3987 acres more or less and subject to all legal highways,
easements, restrictions and agreements of record, according to a survey of said
premises by Luis G. Riancho, Registered Surveyor, State of Ohio No. 5287, dated
August 6, 2013.

Note: Bearings based on the centerline of North Lakeman Avenue a North 00 deg.
03’ 24” West as shown on Plat of Carriage By The Lake, Section 1 recorded in
Plat Book 17, Pages 90-93, nka Plat Cabinet 33, Pages 482B-484A.

Note: All deeds referenced are recorded in the Deed Records of Greene County,
Ohio and all plats referenced are recorded in the Plat Records of Greene County,
Ohio.

Note: All iron pins set are #5 rebars, capped and stamped “LGR & ASSOC,
ENGLEWOOD, OHIO”.

PPN: L32-0001-0003-0-0128-00

PARCEL 2:

Situated in the Township of Sugarcreek, County of Greene, State of Ohio and
being Lot No. 147 Carriage-By-The-Lake, Section 1, as the same is recorded in
Plat Book 17, Pages 90 through 93, n/k/a Plat Cabinet 33, Pages 482B-484A, of
the Greene County Records.

PPN: L32-0001-0003-0-0074-00

 

Exhibit B-4



--------------------------------------------------------------------------------

Englewood

PARCEL 1:

Situated in the Northeast Quarter of Section 21, Town 5, Range 5 East, in the
City of Englewood, Montgomery County, Ohio, being part of the 40.848 acre (by
deed) tract conveyed to Mildred E. Bowman, et al., by deed recorded in
Microfiche No. 89-533B05 of the Deed Records of Montgomery County, Ohio, and
being a tract of land more particularly described as follows:

Starting for reference at a railroad spike found in the centerline of Union
Boulevard at the Southeast corner of said Northeast Quarter of Section 21
(“stone” as called in Microfiche No. 89-533B05) said corner also being the
Southeast corner of said Bowman, et al. tract;

Thence from said starting point North 00 deg. 49’ 46” West with the centerline
of Union Boulevard and the East line of said Section 21 a distance of 579.11
feet to a railroad spike set for a new corner, said spike being the true point
of beginning for the herein described tract;

Thence from said true point of beginning North 89 deg. 55’ 47” West with new
division line through said Bowman, et al. tract parallel with the North line of
said tract a distance of 692.33 feet (passing a iron pin found at 50.01 ft. at
the West right of way of Union Boulevard) to an iron pin set for a new corner;

Thence Southwestwardly with new division line through said Bowman, et al. tract
along a curve to the right having a radius of 55.00 ft. for an arc distance of
86.39 ft., a central angle of 90 deg. 00’ 00” the chord of which bears South 45
deg. 04’ 13” West a distance of 77.78 ft. to an iron pin set for a new corner;

Thence North 89 deg. 55’ 47” West with new division line through said Bowman, et
al. tract parallel with the North line of said tract a distance of 54.14 ft. to
an iron pin set for a new corner;

Thence South 00 deg. 49’ 46” East with new division line through said Bowman et
al. tract parallel with the centerline of Union Boulevard, a distance of 524.01
ft. to an iron pin set for a new corner in the North line of the land conveyed
to Carl Bowman, Trustee by deed recorded in Microfiche No. 85-520A12;

Thence North 89 deg. 55’ 22” West with the North line of said Bowman, Trustee
tract a distance of 589.44 ft. to an iron pipe found at the Southwest corner of
said Bowman, et al. tract;

Thence North 00 deg. 48’ 13” West with the East line of the land conveyed to the
City of Englewood, Ohio by deed recorded in Microfiche No. 80-78D02 a distance
of 638.95 ft. to an iron pin found at the Southwest corner of the land conveyed
to Englewood Precision, Inc. by deed recorded in Microfiche No. 89-586C03;

Thence South 89 deg. 55’ 47” East with the South line of said tract a distance
of 1091.17 ft. to an iron pin found;

 

Exhibit B-5



--------------------------------------------------------------------------------

Thence North 00 deg. 04’ 13” East with said tract a distance of 20.00 ft. to an
iron pin set;

Thence South 89 deg. 55’ 47” East continuing with the South line of said tract a
distance of 300.00 ft. (passing an iron pin found at 249.99 ft. at the West
right of way line of Union Boulevard) to a railroad spike found in the
centerline of Union Boulevard;

Thence South 00 deg. 49’ 46” East with the centerline of Union Boulevard and the
East line of said Section 21 a distance of 80.01 ft. to the true point of
beginning, containing 10.010 acres (including 0.092 acres contained in the
highway easement to the State of Ohio, recorded in Microfiche No. 70-56E04).

This description prepared by McDougall Associates based on a survey made by
same.

All iron pin set are 30” X 5/8” capped McDougall Assoc.”

Bearings are based on the South line of Microfiche No. 89-586C03.

EXCEPTING THEREFROM Lauricella Court as dedicated in Plat Book 169, Page 8 of
Montgomery County Records.

PPN: M57-00308-0029

PARCEL 2:

Situated in the Northeast Quarter of Section 21, Town 5, Range 5 East, City of
Englewood, County of Montgomery, State of Ohio, and being a part of the 40.848
acre (by deed) tract conveyed to Mildred E. Bowman, et al., by deed recorded in
MF 80-178A01 and by deed recorded in MF 89-533B05 of the Deed Records of
Montgomery County, Ohio and being a tract more particularly described as
follows:

Beginning at a spike in the center line of Union Blvd. at the Southeast corner
of the Northeast Quarter of Section 21, said spike also being the Southeast
corner of the Bowman et al. tract;

Thence North 89 deg. 55’ 22” West along the South line of the Northeast Quarter
of Section 21, said line also being the South line of the Bowman et al. tract,
said line also being the North line of Millwood Village Section One and Millwood
Section Four, a distance of 802.33 feet (passing a Riancho capped iron pin found
at 50.01 feet at the West right of way line on Union Blvd.) to the Southwest
corner of said Bowman et al. tract, said point also being the Southwest corner
of the land conveyed to Englewood Manor, Inc. by deed recorded in MF 95-576C02,
witness a McDougall capped iron pin found South 81 deg. 22’ 55” East a distance
of 0.35’ from said corner;

 

Exhibit B-6



--------------------------------------------------------------------------------

Thence North 00 deg. 49’ 46” West along the West line of said Bowman et al.
tract, said line also being the East line of the said Englewood Manor Inc. tract
a distance of 524.01 feet to a McDougall capped iron pin found;

Thence South 89 deg. 55’ 47” East along the North line of said Bowman et al.
tract, said line also being the South right of way line of Lauricella Court as
recorded in PB 169, Pg. 8, a distance of 54.14 feet to a McDougall capped iron
pin found;

Thence Northeastwardly along the North line of the said Bowman et al. tract,
said line also being the South right of way line of Lauricella Court along a
curve to the left having a radius of 55.00 feet for an arc distance of 86.39
feet, a central angle of 90 deg. 00’ 00”, the chord of which bears North 45 deg.
04’ 13” East for a distance of 77.78 feet to an iron pin found;

Thence South 89 deg. 55’ 47” East along the North line of said Bowman et al.
tract, said line also being the South right of way line of Lauricella Court for
a distance of 692.33 feet (passing an iron pin found at 642.32 feet at the West
right of way line of Union Blvd.) to a pk nail found in the center line of Union
Blvd.;

Thence South 00 deg. 49’ 46” East along the East line of the said Bowman et al.
tract, said line also being the center line of Union Blvd., and also being the
East line of Section 21 for a distance of 579.11 feet to the place of beginning.

Containing 10.541 acres, more or less, including 0.665 acres in the highway
easement to the City of Englewood recorded in MF 90-56E04.

This description is based upon a field survey conducted by Ronald Lee Hedden,
Registered Surveyor, Ohio License No. S-7630, on May 8, 2006.

PPN: M57-00308-0002

Jamestown

Situated in the Village of Jamestown and Silvercreek Township, Virginia Military
Survey Number 3911, and being all the lands as conveyed by deed to Heathergreene
II, Inc., as recorded in Volume 116, Page 743 of the Greene County Official
Records and being more particularly described as follows:

Commencing for reference at a mag nail set at the intersection of the
centerlines of U.S, Route 35 and Hidden Creek Drive;

Thence with the centerline of (IS. Route 35 North 66 deg. 53’ 50” West 400.82’
to the corner of Jeffrey A. Kirn etal Trustees’ 28.368 acre tract (Official
Record 527, Page 820), and being the true point of beginning for this herein
described;

Thence with the prolongation of said centerline North 66 deg. 53’ 50” West
180.27’ to a mag nail set at an angle point in said centerline;

 

Exhibit B-7



--------------------------------------------------------------------------------

Thence continuing with said centerline North 62 deg. 27’ 27” West 36.08 to a mag
nail set at the corner of Johnnie R. &. Lavine Ann Paul’s 2.147 acre tract
(Official Record 1055, Page 577),

Thence with Paul’s Easterly line North 47 deg. 28’ 32” East 395.51’ to a 1” O.D.
pipe found in the line of said Kirn’s 28.368 acre tract and in the Corporation
line of the Village of Jamestown;

Thence with Kirn’s line and said Corporation line South 61 deg. 41’ 50” East
540,59’ to a 1” O.D. pipe found;

Thence continuing, in part with said Corporation line and with the line of said
Kirn’s 28.368 acre tract South 47 deg. 23’ 17” West (passing an iron pin set at
32.96’) 372.82’ to the true point of beginning.

Containing 4.566 acres of land, more or less.

The above described 4.566 acre tract contains 4.383 acres in the Village of
Jamestown and 0.183 acres in Silvercreek Township.

This survey is based upon a field survey conducted by R. Douglas Sutton, Ohio
Professional Surveyor No. 7124 in June, 2001.

Iron pins referred to as set are 5/8” diameter steel and 30” in length with
yellow cap stamped “Clinco & Sutton”.

Bearings are based upon an assumed azimuth and are for angular measurement
purposes only.

Recorded in Volume 32, Page 304 of the Greene County Surveyor’s Records.

PPN: 327-0001-0009-0-0040-00 &326-0001-0001-0-0015-00

Middletown

PARCEL 1:

Situated in the City of Middletown, County of Butler and State of Ohio:

And known as being a part of Lot 11357 of the City of Middletown, Butler County,
Ohio and being more particularly described as follows:

Beginning at the Northwest corner of Lot 15781, Terrace Hills, Section 4 (Plat
Book 27, Page 45);

 

Exhibit B-8



--------------------------------------------------------------------------------

Thence along the West line of Lot 11357, North 04 deg. 41’ 00” East a distance
of 632.44 feet;

Thence leaving said West line, South 85 deg. 19’ 00” East a distance of 70.00
feet;

Thence South 04 deg. 41’ 00” West a distance of 278.30 feet;

Thence South 85 deg. 19’ 00” East a distance of 96.00 feet;

Thence North 04 deg. 41’ 00” East a distance of 50.00 feet;

Thence South 85 deg. 19’ 00” East a distance of 68.37 feet;

Thence South 75 deg. 19’ 00” East a distance of 36.18 feet;

Thence South 04 deg. 41’ 00” West a distance of 50.77 feet;

Thence South 75 deg. 19’ 00” East a distance of 262.54 feet;

Thence South 12 deg. 47’ 35” West a distance of 135.62 feet;

Thence South 59 deg. 39’ 40” East a distance of 28.26 feet;

Thence South 85 deg. 29’ 07” East a distance of 530.19 feet to the East line of
Lot 11357;

Thence along said East line South 04 deg. 22’ 55” West a distance of 601.89 feet
to the Northeast corner of the aforementioned Terrace Hills Subdivision;

Thence along the Northerly line of said Terrace Hills the following Two
(2) Courses and distances:

1) North 59 deg. 35’ 30” West a distance of 394.50 feet;

2) North 64 deg. 17’ 00” West a distance of 763.74 feet to the point of
beginning.

Containing 11.738 acres more or less, but subject to all legal highways.

PARCEL 2:

Situated in the City of Middletown, County of Butler and State of Ohio:

And known as being all that certain piece, parcel or lot of land situate in the
City of Middletown, Butler County, Ohio, including Part of Lot Number 12708 of
Terrace Hills (Part One) as recorded in Plat Book 20, Page 14 and Part of City
Lot Number 11357, being more particularly bounded and described as follows:

 

Exhibit B-9



--------------------------------------------------------------------------------

Beginning at a point on the Southwesterly right of way of Miller Road (55 feet
wide), said point also being in common with the Terrace Hills Subdivision as
recorded in Plan Book 20, Page 14, said point also being the Northernmost point
of lands herein described;

Thence along the Southwesterly side of Miller Road South 35 deg. 10’ 11” East,
distance of 222.75 feet to a point;

Thence leaving said road and along lands of Clifford Schroff South 04 deg. 22’
58” West, a distance of 434.16 feet to a point;

Thence leaving said lands and along lands of The Church of God Retirement
Communities, Inc. North 85 deg. 29’ 07” West, a distance of 530.19 feet to a
point;

Thence along the same North 59 deg. 39’ 40” West, a distance of 28.26 feet to a
point;

Thence North 12 deg. 47’ 35” East, a distance of 135.62 feet to a point;

Thence leaving said lands South 75 deg. 19’ 00” East, a distance of 50.41 feet
to a point;

Thence North 12 deg. 44’ 24” East, a distance of 161.47 feet to a point;

Thence South 77 deg. 15’ 36” East, a distance of 99.40 feet to a point;

Thence North 12 deg. 44’ 24” East, a distance of 308.94 feet to a point on the
aforementioned Terrace Hills Subdivision;

Thence along the same South 84 deg. 51’ 56” East, a distance of 18.47 feet to a
point;

Thence South 56 deg. 25’ 48” East, a distance of 92.00 feet to a point;

Thence North 56 deg. 34’ 26” East; a distance of 100.05 feet to the point or
place of beginning, be the same more or less, but subject to all legal highways.

Containing 5.445 Acres or 237,206.090 square feet, more or less.

PARCEL 3:

Situated in the City of Middletown, County of Butler and State of Ohio:

And known as being a part of Lot No. 11, 346 in the First Ward and being a part
of a 6.89 acre tract conveyed to Delma Campbell being then in Section 12,
Township 1, Range 4 North, of Lemon Township and recorded in Volume 544, Page
371 of the Records of Butler County, Ohio:

Beginning at an iron rod at the Northeast corner of Lot No. 11, 347 which is
located by measuring from the Southwest corner of said Section 12, North 3 deg.
38’ East 2810.94 feet;

Thence South 86 deg. 23’ East 831.10 feet;

 

Exhibit B-10



--------------------------------------------------------------------------------

Thence North 33 deg. 14’ East 158.7 feet to the place of beginning;

Thence from the place of beginning and with the North line of Lot No. 11, 347,
North 85 deg. 20’ West 306 feet to a corner fence post;

Thence with the Westerly line of Tract North 24 deg. 44’ West 146.36 feet to a
corner fence post set in concrete;

Thence partly with the Southeasterly line of Lot No. 11, 345 North 57 deg. 49’
East 243.20 feet to an iron pipe in the Westerly line of a 50 feet easement for
street purposes;

Thence with the Westerly line of existing easement for street South 45 deg. 27’
East 123.45 feet to an iron pipe;

Thence South 21 deg. 33’ East 208.87 feet to an iron pipe;

Thence South 33 deg. 14’ West 7.89 feet to the iron rod, place of beginning.

Containing 1.511 acres.

PARCEL 4:

Situated in the City of Middletown, County of Butler and State of Ohio:

And known as being all that certain piece, parcel or lot of land situate in the
City of Middletown, Butler County, Ohio, being more particularly bounded and
described as follows:

Beginning at a point on the Easterly right of way of Kreiger Street (65 feet
wide), said point also being in common with the Terrace Hills Subdivision as
recorded in Plan Book 20, Page 14, said point also being the Northwesterly point
of lands herein described;

Thence along lands the Terrace Hills Subdivision South 84 deg. 51’ 56” East, a
distance of 707.37 feet to a point;

Thence leaving said lands South 12 deg. 44’ 24” West, a distance of 308.94 feet
to a point;

Thence North 77 deg. 15’ 36” West, a distance of 99.40 feet to a point;

Thence South 12 deg. 44’ 24” West, a distance of 161.47 feet to a point;

Thence North 75 deg. 19’ 00” West, a distance of 50.41 feet to a point;

Thence along lands of The Church of God Retirement Communities the following
(8) Courses and distances:

 

Exhibit B-11



--------------------------------------------------------------------------------

(1) North 75 deg. 19’ 00” West, a distance of 262.54 feet to a point;

(2) North 04 deg. 41’ 00” East, a distance of 50.77 feet to a point;

(3) North 75 deg. 19’ 00” West, a distance of 36.18 feet to a point;

(4) North 85 deg. 19’ 00” West, a distance of 68.37 feet to a point;

(5) South 04 deg. 41’ 00” West, a distance of 50.00 feet to a point;

(6) North 85 deg. 19’ 00” West, a distance of 96.00 feet to a point;

(7) North 04 deg. 41’ 00” East, a distance of 278.30 feet to a point;

(8) North 85 deg. 19’ 00” West, a distance of 35.00 feet to a point on the
Easterly right of way of Kreiger Street (65 feet wide);

Thence along said right of way:

North 04 deg. 50’ 06” East, a distance of 117.69 feet to the point or place of
beginning, more or less, but subject to all legal highways.

Containing 5.836 acres or 254,238.997 square feet.

Oxford

Situated in the City of Oxford, Butler County, Ohio and being a part of Lot
No. 1668 of said

City bounded and described as follows:

Beginning at a point in the North line of Section 27, Town 5, Range 1 East, and
formerly of Oxford Township located 1570.82 feet West of the Northeast corner of
the Northwest Quarter of said Section;

Thence from said point of beginning South 0 deg. 53’ East 405.00 feet;

Thence South 88 deg. 54’ West parallel to the section lines 335.00 feet;

Thence North 0 deg. 53’ West 405.00 feet to a point in the North line of said
Section 27;

Thence North 88 deg. 54’ East 335.00 feet to the point of beginning, containing
3.115 acres, more or less.

PPN: H4100-119-000-009

Property Address:

 

Exhibit B-12



--------------------------------------------------------------------------------

6099 Fairfield Road

Oxford, OH 45056

Portsmouth

PARCEL I – 0.5684 ACRES:

Situated in the City of Portsmouth, County of Scioto and State of Ohio and known
as being more particularly described as follows:

And known as being part of Lots 310 and 311 in the Barr Addition to the Town of
Portsmouth as recorded in Volume P at Page 298 and part of Lot 312 of John
Clugsten’s Subdivision of Outlot No. 19 in the Town of Portsmouth as recorded in
Plat Book 1 at Page 27, and beginning at an iron rebar found (P.S.7519) marking
the intersection of the West line of Chillicothe Street with the North line of
Eighth Street;

Thence with the said North line of Eighth Street, South 89 deg. 55’ 06” West,
229.90 to a drill hole in a concrete sidewalk found marking the true point of
beginning for the parcel described herein;

Thence continuing with the said North line of Eighth Street, South 89 deg. 55’
06” West, 118.18 feet to an 5/8-inch rebar (30-inch long) with i.d. cap set
marking the intersection of the said North line of Eighth Street and the East
line of a 16.5 feet wide alley;

Thence leaving the said North line of Eighth Street and with the said East line
of a 16.5 feet wide alley, North 00 deg. 04’ 44” West, 266.75 feet to a mag nail
found marking the intersection of the said East line of a 16.5 feet wide alley
and the South line of Ninth Street;

Thence leaving the said East line of a 16.5 feet wide alley and with the said
South line of Ninth Street, North 89 deg. 56’ 26” East, 98.30 feet to a drill
hole in a concrete curb found;

Thence leaving the said South line of Ninth Street and through the said Lot 310,
South 00 deg. 02’ 58” East, 90.68 feet to the back of a concrete curb;

Thence continuing through the said Lot 310 and through the said Lot 311, South
89 deg. 57’ 02” West, 16.90 feet to a drill hole found in concrete;

Thence continuing through the said Lot 311, South 00 deg. 02’ 58” East, 13.39
feet to the back of a concrete curb;

Thence continuing through the said Lot 311 and through the said Lot 312, South
30 deg. 42’ 47” West, 46.24 feet to an angle point in a concrete curb at the
back of curb;

Thence continuing through the said Lot 312, South 00 deg. 20’ 55” East, 50.99
feet to a drill hole found in concrete;

Thence continuing through the said Lot 312 and through the said Lot 297, South
89 deg. 58’ 33” East, 37.51 feet to a drill hole found in concrete;

 

Exhibit B-13



--------------------------------------------------------------------------------

Thence continuing through the said Lot 297, North 00 deg. 01’ 27” East, 12.29
feet to a point;

Thence continuing through the said Lot 297 and with the said face of brick of
the hospital building, South 89 deg. 58’ 33” East, 30.90 feet to a corner of the
hospital building;

Thence continuing through the said Lot 297 and continuing with the said face of
brick of the hospital building, South 00 deg. 01’ 27” West, 33.37 feet to a
corner of the said hospital building;

Thence continuing through the said Lot 297 and continuing with the said face of
brick of the hospital building, North 89 deg. 58’ 33” West, 8.03 feet to a
corner of the said hospital;

Thence continuing through the said Lot 297 and continuing with the said face of
brick of the hospital building, South 00 deg. 01’ 27” West, 50.75 feet to the
point of beginning.

Containing 0.5684 acres of land.

Bearings assumed to denote angles.

Being all of Tax Parcels No. 29-0990.000, No. 29-0989.000 and No. 29-1176.000,
No. 29-1175.000, No. 29-0991.001, No. 29-0991.000 and No. 29-1238.000.

Being more particularly described and delineated on a plat attached hereto and
made a part hereof, and on file in the Scioto County Engineer’s Office.

Aforesaid references recorded among the land records of Scioto County, Ohio.

PARCEL II – 1.53211 ACRES:

Situated in the City of Portsmouth, County of Scioto and State of Ohio and being
more particularly described as follows:

And known as being all of Lots 1, 2, 3, 4, 5 and 6 of the Elizabeth Kinney
Subdivision as recorded in Plat Book 1A at Page 150, part of Lot 297 of the
Widow & Heirs of David King deceased subdivision of Outlot No. 20 & Inlot No. 4
in the Town of Portsmouth as recorded in Plat Book 1 at Page 17, part of Lot 312
of John Clugsten’s Subdivision of Outlot No. 19 in the Town of Portsmouth as
recorded in Plat Book 1 at Page 27, part of Lots 310 and 311 of the Barr
Addition to the Town of Portsmouth as recorded in Volume P at Page 298 and all
of a 16.50 feet wide alley as vacated by Ordinance Number 55 as recorded in
Volume 301 at Page 506 and beginning at a 5/8-inch rebar with i.d. cap found
(P.S. 7519) marking the intersection of the West line of Chillicothe Street with
the North line of Eighth Street;

Thence with the said North line of Eighth Street, South 89 deg. 55’ 06” West,
229.90 feet to a drill hole in a concrete sidewalk found;

 

Exhibit B-14



--------------------------------------------------------------------------------

Thence leaving the said North line of Eighth Street and through said Lot 297 and
with the face of brick of the hospital building, North 00 deg. 01’ 27” East,
50.75 feet to a corner of the said hospital building;

Thence continuing through said Lot 297 and with the said brick face of the
hospital building, South 89 deg. 58’ 33” East, 8.03 feet to a corner of the said
hospital building;

Thence continuing through said Lot 297 and with the said brick face of the
hospital building, North 00 deg. 01’ 27” East, 33.37 feet to a corner of the
said hospital building;

Thence continuing through said Lot 297 and with the said brick face of the
hospital building, North 89 deg. 58’ 33” West, 30.90 feet point;

Thence leaving the said brick face of the hospital building and continuing
through said Lot 297, South 00 deg. 01’ 27” West, 12.29 feet to a drill hole
found in concrete;

Thence continuing through said Lot 297, through said Lot 312 and with the said
brick face of the hospital building, North 89 deg. 58’ 33” West, 37.51 feet to a
drill hole found in concrete;

Thence continuing through said Lot 312, North 00 deg. 20’ 55” West, 50.99 feet
to an angle point in a concrete curb at the back of curb;

Thence continuing through said Lot 312 and through said Lot 311, North 30 deg.
42’ 47” East, 46.24 feet to the back of a concrete curb;

Thence continuing through said Lot 311, North 00 deg. 02’ 58” West, 13.39 feet
to a drill hole found in concrete;

Thence continuing through said Lot 311 and through said Lot 310, North 89 deg.
57’ 02” East, 16.90 feet to the back of a concrete curb;

Thence continuing through said Lot 310, North 00 deg. 02’ 58” West, 90.68 feet
to a drill hole found in the top of a concrete curb in the South line of Ninth
Street;

Thence with the said South line of Ninth Street, North 89 deg. 56’ 26” East,
67.28 feet to a drill hole found marking the intersection of the said South line
of Ninth Street with the West line of a 16.50 feet wide alley;

Thence leaving the said South line of Ninth Street and with the said West line
of a 16.50 feet wide alley, South 00 deg. 07’ 40” East, 107.66 feet to a drill
hole in a concrete sidewalk found marking the Southwest corner of said 16.50
feet wide alley;

 

Exhibit B-15



--------------------------------------------------------------------------------

Thence with the South line of the said 16.50 feet wide alley, North 89 deg. 55’
54” East, 16.50 feet to a drill hole in a concrete parking lot found marking the
Southeast corner of said 16.50 feet wide alley;

Thence with the East line of the said 16.50 feet wide alley, North 00 deg. 07’
40” West, 107.66 feet to a drill hole in the top of a concrete curb found in the
said South line of Ninth Street;

Thence leaving the said East line of a 16.5 feet wide alley and with the said
South line of Ninth Street, North 89 deg. 56’ 26” East, 166.44 feet to a drill
hole in a concrete sidewalk found marking the intersection of the said South
line of Ninth Street with the said West line of Chillicothe Street;

Thence leaving the said South line of Ninth Street and with the said West line
of Chillicothe Street, South 00 deg. 00’ 55” West, 266.62 feet to the point of
beginning.

Containing 1.5231 acres of land.

Being all of Tax parcels 29-0194.000 (0.0444 acres), 29-0195.000 (0.0637 acres),
29-0196.000 (0.2548 acres), 29-0197.000 (0.1671 acres), 29-0986.000 (0.0481
acres), 29-0987.000 (0.3027 acres), 29-0988.000 (0.1505 acres), 29-1173.000
(0.1023 acres), 29-1174.000 (0.0537 acres), 29-1177.000 (0.1117 acres),
29-0991.002 (0.0413 acres), 29-1175.001 (0.0172 acres) and 29-1238.002(0.1656
acres).

Bearings assumed to denote angles.

Being more particularly described and delineated on a plat attached hereto and
made a part hereof, and on file in the Scioto County Engineer’s Office.

Aforesaid references recorded among the land Records of Scioto County, Ohio.

PARCEL III:

Tract I:

Situate in the City of Portsmouth, County of Scioto and State of Ohio:

And known as being a part of Inlots Numbers 328 and 329 of the Barr Addition to
said city as said lots are known and designated by said numbers respectively and
described on the plat of said addition as recorded in Book P, Page 298 of the
record of deeds of said county, that are bounded and described as follows:

Beginning at the Northwest corner of that part of Lot No. 328 conveyed by Horace
Leet and wife to Margaret Hoss on the 20th day of July 1897, and 76-1/2 feet
West of the Northeast corner of said Lot No. 328 in the South line of Ninth
Street;

Thence West along the South line of Ninth Street 30 feet;

 

Exhibit B-16



--------------------------------------------------------------------------------

Thence South parallel with the East and West lines of said Lot 107 feet 3
inches, more or less, to the rear line of said Lot 329;

Thence East along the rear lines of said Lots 329 and 328, 30 feet;

Thence North along the West line of that part of said Lot No. 328 conveyed to
said Margaret Hoss, as aforesaid, 107 feet 3 inches, more or less, to the
beginning.

Being the West 6 feet front of Lot 328 and the East 24 feet front of Lot
No. 329, in all, 30 feet front on the South side of Ninth Street and extending
back and South the same width to the rear of said lots.

Tract 2:

Situate in the City of Portsmouth, County of Scioto and State of Ohio:

And known as being the East 46 1/2 feet of Lot 328 of the Barr Addition to the
City of Portsmouth, Ohio, having a frontage of 46 1/2 feet on the South side of
Ninth Street and extending back and South 107 1/2 feet.

Being all of Tax Parcels No. 29-0314.000 and No. 29-0268.000

Tract 3:

Situate in the City of Portsmouth, County of Scioto and State of Ohio:

And known as being a part of Lot No. 329 in the Barr Addition to said City of
Portsmouth, beginning at a stake in the South line of Ninth Street, 28 feet 6
inches East of the Southeast corner of Ninth Street and Washington Street;

Thence East with the South line of Ninth Street and North line of said Lot
No. 329, 30 feet to a stake;

Thence South and parallel with the East and West line of said Lot No. 329, 107
feet 3 inches to the South line of said Lot No. 329;

Thence West with the South line of said Lot No. 329, 30 feet to a stake;

Thence North and parallel with the East and West line of said Lot No. 329, 107
feet 3 inches to the place of beginning.

Being all of Tax parcel No. 29-0006.000

PARCEL IV:

Situate in the City of Portsmouth, County of Scioto and State of Ohio:

And known as being all that part of Lot No. 329 in the Barr Addition to the City
of Portsmouth, Scioto County, Ohio, that is contained within the following lines
and boundaries.

 

Exhibit B-17



--------------------------------------------------------------------------------

Beginning at the Northwest corner of said Lot No. 329 and the Southeast corner
of ninth and Washington Streets;

Thence East along the South line of Ninth Street, 28 feet and 6 inches;

Thence South 107 feet 3 inches to the South line of said lot;

Thence West along the South line of Washington Street;

Thence North on the East line of Washington Street 107 feet 3 inches to the
beginning.

Being all of Tax Parcel No. 29-0779.000

PARCEL V:

Situate in the City of Portsmouth, County of Scioto and State of Ohio:

And known as being all that part of Lot Number Three Hundred Twenty-eight
(328) in the Barr Addition to the City of Portsmouth, Scioto County, Ohio, that
is included in the following lines and boundaries.

Beginning Forty-six and One-Half (46-1/2) feet West of the Northeast corner of
said Lot 328 on the South line of Ninth Street, and the Northwest corner of that
part of said lot heretofore conveyed to Eugene M. Funk by Horace Leet and wife,
May 26, 1896;

Thence West on the South line of Ninth Street Thirty (30) feet;

Thence South One Hundred Seven (107) feet and Three (3) inches more or less to
the rear of said lot;

Thence East along the rear line of said Lot Thirty (30) feet;

Thence North along the West line of that part of said lot conveyed to Eugene M.
Funk, as aforesaid, One Hundred Seven (107) feet and Three (3) inches more or
less to the place of beginning.

Being all of Tax Parcel No. 29-0030.000

Riverside

Parcel No. 1:

Situated in the City of Cincinnati, County of Hamilton, and State of Ohio:

Including Lots 10, 11 and 14 and parts of Lots 13, 15 and 18 and part of vacated
Leland Avenue, of Eliza W. Lord’s Subdivision, as recorded in Plat Book 6, Page
7 of the Hamilton County, Ohio Records and Lots 34, 35; 36, 37, 41, 42, 43, 46,
47, 48, 52, 53, 54, 55 and 56 of Charles Fleischmann’s Subdivision, as recorded
in Plat Book 10, Page 59 of the Hamilton County, Ohio Records, described as
follows:

 

Exhibit B-18



--------------------------------------------------------------------------------

Beginning in the Northerly line of Lilienthal Avenue, at the Southeasterly
corner of said Lot 11;

Thence South 41 deg. 45’ 20” West, along the North line of Lilienthal Avenue, a
distance of 258.64 feet;

Thence North 17 deg. 45’ 25” West, a distance of 150.00 feet;

Thence South 88 deg. 15’ West, a distance of 337.00 feet;

Thence South 10 deg. 33’ East, a distance of 120.18 feet to the Northerly line
of Leland Avenue;

Thence South 69 deg. 30’ West, along the Northerly line of Leland Avenue, a
distance of 72.47 feet;

Thence North 12 deg. 43’ 30” West, a distance of 144.71 feet;

Thence South 88 deg. 15’ West, a distance of 114.00 feet to the West line of
said Eliza W. Lord’s Subdivision and the East line of said Charles Fleischmann’s
Subdivision;

Thence South 0 deg. 55’ 30” West, along the East line of said Charles
Fleischmann’s Subdivision, a distance of 150.00 feet to the Northerly line of
Leland Avenue;

Thence Westwardly, Northwardly and Eastwardly along the Northerly line of Leland
Avenue and along the Northerly, Easterly and Southerly line of Henrietta Avenue,
a distance of 851.48 feet to the Westerly line of said Eliza W. Lord’s
Subdivision;

Thence North 0 deg. 55’ 30” East, along the West line of said Eliza W. Lord’s
Subdivision and along the Easterly line of Henrietta Avenue, a distance of 25.30
feet to the Southerly Fine of Hillside Avenue;

Thence along the Southerly line of Hillside Avenue, North 57 deg. 46’ 52” East,
a distance of 19.29 feet and North 58 deg. 55’ East, a distance of 30.85 feet;

Thence South 29 deg. 21’ East, a distance of 100.00 feet;

Thence North 58 deg. 55’ East, a distance of 250.00 feet;

Thence North 29 deg. 21’ West a distance of 100.00 feet to the Southerly line of
Hillside Avenue;

Thence North 58 deg. 55’ East, along the Southerly line of Hillside Avenue, a
distance of 63.53 feet;

 

Exhibit B-19



--------------------------------------------------------------------------------

Thence South 29 deg. 21’ East a distance of 100.00 feet;

Thence North 58 deg. 55’ East a distance of 50.00 feet;

Thence South 29 deg. 21’ East, a distance of 25.79 feet;

Thence North 72 deg. 35’ East, a distance of 51.08 feet;

Thence South 29 deg. 21’ East, a distance of 75.86 feet;

Thence North 72 deg. 14’ 35” East, a distance of 210.48 feet to the Westerly
line of Lilienthal Avenue;

Thence along the Westerly line of Lilienthal Avenue, South 1 deg. 25’ West, a
distance of 120.00 feet and South 17 deg. 45’ 25” East, a distance of 144.58
feet to the place of beginning.

PPN: 156-0056-0015 & 16 cons.; 156-0056-0017, 18 & 19 cons.; 157-0060-0066 thru
76 & 81 thru 84 cons; 157-0060-0077; 157-0060-0078, 79, 80, 159 & 180 cons.

Parcel No. 2:

Situated in the City of Cincinnati, County of Hamilton, and State of Ohio:

And known as being in Section 4, Township 3, Fractional Range 1, in the Miami
Purchase, and now in the City of Cincinnati, and bounded and described as
follows:

Being part of Lot No. 18 of Elizabeth W. Lord’s Subdivision in Riverside, as the
same is recorded in Plat Book 6, Page 7 of the Plat Records of Hamilton County,
Ohio and being more particularly described as follows:

Commencing at the intersection of the East line of said Lot 18 and the Northerly
line of Lilienthal Avenue;

Thence South 41 deg. 45’ 20” West, along the said Northerly line of Lilienthal
Avenue, a distance of 58.64 feet;

Thence North 17 deg. 25’ West, a distance of 104.79 feet to the place of
beginning;

Thence North 89 deg. 10’ West, a distance of 100.99 feet;

Thence North 17 deg. 58’ 30” West, a distance of 40.59 feet;

Thence North 88 deg. 15’ East, a distance of 100 feet;

Thence South 17 deg. 25’ East, a distance of 45.21 feet to the place of
beginning.

 

Exhibit B-20



--------------------------------------------------------------------------------

PPN: 157-0060-00185

Parcel No. 3:

Situated in the City of Cincinnati, County of Hamilton, and State of Ohio:

And known as being in Section 4, Township 3, Fractional Range 1, City of
Cincinnati, Hamilton County, Ohio and being a part of Lot 18 of Elizabeth W.
Lord’s Subdivision in Riverside as the same is recorded in Plat Book 6, Page 7
of the Plat Records of Hamilton County, Ohio, and being more particularly
described as follows:

Commencing at the intersection of the East line of said Lot 18 and the Northerly
line of Lilenthal Avenue;

Thence South 41 deg. 45’ 20” West along the Northerly line of Lilenthal Avenue,
a distance of 58.64 feet to the real point of beginning;

Thence along the Northerly line of Leland Avenue, North 89 deg. 10’ West 100.00
feet;

Thence North 17 deg. 56’ West, 105.11 feet;

Thence South 89 deg. 10’ East, 100.99 feet;

Thence South 17 deg. 25’ East, 104.79 feet to the point of beginning and
containing 0.230 acres of land.

PPN: 157-0060-0133 & 134

Parcel No. 4:

Situated in the City of Cincinnati, County of Hamilton, and State of Ohio:

And known as being in Section 4, Township 3, Fractional Range 1 of the Miami
Purchase and being part of Lot 18 of Elizabeth W. Lord’s Subdivision of
Riverside as per plat recorded in Plat Book 6, Page 7 of Hamilton County, Ohio,
and more particularly described as follows:

Beginning at a point in the Northerly line of Leland Avenue, 158.64 feet
Westwardly measured along the Northerly line of Lilienthal Avenue and Leland
Avenue from the point of intersection of the Easterly line of Lot No. 18 of said
Elizabeth W. Lord’s Subdivision aforesaid and the Northerly line of Lilienthal
(formerly Maxwell Avenue); from said point North 17 deg. 56’ West, 145.70 feet
to a point;

Thence South 88 deg. 15’ West, 50 feet to a point;

Thence South 18 deg. 13’ East, 143.55 feet to a point in the Northerly line of
Leland Avenue;

 

Exhibit B-21



--------------------------------------------------------------------------------

Thence Eastwardly along the Northerly line of Leland Avenue, 50 feet to a point
and the place of beginning.

PPN: 157-0060-0143

Parcel No. 5:

Situated in the City of Cincinnati, County of Hamilton and State of Ohio:

And known as being in Hamilton County, State of Ohio, in Section 4, Town 3,
Fractional Range 1, Miami Purchase, in the City of Cincinnati and being part of
Lot No. 18 of Elizabeth W. Lord’s Subdivision in Riverside as the same is
recorded in Plat Book 6, Page 7 of the Recorder’s Office, Hamilton County, Ohio
and being more particularly described as follows:

Beginning at a point in the Northerly line of Leland Avenue, which point is
336.82 feet Eastwardly from the point of intersection of the Northerly line of
Leland Avenue and the Easterly line of Fleischmann’s Subdivision, measuring
along the Northerly line of Leland Avenue;

Thence North 18 deg. 28’ West 121.96 feet to a point;

Thence North 88 deg. 15’ East 45 feet to a point;

Thence South 18 deg. 13’ East 134.60 feet to a point in the Northerly line of
Leland Avenue;

Thence Westwardly along the Northerly line of Leland Avenue 50 feet to the place
of beginning.

PPN: 157-0060-0145

Parcel No. 6:

Situated in the City of Cincinnati, County of Hamilton, and State of Ohio:

And known as being in Section 4, Township 3, Fractional Range 1, Miami Purchase,
City of Cincinnati, Hamilton County, Ohio and being a part of Lot 18 of
Elizabeth W. Lord’s Subdivision in Riverside as the recorded in Plat Book 6,
Page 7 of Hamilton County, Ohio Plat Records:

Beginning at a point in the Northerly line of Leland Avenue, which point is
386.82 feet Eastwardly from the point of intersection of the Northerly line of
Leland Avenue and the Easterly line of Fleischmann’s Subdivision, measuring
along the Northerly line of Leland Avenue;

Thence North 18 deg. 28’ West, 134.06 feet to a point;

 

Exhibit B-22



--------------------------------------------------------------------------------

Thence North 88 deg. 15’ East 47 feet to a point;

Thence South 18 deg. 13’ East 143.55 feet to a point in the Northerly line of
Leland Avenue;

Thence Westwardly along the Northerly line of Leland Avenue 50 feet to the place
of beginning.

PPN: 157-0060-0146

Parcel No. 7:

Situated in the City of Cincinnati, County of Hamilton, and State of Ohio:

And known as being in Section 4, Fractional Range 1, Town 3, Delhi Township, in
the City of Cincinnati Ohio and being a part of Lot No. 18 of Elisa W. Lord’s
Subdivision as recorded in Plat Book 6, Page 7, Hamilton County, Ohio Recorder’s
Office, and more particularly described as follows:

Beginning at a point in the Southerly line of Hillside Avenue, North 58 deg. 55’
East 250 feet from the intersection of the Southerly line of Hillside Avenue and
the Easterly line of C. Fleischmann’s Subdivision, as recorded in Plat Book 10,
Page 59, Hamilton County, Ohio Recorder’s Office;

Thence North 58 deg. 55’ East in the Southerly line of Hillside Avenue 50 feet;

Thence South 29 deg. 21’ East 100 feet;

Thence South 58 deg. 55’ West 50 feet;

Thence North 29 deg. 21’ West 100 feet to the place of beginning;

Together with an easement for driveway purposes over the following described
real estate:

Beginning at a point in the Southerly line of Hillside Avenue North 58 deg. 55’
East 350 feet from the intersection of the Southerly line of Hillside Avenue and
the Easterly line of C. Fleischman’s Subdivision, as recorded in Plat Book 10,
Page 59, Hamilton County, Ohio Recorder’s Office;

Thence North 58 deg. 55’ East in the Southerly line of Hillside Avenue 13.53
feet;

Thence South 29 deg. 21’ East 100 feet;

Thence South 58 deg. 55’ West 63.53 feet;

Thence North 29 deg. 21’ West 10 feet;

Thence North 58 deg. 55’ East 50 feet;

 

Exhibit B-23



--------------------------------------------------------------------------------

Thence North 29 deg. 21’ West 90 feet to the place of beginning, be the same
more or less, but subject to all legal highways.

PPN: 157-0060-0152

Parcel No. 8:

Situate in the City of Cincinnati, County of Hamilton and State of Ohio:

And known as being in Section 4, Township 3, Fractional Range 1, in the Miami
Purchase and now in the City of Cincinnati, and bounded and described as
follows:

Being part of Lot No. 18 of Eliza W. Lord’s Subdivision in Riverside as the same
is recorded in Plat Book No. 6, Page 7, of the Plat Records of Hamilton County,
Ohio, and being more particularly described as follows:

Beginning at a point in the Northerly line of Leland Avenue, which point
measured in the Northerly line of said Leland Avenue is 236.82 feet Eastwardly
from the intersection of the Northerly line of Leland Avenue and the Easterly
line of Fleischmann’s Subdivision;

Thence North 17 deg. 22’ 30” West 118.01 feet to a point;

Thence North 88 deg. 15’ East 50 feet to a point;

Thence South to a point in the Northerly line of Leland Avenue, 45’ East of the
place of beginning in the Northerly line of Leland Avenue;

Thence Westwardly along the Northerly line of Leland Avenue 45 feet to the point
and place of beginning.

PPN: 157-0060-0128

Parcel No. 9:

Situate in the City of Cincinnati, County of Hamilton and State of Ohio:

And known as being in Section 4, Township 3, Fractional Range 2, in Eliza W.
Lord’s Subdivision in Riverside as the same is recorded in Plat Book 6, Page 7
of the Plat Records of Hamilton County, Ohio and being more particularly
described as follows:

Beginning at a point in the Northerly line of Leland Avenue which point is
222.47 feet Easterly from the point of intersection of the Northerly line of
Leland Avenue and the Easterly line of Fleischmann’s Subdivision measured along
the Northerly line of Leland Avenue as now laid out and dedicated;

Thence Easterly along the Northerly line of Leland Avenue 14.35 feet to a point;

 

Exhibit B-24



--------------------------------------------------------------------------------

Thence North 17 deg. 22’ 30” West, 118.01 feet to a point from said point
Southerly along a straight line to a point in the Northerly line of Leland
Avenue said point being the place of beginning and being part of the same
property conveyed to John Castle by deed recorded in Deed Book 1488, Page 3.

PPN: 157-0060-0149

Parcel No. 10:

Situated in the State of Ohio, County of Hamilton, City of Cincinnati:

Beginning at a point in the Northerly line of Leland Avenue, which point is
286.82 feet Eastwardly from the point of intersection of the Northerly line of
Leland Avenue and the Easterly line of Fleischmann’s Subdivision measured along
the Northerly line of Leland Avenue;

Thence North 17 deg. 54’ West 111.74 feet to a point;

Thence North 88 deg. 15’ East 45 feet to a point;

Thence South 18 deg. 28’ East 121.96 feet to a point in the Northerly line of
Leland Avenue;

Thence Westwardly along the Northerly line of Leland Avenue 50 feet to the point
and place of beginning.

PPN: 157-0060-0126

Parcel No. 11:

Situate in the County of Hamilton, State of Ohio, Section 4, to Town 3,
Fractional Range 1, in Miami Purchase and now in the City of Cincinnati and
bounded and described as follows:

Being part of Lot No. 18 of Eliza W. Lords Subdivision in Riverside as the same
is recorded in Plat Book 6, Page 7 of the Plat Records of Hamilton County, Ohio,
and being more particularly described as follows, to-wit:

Beginning at a point in the Northerly line of Leland Avenue, which point is
281.82 feet Eastwardly from the intersection of the Northerly line of Leland
Avenue and Eastwardly line of Fleischmann’s Subdivision;

Thence Eastwardly along the Northerly line of Leland Avenue, 5 feet to a point;

Thence North 17 deg. 54’ West, 111.74 feet to a point, from said point
Southwardly on a straight line to the point and place of beginning.

PPN: 157-0060-0150

 

Exhibit B-25



--------------------------------------------------------------------------------

Riverview

Situated in Section 23, Town 3, Fractional Range 1, of the Miami Purchase,
Township of Delhi, County of Hamilton and State of Ohio:

And known as being a tract or land conveyed to The Home for Agecl of The
Evangelical and Reformed Church by deed recorded in Book 3190 Page 404 of The
Hamilton County Deed Records and being more particularly described as follows:

Starting at a point at the intersection of the centerline of Delhi Road and the
West line of Section 23;

Thence North 05 deg. 15’ 00” West with said West line a distance of 1388.60 feet
to a point;

Thence North 85 deg. 37’ 00” East a distance of 165.00 feet to a point;

Thence North 06 deg. 50’ 00” East a distance of 101.43 feet to a point in the
South right of way line of Bender Road and the true place of beginning of the
herein described tract;

Thence from said place of beginning with the South right of way line of Bender
Road the following Courses:

North 06 deg. 50’ 00” East a distance of 43.94 feet to a point;

Thence North 52 deg. 38’ 09” East a distance of 119.38 feet to a point;

Thence South 78 deg. 25’ 08” East a distance of 243.58 feet to a point;

Thence South 41 deg. 44’ 21” East a distance of 159.92 feet to a point;

Thence South 68 deg. 29’ 07” East a distance of 153.12 feet to a point;

Thence with the line of Tract I of The Sisters of Charity of Cincinnati as
recorded in R. L.

Certificate No. 46918 of said County’s Records the following Courses:

South 11 deg. 55’ 00” West a distance of 102.94 feet to a point;

Thence South 03 deg. 50 1 00” East a distance of 199.98 feet to a point;

Thence South 06 deg. 35’ 00” East a distance, of 171.60 feet to a point;

Thence South 85 deg. 25’ 00” West a distance of 25.08 feet to a point;

 

Exhibit B-26



--------------------------------------------------------------------------------

Thence South 04 deg. 32’ 00” East a distance of 590.06 feet to an iron pipe a
point A;

Thence North 82 deg. 52’ 00” West a distance of 544.46 feet to a point;

Thence North 04 deg. 11’ 47” West a distance of 1104.60 feet to the place of
beginning.

Containing 14.694 acres, more or less, subject, however, to all legal highways
and easements of record.

PPN: 540-0100-0458

Property Address: 5999 Bender Road, Cincinnati, OH

Three Rivers

TRACT 1:

Parcel 1—(Registered Land)—Auditor’s Parcel No. 570-0030-0272 Situate in
Sections 3 and 4, Town 1, Fractional Range 2, and being more particularly
described as follows:

From the Southwest corner of Registered Land Certificate No. 1945, South 87 deg.
44’ East along the South line of Registered Land Certification No. 1945, a
distance of 558.58 feet to a point;

Thence North 1 deg, 03’ East a distance of 50.78 feet to a point for the place
of beginning;

Thence continuing North 1 deg. 03’ East a distance of 1037.65 feet to a point;

Thence North 84 deg. 47’ East a distance of 176.08 feet to a point;

Thence South 70 deg. 35’ East a distance of 105.87 feet to a point;

Thence South 42 deg. 33’ East a distance of 142.46 feet to a point;

Thence South 18 deg. 36’ East a distance of 1020.81 feet to a point;

Thence North 87 deg. 44’ West a distance of 467.11 feet to a point;

Thence on a curve to the right, having a radius of 2305.00 feet, for a distance
of 25 feet to a point in the South line Registered Land Certificate No. 1945;

Thence South 87 deg. 44’ West along the South line of Registered Land
Certificate No. 1945, a distance of 50 feet to a point;

Thence in a Northerly direction on a curve to the left, having a radius of
2255.00 feet, for a distance of 23.98 feet to a point;

 

Exhibit B-27



--------------------------------------------------------------------------------

Thence continuing on a curve to the right, having a radius of 375 feet, for a
distance of 31.11 feet to a point;

Thence North 88 deg. 57’ West a distance of 201.31 feet to a point, the place of
beginning.

Parcel 2:

(Registered Land portion)—Auditor’s Parcel No. Part of 570-0040-0168 Situate in
Section 3 and 4, Town 1, Fractional Range 2, Being part of Lot No. 14 on the
Plat of Kirchheiner Subdivision, Block “B”, part 2, as recorded in Plat Book 7,
Page 32 of the Registered Land Records of Hamilton County, Ohio, and being more
particularly described as follows:

From the Northwest corner of Lot No. 4 of Block “B”, Section 1, Kirchheiner
Subdivision, South 2 deg. 16’ West along the West line of Lot No. 4 a distance
of 25 feet to a point in the South line of Registered Land Certificate No. 1945;

Thence North 87 deg. 44’ West along the said South line, a distance of 180 feet
to a point for the place of beginning;

Thence continuing North 87 deg. 44’ West along said South line, a distance of
94.35 feet to a point;

Thence in a Northerly direction on a curve to the left, having a radius of
2305.00 feet for a distance of 25 feet to a point;

Thence South 87 deg. 44’ East, a distance of 94.75 feet to a point;

Thence South 2 deg. 16’ West, a distance of 25 feet to a point, the place of
beginning.

Parcel 2:

(Unregistered Land portion)—Auditor’s Parcel No.: Part of 570-0040-0168 Situate
in Section 3, Town 1, Fractional Range 2, Miami Purchase, Miami Township,
Hamilton County, Ohio, and being a part of Lot 14 of the Plat of Kirchheiner
Subdivision, Block “B”, Part 2, as the same is recorded in Plat Book 88, Page
53, Hamilton County Recorder’s Office, and described as follows:

Beginning at a point in the North line of Jandaracres Drive at the Southeast
corner of said Lot 14;

Thence North 87 deg. 44’ West in the North line of Jandaracres Drive 79.23 feet;

Thence Northwestwardly in the Northerly line of Jandaracres Drive and in the
Westerly line of said Lot 14 on the arc of a circle curving to the right tangent
to the last described course and having a radius of 15 feet, a distance of 23.56
feet; the chord of said arc bears North 42 deg. 44’ West 21.21 feet;

 

Exhibit B-28



--------------------------------------------------------------------------------

Thence North 2 deg. 16’ East in the West line of said Lot 14 a distance of
161.05 feet;

Thence Northwardly in the West line of said Lot 14 on the arc of a circle
curving to the left tangent to the last described course and having a radius of
2305.00 feet a distance of 2194 feet to a point in the South line of the tract
of land described in Registered Land Certificate No. 1945, Hamilton County
Recorder’s Registered Land Records, the chord of said arc bears North 1 deg. 58
1 09” East 23.94 feet;

Thence South 87 deg. 44’ East in the South line of said last mentioned tract of
land 94.35 feet to a point in the East line of said Lot 14;

Thence South 2 deg. 16’ West in the East line of said Lot 14, a distance of
200.00 feet to the point of beginning.

Parcel 3:

(Unregistered Land)—Auditor’s Parcel No.: 570-0040-0279

Situate in Section 3, Township 1, F.R. 2, Miami Township, County of Hamilton,
State of Ohio, and being South of Registered Land Certificate No. 1945 and being
more particularly described as follows:

Beginning at a point in the South line of Registered Land Certificate No. 1945
at a point where it intersects with the West line of Lot No, 14, Kirchheiner
Subdivision, Block B, Part 2, recorded in Plat Book 7, Page 32, Registered Land
Records of Hamilton County, Ohio;

Thence in a Southerly direction along the West line of Lot No. 14 for a distance
of 23.95 feet to a point;

Thence South 2 deg. 16’ West a distance of 161.5 feet to a point;

Thence on a curve to the left having a radius of 15 feet for a distance of 23.56
feet to a point in the North line of Jandaracres Drive;

Thence North 87 deg. 44’ West along the North line of Jandaracres Drive for a
distance of 80 feet to a point;

Thence on a curve to the left having radius of 15 feet for a distance of 23.56
feet to a point in the East line of Lot 25, Kirchheiner Subdivision, Block B,
Part 3;

Thence along the East line of Lot No. 25, North 2 deg. 16 East a distance of
161.05 feet to a point;

 

Exhibit B-29



--------------------------------------------------------------------------------

Thence continuing along said East line for a distance of 13.90 feet to the South
line of Registered Land Certificate No. 1945;

Thence South 87 deg. 44’ East along said South line of Registered Land
Certificate No. 1945 to the place of beginning for this description.

TRACT 2:

Registered and Unregistered Land-Auditor’s Parcel No.: 570-0040-0517 Situate in
Section 3, Town 1, Fractional Range 2, Miami Township, Hamilton County, Ohio,
and being a part of Lot No. 15 of the Plat of Kirchheiner Subdivision, Block
“B”, Part 2 as recorded in Plat Book 88, Page 53, Hamilton County Recorder’s
office and being more particularly described as follows;

Beginning in a found 5/8 inch iron pin, said iron pin being in the Northeasterly
corner of said Lot No. 15, said point also being the true beginning point of the
7-11 Conveyance herein described;

Thence the following 5 courses:

1. In the Easterly line of said Lot No. 15, South 02 deg. 16’ 00” West, 47.68
feet to a set 5/8 inch iron pin; thence

2. In a new division line, South 72 deg. 07’ 58” West, 59.82 feet to a set 5/8
inch iron pin; thence

3. Continuing in said new division line, South 77 deg. 18 1 01” West, 35,02 feet
to a set 5/8 inch iron pin, said iron pin being in the Westerly line of said Lot
No. 15; thence

4. In said Westerly line of Lot No. 15, North 02 deg. 16’ 00” East, 77.32 feet
to a found 5/8 inch iron pin, said iron pin being in the Northwesterly corner of
said Lot No. 15; thence

5. In the Northerly line of said Lot No. 15, South 87 deg. 44’ 00” East, 90,00
feet to the true beginning point of the 7-11 Conveyance herein described.

Containing 5,720 square feet or 0.1313 Acres.

The Registered Land Portion of Lot No. 15 and the conveyance as described is as
follows:

Situate in Section 3, Town 1, Fractional Range 2, Miami Township Hamilton
County, Ohio and being a part of Lot No. 15 of the Plat of Kirchheiner
Subdivision, Block “B”, Part 2 as recorded in Plat Book 88, Page 53, Hamilton
County Recorder’s office, and being more particularly described as follows:

 

Exhibit B-30



--------------------------------------------------------------------------------

Beginning in a found 5/8 inch iron pin, said iron pin being in the Northeasterly
corner of said Lot No. 15, said point also being the true beginning point of the
Registered Land contained within the conveyance as described;

Thence the following 4 courses:

1. In the Easterly line of said Lot No. 15, South 02 deg. 16’ 00” West, 25.00
feet to a point; thence

2. North 87 deg. 44’ 00” West, 90.00 feet to a point, said point being in the
Westerly line of said Lot No. 15; thence

3. In said Westerly line of Lot No. 15, North 02 deg. 16’ 00” East, 25.00 feet
to a found 5/8 inch iron pin, said iron pin being in the Northwesterly corner of
said Lot No. 15; thence

4. In the Northerly fine of said Lot No. 15, South 87 deg. 44’ 00” East, 90.00
feet to the true beginning point of the Registered Land contained within the
conveyance as described.

Containing 2,250 square feet or 0.0517 Acres.

This conveyance as described herein is the result of a field survey performed
June, 2006, supervised by Patrick S. Finn, Ohio Registered Surveyor No, 7181, of
Preferred Surveying Company, Inc.

TRACT 3:

Parcel 1—(Registered Land) Auditor’s Parcel No. 570-0030-0353:

Situated in the Township of Miami, County of Hamilton and State of Ohio:

And known as being situate in Section 4, Town 1, Fractional Range 2, Miami
Purchase, and being more particularly described as follows:

Commencing at the Southwest corner of said Section 4,

Thence North 1 deg. 00’ East with the West line of said section, 1152.70 feet to
the center of Bridgetown Road;

Thence with the centerline of said road, the following courses and distances,
to-wit: North 63 deg. 48’ East, 75.53 feet, North 68 deg. 46’ East, 300.60 feet;
North 71 deg. 06’ East, 100.49 feet; North 74 deg. 41’ East, 100.71 feet;

Thence North 79 deg. 38’ East, 101.15 feet;

Thence North 88 deg. 35’ East, 101.60 feet; South 81 deg. 03 East, 101.44 feet;
South 74 deg. 04’ East, 101.63 feet; South 61 deg. 24’ East, 101.32 feet;

 

Exhibit B-31



--------------------------------------------------------------------------------

Thence South 58 deg. 12’ East, 34.85 feet to a point;

Thence South 31 deg. 51’ 02” West, 40.00 feet to a point and place of beginning
of this description;

Thence from said point of beginning, the following courses and distances,
to-wit:

South 58 deg. 12’ East, 63.40 feet;

Thence South 51 deg. 08’ East, 94.14 feet;

Thence South 36 deg. 16’ East, 27.83 feet;

Thence South 43 deg. 11’ 40” West, 375.00 feet;

Thence North 42 deg. 33’ West, 113.07 feet;

Thence North 31 deg. 51’ 02” East, 359.09 feet to the place of beginning.

Containing 1.2683 acres.

Parcel 2—(Unregistered Land) Auditor’s Parcel No. 570-0040-0169:

8th Series Reference: 99/96

Situated in the Township of Miami, County of Hamilton and State of Ohio:

And known as being situate in Section 3, Town 1, Fractional Range 2, Township of
Miami, County of Hamilton, State of Ohio and being part of Lot 15 of the
Kirchheiner Subdivision, Block B, Part 2 as recorded in Plat Book 88, Page 53,
being more particularly described as follows:

Beginning at a one inch (1”) iron pipe found at the Southwest corner of Lot 15
of said Kirchheiner Subdivision, Block B, Part 2, said corner also being the
Southeast corner of Lot 14 of said Kirchheiner Subdivision, Block B, Part 2 and
being in the North right-of-way line of Jandaracres Drive as dedicated in said
Kirchheiner Subdivision, Block B, Part 2;

Thence along the West line of said Lot 15 and the East line of said Lot 14 North
02 deg. 16’ 00” East, a distance of 147.68 feet to a 5/8-inch iron pin found at
the Southwest corner of Part Lot 15 (0.1313 acres) as conveyed to Three Rivers
Realty Company, LLC by deed as recorded in Deed Volume 10385, Page 1730;

Thence along the Southern lines of said part Lot 15 (0.1313 acres) the following
two (2) courses:

 

Exhibit B-32



--------------------------------------------------------------------------------

1) North 77 deg. 18’ 01” East, a distance of 35.02 feet to a 5/8-inch iron pin
found;

2) North 72 deg. 07 58” East, a distance of 59.82 feet to a 5/8-inch iron pin
found in the West line of Lot 16 of said Kirchheiner Subdivision, Block “B”,
Part 2;

Thence along the Eastern line of said Lot 15 and the West line of said Lot 16,
South 02 deg. 16’ 00” West a distance of 177.32 feet to a 5/8-inch iron pin
found at the South East corner of said Lot 15, said corner also being the
Southwest corner of Lot 16 and being in the North right-of-way line of
Jandaracres Drive;

Thence along the North right-of-way line of Jandaracres Drive and the South line
of said Lot 15 North 87 deg. 44’ 00” West a distance of 90.00 feet to the point
of beginning.

Containing 14,531 square feet or 0.3336 acres, more or less, subject to all
legal highways, easements, and restrictions of record.

Basis of Bearings: South line of Lot 15 and North right-of-way line of
Jandaracres Drive from Kirchheiner Subdivision, Block B, Part 2 as recorded in
Plat Book 88, Page 53 Bearing = North 87 deg. 44’ 00” West.

This description is based upon a field survey conducted under the supervision of
John P. Haley, Registered Surveyor, Ohio License Number 6819, on November 6,
2007.

Washington Township

PARCEL 1:

Situate in Section 31, Town 2, Range 6 MRs, Washington Township, County of
Montgomery and State Of Ohio:

And known as being a part of the 69.862 acre (by deed) tract conveyed to
Washington Properties by deed recorded in Deed Book 2095 Page 303 of the Deed
Records of Montgomery County, Ohio, and being a tract more particularly
described as follows:

Beginning at a cut cross at the centerline intersection of 1-675 and McEwen
Road, said intersection being STA. 173+73.43 of 1-675 and STA. 20+00.00 of
McEwen Road as called out on the location plan of MOT-675-0.00 RIW Plan Sheet 1
of 37;

Thence North 1 deg. 47’ 20” East along the centerline of McEwen Road, said line
also being the West line of Section 31, for a distance of 600.01 feet to a mag
nail set, said point being the Southwest corner of the said Washington
Properties Tract and being the true place of beginning;

Thence North 1 deg. 47’ 20” East along the West line of said Washington
Properties Tract, said line also being the centerline of McEwen Road and also
being the West line of Section 31 for a distance of 337.19 feet to a mag nail
set;

 

Exhibit B-33



--------------------------------------------------------------------------------

Thence North 87 deg. 52’ 40” East along the North line of said Washington
Properties Tract, said line also being the South line of land conveyed to
Encrete Investment Co. Inc. by deed recorded in MF 93-610C06 for a distance of
30l.14 feet (passing a 5/8-inch iron pin set at 20.16 feet at the East
right-of-way line of McEwen Road) to a 3/4-inch iron pipe found;

Thence North 1 deg. 47’ 20” East along the West line of said Washington
Properties Tract, said line also being the East line of land conveyed to Encrete
Investment Co. Inc. by deed recorded in MF 93-610C06 for a distance of 145.00
feet to a 5/8-inch iron pin set;

Thence North 1 deg. 47 20” East along the West line of said Washington
Properties Tract, said line also being the East line of land conveyed to Encrete
Investment Co. Inc. by deed recorded in MF 00-407D06 for a distance of 145.00
feet to a i-inch iron pipe found;

Thence South 87 deg. 52’ 40” West along the South line of said Washington
Properties Tract, said line also being the North line of land conveyed to
Encrete Investment Co. Inc. by deed recorded in MF 00-407D06 for a distance of
30l.14 feet (passing a 5/8-inch iron pin set at 280.55 feet at the East
right-of-way line of McEwen Road) to a mag nail set on the centerline of McEwen
Road, said point also being on the West line of Section 31;

Thence North 1 deg. 47’ 20” East along the West line of said Washington
Properties Tract, said line also being the center line of McEwen Road, and also
being the West line of Section 31 for a distance of 50.00 feet to a mag nail
set;

Thence North 87 deg. 52’ 40” East along the North line of said Washington
Properties Tract, said line also being the South line conveyed to James M. &
Kimberly Ann Dapore by deed recorded in MF 97-031EOl for a distance of 30l.14
feet (passing a 5/8-inch iron pin set at 20.21 feet at the East right-of-way
line of McEwen Road) to a l/2-inch iron pin found;

Thence North 1 deg. 47’ 20” East along the West line of said Washington
Properties Tract, said line also being the East line of land conveyed to James
M. & Kimberly Ann Dapore by deed recorded in MF 97-031EOl for a distance of
145.00 feet to a 3/4-inch iron pipe found;

Thence North 1 deg. 47’ 20” East along the West line of said Washington
Properties Tract, said line also being the East line of land conveyed to Encrete
Investment Co. Inc. by deed recorded in MF 98-409A12 for a distance of 145.00
feet to a 5/8-inch iron pin found;

Thence North 87 deg. 52’ 40” East along the North line of said Washington
Properties Tract, said line also being the South line of land conveyed to the
Washington Township Board of Education by deed recorded in Deed Book 2358 Page
577 for a distance of 1593.99 feet to a 5/8-inch iron pin set;

Thence South 1 deg. 46’ 48’ West along the East line of said Washington
Properties Tract, said line also being the West line of land conveyed to the
Washington Township Park District by deeds recorded in MF 89-196C05, MF
81-548D08 and Deed Book 2214 Page 114 for a distance of 1355.86 feet to a
5/8-inch iron pin set on the North limited access right of way line of 1-675;

 

Exhibit B-34



--------------------------------------------------------------------------------

Thence South 87 deg. 41’ 22” West along the South line of said Washington
Properties Tract, said line also being the North limited access right of way
line of 1-675 for a distance of 5.22 feet to a 5/8-inch iron pin set;

Thence South 78 deg. 23’ 45” West along the South line of said Washington
Properties Tract, said line also being the North limited access right of way
line of 1-675 for a distance of 284.06 feet to a 5/8-inch iron pin set;

Thence South 86 deg. 31’ 47” West along the South line of said Washington
Properties Tract, said line also being the North limited access right of way
line of 1-675 for a distance of 1200.06 feet to a 5/8-inch iron pin set;

Thence South 88 deg. 25’ 04” West along the South line of said Washington
Properties Tract, said line also being the North limited access right of way
line of 1-675 for a distance of 300.08 feet to a 5/8-inch iron pin set;

Thence North 9 deg. 25’ 14” West along the West line of said Washington
Properties Tract, said line also being the East right of way line of McEwen Road
for a distance of 462.04 feet to a mag nail set;

Thence North 88 deg. 12’ 40” West along the South line of said Washington
Properties Tract for a distance of 25.00 feet to the true place of beginning.

Containing 56.640 acres, more or less.

PPN: 067-03710-0002

PARCEL 2:

TRACT I:

Situate in Section 31, Town 2, Range 6 MRs, Washington Township, County of
Montgomery and State of Ohio:

And known as being a part of the 1.000 acre (by deed) tract conveyed to Encrete
Investment Co. Inc. by deed recorded in MF 98-409A12 of the Deed Records of
Montgomery County, Ohio and being a tract more particularly described as
follows:

Beginning at a cut cross at the centerline intersection of 1-675 and McEwen
Road, said intersection being STA.173+73.43 of 1-675 and STA. 20+00.00 of McEwen
Road as called out on the location plat of MOT-675-0.00 RIW Plan Sheet 1 of 37;

Thence North 1 deg. 47’ 20” East along the center line of McEwen Road, said line
also being the West line of Section 31, for a distance of 1422.22 feet to a mag
nail set, said point being the Southwest corner of the said Washington
Properties tract and being the true place of beginning;

 

Exhibit B-35



--------------------------------------------------------------------------------

Thence North 1 deg. 47’ 20” East along the West line of said Encrete Investment
Co. Inc. Tract, said line also being the center line of McEwen Road and also
being the West line of Section 31 for a distance of 145.00 feet to mag nail set;

Thence North 87 deg. 52’ 40” East along the North line of said Encrete
Investment Co. Inc. Tract, said line also being the South line of land conveyed
to Washington Township Board of Education by deed recorded in Deed Book 2358
Page 517 for a distance of 301.14 feet (passing a 5/8-inch iron pin set at 20.26
feet at the East right-of-way line of McEwen Road) to a 5/8-inch iron pin found;

Thence South 1 deg. 47’ 20” West along the East line of said Encrete Investment
Co. Inc. Tract, said line also being the West line of land conveyed to
Washington Properties by deed recorded in Deed Book 2095 Page 303 for a distance
of 145.00 feet to a 3/4-inch iron pipe found;

Thence South 87 deg. 52’ 40” West along the South line of said Encrete
Investment Co. Inc. Tract, said line also being the North line of land conveyed
to James M. & Kimberly Ann Dapore by deed recorded in MF 97-031E01 for a
distance of 301.14 feet (passing a 5/8-inch iron pin set at 280.66 feet at the
East right-of-way line of McEwen Road) to the true place of beginning.

Containing 1.000 acres, more or less.

TRACT 2:

Situate in Section 31, Town 2, Range 6 MRs, Washington Township, County of
Montgomery and State Of Ohio:

And known as being a part of the 1.000 acre (by deed) tract conveyed to Encrete
Investment Co. Inc. by deed recorded in MF 93-610C06 of the Deed Records of
Montgomery County, Ohio and being a tract more particularly described as
follows:

Beginning at a cut cross at the centerline intersection of 1-675 and McEwen
Road, said intersection being STA.173+73.43 of 1-675 and STA. 20+00.00 of McEwen
Road as called out on the location plan of MOT-675-0.00 RIW Plan Sheet 1 of 37;

Thence North 1 deg. 47’ 20” East along the center line of McEwen Road, said line
also being the West line of Section 31, for a distance of 937.22 feet to a mag
nail set, said point being the Southwest corner of the said Washington
Properties Tract and being the true place of beginning;

Thence North 1 deg. 47’ 20” East along the West line of said Encrete Investment
Co. Inc. Tract, said line also being the center line of McEwen Road and also
being the West line of Section 31 for a distance of 145.00 feet to a mag nail
set;

 

Exhibit B-36



--------------------------------------------------------------------------------

Thence North 87 deg. 52’ 40” East along the North line of said Encrete
Investment Co. Inc. Tract, said line also being the South line of land conveyed
to Encrete Investment Co. Inc. by deed recorded in MF 00-407D06 for a distance
of 301.14 feet (passing a 5/8-inch iron pin set at 20.18 feet at the East
right-of-way line of McEwen Road) to a 5/8-inch iron pin set;

Thence South 1 deg. 47 20” West along the East line of said Encrete Investment
Co. Inc. Tract, said line also being the West line of land conveyed to
Washington Properties by deed recorded in Deed Book 2095 Page 303 for a distance
of 145.00 feet to a 3/4-inch iron pipe found;

Thence South 87 deg. 52’ 40” West along the South line of said Encrete
Investment Co. Inc. Tract, said line also being the North line of land conveyed
to Washington Properties by deed recorded in Deed Book 2095, pg. 303 for a
distance of 301.14 feet (passing a 5/8-inch iron pin set at 280.88 feet at the
East right-of-way line of McEwen road) to the true place of beginning.

Containing 1.000 acres, more or less.

PPN: 067-03710-0039 & 067-003710-0041

PARCEL 3:

Situate in the Township of Washington, County of Montgomery, State Of Ohio,
being located in Section 31, Town 2, Range 6 MRs, more particularly described as
follows:

Beginning at the Northwest corner of Section 31 and in the centerline of McEwen
Road;

Thence along the West line of said Section 31 and centerline of McEwen Road,
South 00 deg. 15’ 00” West, a distance of 1,614.19 feet to a Southwest corner of
lands conveyed to Washington Properties as described in Deed Book 2095 Page 303,
said corner being the true place of beginning;

Thence along said Washington Properties lands the following Two Courses:

North 86 deg. 16’ 40” East, a distance of 301.14 feet;

South 00 deg. 15’ 00” West, a distance of 145.00 feet to the Northeast corner of
lands conveyed to Encrete Investment Co., Inc. as described on M.F. 93-610C06;

Thence along the North line of said Encrete Investment Lands, South 86 deg. 16’
40” West, a distance of 301.14 feet to the West line of Section 31 and the
centerline of McEwen Road;

Thence along said section and centerline, North 00 deg. 15’ 00” East, a distance
of 145.00 feet to the true place of beginning.

Containing 1.000 acres more or less.

 

Exhibit B-37



--------------------------------------------------------------------------------

PPN: 067-03710-0043

West Cove

Situated in the City of Toledo, County of Lucas and State of Ohio:

And known as being Lot Number Fifty Five (55) in the Scottswood Addition in the
City of Toledo, Lucas County, Ohio, according to the plat thereof recorded in
Volume 6 of Plats, Page 36.

Willard

PARCEL NO. 1

Situated in the City of Willard, County of Huron and State of Ohio:

And known as being Lots Numbers 1758 and 1759 in said City, be the same more or
less, but subject to all legal highways.

PARCEL NO. 2

Situated in the City of Willard, County of Huron and State of Ohio:

And known as being Lot Number 1760 in said City.

Containing one (1) acre of land, be the same more or less, but subject to all
legal highways.

PARCEL NO. 3

Situated in the City of Willard, County of Huron and State of Ohio:

And known as being Lots Nos. 2143, 2144 and 2145 in said City, be the same more
or less, but subject to all legal highways.

PARCEL NO. 4

Situated in the City of Willard, County of Huron and State of Ohio:

And known as being the whole of Inlot 2142 of Garden Village Subdivision as
recorded in Volume 12 Page 17 of Huron County Plat Records, be the same more or
less, but subject to all legal highways.

Together with those easement rights appurtenant to Parcels 1, 2, 3 and 4 above
granted in that certain Mutual Easement Agreement recoded in Volume 108 Page 381
of Huron County Records.

 

Exhibit B-38



--------------------------------------------------------------------------------

The above four parcels being more particularly described as follows:

Being Lots 1758, 1759, 1760, per plat Volume 5 Page 14 and Lots 2142, 2143,
2144, 2145, per plat Volume 12 Page 17, City of Willard, Huron County, Ohio and
being more particularly described as follows:

The real point of beginning of the parcel herein described being a Magnetic PK
Spike set on the centerline of Howard Street (50 feet in width) at the Northeast
corner of Lot 1758 in the name of Hillside Acres, Inc. per Deed Volume 260 Page
60;

1) Thence South 2 deg. 54’ 48” East along the East line of Lot 1758, a distance
of 332.80 feet to an iron pin set on the Northerly line of Lot 2146 in the
Garden Village Subdivision, per Plat Volume 12 Page 17 at the Southwest corner
of lands in the name of E. E. Stone per Deed Volume 320 Page 622 (Southeast
corner of the lands of said Hillside Acres, Inc.) and passing for reference and
iron pin set at 25.03 feet;

2) Thence North 89 deg. 53’ 17” West along the South line of Lot 1758, a
distance of 91.41 feet to an iron pin set at the Northeast corner of Lot 2145 in
the name of Hillside Acres, Inc. per Deed Volume 357 Page 1004;

3) Thence South 0 deg. 06’ 43” West along the East line of Lot 2145, a distance
of 134.40 feet to an iron pin set on the Northerly right-of-way of Crestview
Drive (50 feet in width);

4) Thence North 89 deg. 53’17” West along the Northerly line of said Crestview
Drive, a distance of 320.00 feet to an iron pin set at the Southeast corner of
Lot 2141 in said Garden Village Subdivision (Southwest corner of the lands of
said Hillside Acres, Inc.);

5) Thence North 0 deg. 06’ 43” East along the East line of Lot 2142 in said
subdivision, a distance of 134.40 feet to an iron pin set on the South line of
lot 1761 per Plat Volume 5 Page 14 at the Northeast corner of said Lot 2141;

6) Thence South 89 deg. 53’ 17” East along the North line of said Lot 2142, a
distance of 24.41 feet to an iron pin set at the Southeast corner of said Lot
1761 (Southwest corner of Lot 1760 per Plat Volume 5 Page 14);

7) Thence North 2 deg. 54’ 48” West along the West line of Lot 1760 a distance
of 332.80 feet to a Magnetic PK Spike set on the centerline of said Howard
Street at the Northwest corner of said Lot 1760;

8) Thence South 89 deg. 53’ 17” East along said centerline, a distance of 387.00
feet to the real point of beginning of the parcel herein described.

Containing 3.93990503 acres (171622.263091 square feet) (PER: 1757.23’0 0209),
more or less, but subject to all legal easements and public rights-of-way now on
record.

All iron pins set are 5/8-inch diameter with caps stamped “Keiser 7871”.

 

Exhibit B-39



--------------------------------------------------------------------------------

Bearings are assumed. Prepared from an actual survey performed on March 23, 1999
by Keiser Surveying—Alex Keiser Registered Ohio Surveyor Number 7871.

Xenia

Situated in the County of Greene, State of Ohio, City of Xenia, and bounded and
described as follows:

Being all of Lot Number 1A of the Replat of Heathergreene Section One as
recorded in Plat Cabinet 34, Pages 717B and 718A of the Plat Records of Greene
County, Ohio.

PPN:M40-0002-0002-0-0067-00

 

Exhibit B-40



--------------------------------------------------------------------------------

EXHIBIT C

THE LANDLORD PERSONAL PROPERTY

All machinery, equipment, furniture and other personal property located at or
about any Facility and used in connection with the ownership, operation, or
maintenance of any Facility, together with all replacements, modifications,
alterations and substitutes thereof (whether or not constituting an upgrade) but
excluding the following:

(a) all vehicles (including any leasehold interests therein);

(b) all office supplies, medical supplies, food supplies, housekeeping supplies,
laundry supplies, and inventories and supplies physically on hand at the
Facility;

(c) all customer lists, patient files, and records related to patients (subject
to patient confidentiality privileges) and all books and records with respect to
the operation of the Facility;

(d) all employee time recording devices, proprietary software and discs used in
connection with the operation of the Facility by Tenant or any Person who
manages the operations of any Facility, all employee pagers, employee manuals,
training materials, policies, procedures, and materials related thereto with
respect to the operation of the Facilities; and

(e) all telephone numbers, brochures, pamphlets, flyers, mailers, and other
promotional materials related to the marketing and advertising of the Tenant’s
business at the Facility.

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

FINANCIAL REPORTING

 

  •   Monthly Financial Reporting: No later than 30 days after the end of each
calendar month, Tenant shall deliver to Landlord, presented on a consolidated
and consolidating as well as a Facility-by-Facility basis, monthly financial
statements prepared for the applicable month with respect to Tenant. Landlord
may require Tenant to provide similar financial reports utilizing the same or a
similar template, for periods prior to the Commencement Date, in which case
Tenant shall provide such reports within thirty (30) days following Landlord’s
demand therefor. Together with its delivery to Landlord of the monthly financial
reports and statements required hereunder, Tenant shall deliver, or cause to be
delivered, to Landlord, an Officer’s Certificate certifying that the foregoing
statements and reports are true and correct and were prepared in accordance with
GAAP, applied on a consistent basis, subject to changes resulting from audit and
normal year-end audit adjustments.

 

  •   Quarterly Financial Reporting:

 

  •   No later than 45 days after the end of each fiscal quarter of Tenant,
Tenant shall deliver to Landlord, presented on a consolidated and consolidating
as well as a Facility-by-Facility basis, quarterly and year-to-date unaudited
financial statements prepared for the applicable quarter with respect to Tenant
and any Guarantor. Such reports shall include:

 

  •   A balance sheet and operating statement as of the end of such fiscal
quarter;

 

  •   Related statements of income;

 

  •   A statement setting forth in reasonable detail the calculation and
Tenant’s compliance with each of the performance covenants set forth in
Section 6.12 of this Lease for the applicable fiscal quarter; and

 

  •   Such other information as Landlord shall reasonably request.

 

  •   Together with its delivery to Landlord of the quarterly financial reports
and statements required hereunder, Tenant shall deliver, or cause to be
delivered, to Landlord, an Officer’s Certificate (for Tenant and a separate
Officer’s Certificate (from an officer of any Guarantor) for any financial
reports of statements of Guarantor) certifying that the foregoing statements and
reports are true and correct and were prepared in accordance with GAAP, applied
on a consistent basis, subject to changes resulting from audit and normal
year-end audit adjustments.

 

  •   Annual Financial Reporting: As soon as available, any in any event within
90 days after the close of each fiscal year of Tenant, Tenant shall deliver to
Landlord, presented on a consolidated and consolidating as well as on a
Facility-by-Facility basis, financial statements prepared for such fiscal year
with respect to Tenant and any Guarantor, including a balance sheet and
operating statement as of the end of such fiscal year, together with related
statements of income and members’, partners’, or owners’ capital for such fiscal
year. Together with Tenant’s and any Guarantor’s annual financial statements,
Tenant shall deliver to Landlord such other information as Landlord shall
reasonably request.

 

Exhibit D



--------------------------------------------------------------------------------

  •   The annual financial statements delivered by Tenant (or any Guarantor that
is not an individual) hereunder, shall have been audited by an independent
certified public accounting firm reasonably satisfactory to Landlord, whose
opinion shall be to the effect that such financial statements have been prepared
in accordance with GAAP, applied on a consistent basis, and shall not be
qualified as to the scope of the audit or as to the status of any Tenant or
Guarantor (that is not an individual) as a going concern.

 

  •   Notwithstanding the foregoing, at such time as Landlord (or its
Affiliates) is no longer required to delivered audited financial statements with
respect to Tenant and its affiliates, the following shall apply in lieu of the
foregoing paragraph: The annual financial statements delivered by Tenant (or any
Guarantor that is not an individual) hereunder shall have been reviewed by an
independent certified public accounting firm reasonably satisfactory to
Landlord, whose review shall confirm that such financial statements have been
prepared in accordance with GAAP, applied on a consistent basis. Together with
Tenant’s and any Guarantor’s annual financial information delivered pursuant
hereto, Tenant shall deliver (or cause to be delivered) to Landlord an Officer’s
Certificate, executed by the Tenant’s (or Guarantor’s, as applicable) Chief
Financial Officer (or equivalent) certifying that the annual financial
information delivered to Landlord complies with the requirements set forth
herein, is true and correct and was prepared in accordance with GAAP, applied on
a consistent basis.

 

  •   The annual financial statements delivered by or for any Guarantor that is
an individual shall have been compiled by an independent certified public
accounting firm reasonably satisfactory to Landlord, and certified as to their
material accuracy by the Guarantor.

 

  •   Audit and Other Inspection Rights: Without limitation of Tenant’s other
obligations as set forth in this Lease or this Exhibit D, Landlord shall have
the right, from time to time and at its expense (unless an Event of Default
exists, in which case Tenant shall, within ten (10) after demand therefor,
reimburse Landlord for any and all costs and expenses incurred by Landlord in
connection with exercising its rights under this paragraph), to audit and
inspect the books, records and accounts of Tenant or any Guarantor and/or
relative to any Facility(ies) designated by Landlord from time to time,
provided, however, that, (a) if no Event of Default exists, Landlord shall give
Tenant not less than five (5) Business Days advance written notice of the
commencement of any such inspection and (b) Landlord shall not require or
perform any act that would cause Tenant or any Guarantor to violate any laws,
regulations or ordinances relating to employment records or that protect the
privacy rights of Tenant’s or Guarantor’s employees, healthcare patients or
residents. Tenant shall reasonably cooperate (and shall cause its independent
accountants and other financial advisors to reasonably cooperate) with all such
inspections. Such inspections shall be conducted in a manner that does not
materially interfere with Tenant’s business operations or the business
operations relative to any affected Facility(ies). Unless otherwise agreed in
writing by Landlord and Tenant, such inspections shall occur during normal
business hours.

 

  •   Method of Delivery: All financial statements, reports, data and other
information required to be delivered by Tenant (or Guarantor) pursuant hereto
shall be delivered via email to such email address as Landlord may designate
from time to time and shall be in the format and otherwise in the form required
pursuant to Section 6.7.

 

Exhibit D



--------------------------------------------------------------------------------

REGULATORY REPORTING

 

  •   Regulatory Reports with respect to each Facility: Within five (5) Business
Days after Tenant’s receipt, Tenant shall deliver to Landlord by written notice
the following regulatory reports with respect to each Facility:

 

  •   All federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Tenant as to any Facility and
its operations, including state department of health licensing surveys and
reports relating to complaint surveys;

 

  •   All Medicare and Medicaid certification surveys;

 

  •   All life safety code survey reports and/or fire marshal survey reports.

 

  •   Reports of Regulatory Violations: Within two (2) Business Days after
Tenant’s receipt of any of the following, Tenant shall deliver to Landlord by
written notice copies of the same along with all related documentation:

 

  •   Any survey or notice related in any way to a survey deficiency with a
scope and severity of “G” or higher;

 

  •   Any threat of denial of payment for new admissions, or any civil monetary
penalty imposed in the amount of $500 per diem or more or $5,000 per incident or
more;

 

  •   Any violation of any federal, state, or local licensing or reimbursement
certification statute or regulation, including Medicare or Medicaid;

 

  •   Any suspension, termination or restriction (including immediate jeopardy)
placed upon Tenant (or Guarantor) or any Facility, the operation of any Facility
or the ability to admit residents or patients or any threat of any of the
foregoing from state or federal authorities and/or agencies;

 

  •   The inclusion of any Facility on the “Special Focus List” maintained by
CMS;

 

  •   Any violation of any other permit, approval or certification in connection
with any Facility or the operations thereof, by any federal, state or local
authority, including Medicare or Medicaid;

 

  •   Any knowledge, whether a formal notice is given or received or not, of a
pending or threatened investigation by a state attorney general, the OIG-HHS, or
the U.S. Department of Justice relating to Guarantor or any principal, parent,
subsidiary or other affiliate thereof.

ANNUAL BUDGETS

 

  •   Annual Budgets: At least thirty (30) days prior to the commencement of
each calendar year of Tenant during the Term, Tenant shall deliver to Landlord
an annual operating budget covering the operations of each Facility for the
forthcoming calendar year, which budget shall include month-to-month
projections. Said annual operating budgets shall be in a form and shall contain
such information as is reasonably acceptable to Landlord. Tenant shall promptly
deliver to Landlord any subsequent revisions to annual operating budgets.

 

Exhibit D



--------------------------------------------------------------------------------

  •   Annual Capital Budgets. At least thirty (30) days prior to the
commencement of each calendar year of Tenant during the Term, Tenant shall
deliver to Landlord an annual budget setting forth Tenant’s reasonable estimate
of the capital repairs, replacements, and improvements to each Facility that
Tenant anticipates will be necessary in such calendar year to comply with its
obligations under this Lease.

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FAIR MARKET VALUE/RENTAL

If it becomes necessary to determine the Fair Market Value or Fair Market Rental
of the Premises or any individual Facility for any purpose under this Lease,
Landlord and Tenant shall first attempt to agree on such Fair Market Value or
Fair Market Rental, as the case may be. If Landlord and Tenant are unable to so
agree within a reasonable period of time not to exceed thirty (30) days, then
Landlord and Tenant shall have twenty (20) days to attempt to agree upon a
single Appraiser to make such determination. If the parties so agree upon a
single Appraiser, such Appraiser shall, within forty-five (45) days of being
engaged, determine the Fair Market Value or Fair Market Rental, as the case may
be, as of the relevant date (giving effect to the impact, if any, of inflation
from the date of its decision to the relevant date), and such determination
shall be final and binding upon the parties.

If Landlord and Tenant are unable to agree upon a single Appraiser within such
twenty (20) days, then each party shall have ten (10) days in which to provide
the other with the name of a person selected to act as Appraiser on its behalf.
Each such Appraiser shall, within forty-five (45) days of being engaged,
determine the Fair Market Value or Fair Market Rental, as the case may be, as of
the relevant date (giving effect to the impact, if any, of inflation from the
date of its decision to the relevant date). If the difference between the
amounts so determined does not exceed ten percent (10%) of the lesser of such
amounts, then the Fair Market Value or Fair Market Rental, as the case may be,
shall be the average of the amounts so determined, and such average shall be
final and binding upon the parties. If the difference between the amounts so
determined exceeds ten percent (10%) of the lesser of such amounts, then such
two Appraisers shall have twenty (20) days to appoint a third Appraiser. If the
first Appraisers fail to appoint a third Appraiser within such twenty (20) days,
either Landlord or Tenant may apply to any court having jurisdiction to have
such appointment made by such court. Such third Appraiser, shall, within
forty-five (45) days of being selected or appointed, determine the Fair Market
Value or Fair Market Rental, as the case may be, as of the relevant date (giving
effect to the impact, if any, of inflation from the date of its decision to the
relevant date). The determination of the Appraiser which differs most in terms
of dollar amount from the determinations of the other two Appraisers shall be
excluded, and the Fair Market Value or Fair Market Rental, as the case may be,
shall be the average of the amounts of the two remaining determinations, and
such average shall be final and binding upon the parties.

If either party fails to select an Appraiser within such ten (10) days or a
selected Appraiser fails to make its determination within such forty-five
(45) days, the Appraiser selected by the other party or the Appraiser that makes
its determination with such forty-five (45) days, as applicable, shall alone
determine the Fair Market Value or Fair Market Rental, as the case may be, as of
the relevant date (giving effect to the impact, if any, of inflation from the
date of its decision to the relevant date) and such determination shall be final
and binding upon the parties.

Landlord and Tenant shall each pay the fees and expenses of the Appraiser
appointed by it and each shall pay one-half ( 1⁄2) of the fees and expenses of
the third Appraiser.

For purposes of determining the Fair Market Value or Fair Market Rental, as the
case may be, the Premises or the applicable Facility, as applicable, shall be
valued at its highest and best use which shall be presumed to be as a
fully-permitted facility operated in accordance with the provisions of this
Lease. In addition, the following specific matters shall be factored in or out,
as appropriate, in determining the Fair Market Value or Fair Market Rental, as
the case may be:

 

Exhibit E-1



--------------------------------------------------------------------------------

1. The negative value of (a) any deferred maintenance or other items of repair
or replacement of the Premises or the applicable Facility, (b) any then current
or prior licensure or certification violations and/or admissions holds and
(c) any other breach or failure of Tenant to perform or observe its obligations
hereunder shall not be taken into account; rather, the Premises or the
applicable Facility, and every part thereof shall be deemed to be in the
condition required by this Lease (i.e., in good order and repair and fully
licensed) and Tenant shall at all times be deemed to have operated the same in
compliance with and to have performed all obligations of the Tenant under this
Lease.

2. The occupancy level of the Premises shall be deemed to be the average
occupancy during the period commencing on that date which is eighteen
(18) months prior to the date of the initial request for the determination of
the Fair Market Value or Fair Market Rental, as the case may be, and ending on
the date which is six (6) months prior to the date of the initial request for
the determination of the Fair Market Value or Fair Market Rental, as the case
may be.

As used herein, “Appraiser” means an appraiser licensed or otherwise qualified
to do business in the applicable Situs State and who has substantial experience
in performing appraisals of facilities similar to the Premises and holds the
Appraisal Institute’s MAI designation, or, if such organization no longer exists
or certifies appraisers, such successor organization or such other organization
as is approved by Landlord.

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF APPROVED LETTER OF CREDIT

[NAME] BANK

IRREVOCABLE LETTER OF CREDIT NO.                     

DATE:                     

EXPIRATION DATE:                     

 

 

 

 

Ladies and Gentlemen:

We hereby establish our Irrevocable Letter of Credit in your favor for the
account of             (“Customer”) available by your draft(s) on us payable at
sight in an amount not to exceed a total of             Dollars
($            ) when accompanied by the following documents:

1. A certificate which on its face appears to have been executed by an officer
of             , a             , or any successor entity by operation of law
(“Beneficiary”), stating the amount which Beneficiary is drawing and that one or
more of the following events has occurred:

(a) an Event of Default has occurred under that certain Lease dated as of
            , 20            between Beneficiary and             (the “Lease”);

(b) a default under that certain Guaranty of Lease dated             , 20    ,
executed by             , a             for the benefit of Beneficiary; or

(c) either (i) an FDIC receiver or conservator has been appointed for the Issuer
(as defined in the Lease)) or (ii) the Issuer has become subject to operational
supervision by any federal or state regulatory authority.

2. The original Letter of Credit must accompany all drafts unless a partial draw
is presented, in which case the original must accompany final draft.

This Letter of Credit will be duly honored by us at sight upon delivery of the
statement set forth above without inquiry as to the accuracy of such statement
and regardless of whether Customer disputes the content of such statement.

This Letter of Credit may be transferred or assigned by Beneficiary to any
successor or assign of Beneficiary’s interests under the Lease or to any lender
obtaining a lien or security interest in the property covered by the Lease. Each
draft hereunder by any assignee or successor shall be accompanied by a copy of
the fully executed documents or judicial orders evidencing such encumbrance,
assignment or transfer.

 

Exhibit F-1



--------------------------------------------------------------------------------

Any draft drawn hereunder shall be in the form attached hereto as Schedule 1.
Partial drawings are permitted with the amount of the Letter of Credit being
reduced, without amendment, by the amount(s) drawn hereunder.

This Letter of Credit shall expire at 5:00 p.m., Pacific Time, on the expiration
date set forth above. Notwithstanding the foregoing, this Letter of Credit shall
be automatically extended for additional periods of one year from the present or
each future expiration date unless we have notified you in writing, not less
than ninety (90) days before any such expiration date, that we elect not to
renew this Letter of Credit. Our notice of any such election shall be sent by
express, registered or certified mail to the address shown above.

Except so far as otherwise expressly stated, this Letter of Credit is subject to
the “Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600.” We hereby agree with you
and all persons negotiating such drafts that all drafts drawn and negotiated in
compliance with the terms of this Letter of Credit will be duly honored upon
presentment and delivery of the documents specified above by express, certified
or registered mail, overnight or other delivery by national courier service or
personal delivery to ,                    , if negotiated on or before the
expiration date shown above.

 

Very truly yours,

 

Authorized Signature

 

Authorized Signature

 

Exhibit F-2



--------------------------------------------------------------------------------

SCHEDULE 1

SIGHT DRAFT

 

TO:  

 

    

 

    

 

     Attention:                                                

PAY TO THE ORDER OF:

[NAME OF BENEFICIARY]

c/o [NAME OF BANK]

[ADDRESS OF BANK]

ABA No. [INSERT ABA NO.]

for the benefit of [NAME OF BENEFICIARY]

Account No. [INSERT ACCOUNT NO.]

THE SUM OF:

                                                     Dollars ($            )

DRAWN ON:

Irrevocable Letter of Credit No.             

dated                     , 20     issued by

                                         Bank

 

[BENEFICIARY] By:  

 

Name:  

 

Title:  

 

 

Exhibit F-3



--------------------------------------------------------------------------------

SCHEDULE 1

FACILITY LIST

 

Facility Name

  

Facility Address

   Primary
Intended Use    No. of Licensed
Beds    No. of Certified
Beds for
Medicare/Medicaid    Beds “In
Service” Liberty Nursing Centers of Beavercreek, Ohio   

3854 Park Overlook Drive

Beavercreek, OH 45431-5801

   SNF    90    90    90 Liberty Nursing Center of Riverside   

315 Lilienthal Street

Cincinnati, OH 45204

   SNF    65    65    65 Liberty Nursing Center of Riverview   

5999 Bender Road

Cincinnati, OH 45233

   SNF    145    100    110 Liberty Nursing and Rehabilitation Center of Three
Rivers   

7800 Jandaracres Drive

Cincinnati, OH 45248-2032

   SNF    125    100    110 Liberty Retirement Community of Washington Township
  

7300 McEwen Road

Dayton, OH 45459-3911

   SNF/ALF    150 nursing
licensed

 

78 ALF licensed

 

27 Villas

   115 Nursing
certified

 

57 AL Certified

   194 Liberty Nursing Centers of Bellbrook   

1957 N. Lakeman Drive

Bellbrook, OH 45305

   SNF    78    45    45 Liberty Retirement Community of Middletown   

4400 Vannest Avenue

Middletown, OH 45042-2770

   SNF/ALF/ILF    100 nursing
licensed

 

21 ALF licensed

 

29 Patio Homes

   58 Certified
Nursing

 

16 AL Certified

   117 Liberty Nursing Center of Xenia   

126 Wilson Drive

Xenia, OH 45385-6603

   SNF    75    50    53 Liberty Nursing Center of Jamestown   

4960 US Route 35 East

Jamestown, OH 45335-1712

   SNF    56    43    40 Liberty Nursing Center of Englewood   

425 Lauricella Court

Englewood, OH 45322-0340

   SNF    155    125    125 Liberty Nursing Center of Portsmouth   

727 Eighth Street

Portsmouth, OH 45662-4020

   SNF    110    92    101

 

Schedule 1



--------------------------------------------------------------------------------

Liberty Nursing Center of Oxford    6099 Fairfield Road Oxford, OH 45056    SNF
   130    55    65 West Cove Care & Rehabilitation Center   

2051 Collingwood Blvd.

Toledo, OH 43620

   SNF    122    105    105 Liberty Nursing Center of Willard    370 East Howard
Street, Willard, Ohio 44890    SNF    59 licensed
nursing

 

30 ALF licensed

   59 certified
nursing

 

30 certified ALF

   80

Defined Terms

 

“SNF”    Skilled Nursing Facility “ALF”    Assisted Living Facility “ILF”   
Independent Living Facility “ALZ”    Alzheimer’s Care/Memory Care Facility

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

TENANT OWNERSHIP STRUCTURE

 

Name

   Mailing Address    Membership Interest in
Each of Tenant Pristine Senior Living, LLC    3301 West Purdue Avenue


Muncie, Indiana 47304

   100%

 

Schedule 2